                             Exhibit ''1''


Case: 19-41221   Doc# 26-2   Filed: 06/26/19   Entered: 06/26/19 13:59:16   Page 1 of
                                         97
                                                     J· ~                 "" n:u : ~      CRCll IT r:.~ !Cl:O-                                       ,-z: 0 u

                                                                                                                            (.Oll....; 1 '
                                                    FIXED/ADJUSTABLE RATE NOTE
                                                            (One-Year Tre:uu ry lndex-R•t• Cap:>)

             THIS NOTE PROVIDES FOR A CHANCE IN MY FIXEO INTERES> RATE TO AN ADJUSTABLE INTEAEST
             AATE. Tl-i S NOTE LIMITS THE AMOUNT MYAOJtJ$TABl..E INTEREST RATE CAN CHANGE AT ANY ONE
             T1Me AND THE MAXIMUM RAT E I MUST PAY,


       J>..NUAR~      15,    200'                                   li:L OOllADO     1n Ll.S ,                                                  CIU..I !'"ORHIA
       [ Oeta)                                                               ( Cl..1;y)                                                             1s1:a1:e1

                                                  958 UIUCSPVR llO AO,              OA.Kt.JUll>. CA 9''10
                                                                  (Proper1;y AddrassJ

      1.    BORROWER'S PROMISE TO PAY
            In returt"I fcir a loari that J have ra=11i.,.e:1, I prom;n ;o F•>· u . ~• S760 , ooo.oo                                (tnis amount •• e a"oo
      ..Prlncopal ..) . plus 1ntere 5t to tha order ol Lender Lendar Is PA.YrLCO CREDIT UNION ,                           A   C At.1rO~"IA
      COflPOJ<AYXON.


      I will make all payments under 1h1s; Nole on tne form of cash, chacl< er money order
           I und<>rst,.nd 1hal Lendar may lran sfanhis Nole Lender or anyan~wko :ak~s this N o t• by trnnsfer and v11'1;:o ;, canMlod
      to reccaive paymcanlS und•r 11>ic Noto ic c:allod lh'l ..Noto Hold9 · •

      2.   INTEREST
           ln:eresl will b• cllargod on ..,npa d p1lnclpal until c:tie fu ll amount "f Pt lnelpal h"5 b•e., pad I will pay h lere" : • t !ll
      yoarly rala of 3 . 87S%. Tho frotarest ra10 I wm pay may change on accordanc• wtn Section.; 01 this Nata
           Th• intera~:rata req1,11rad by this Sachon 2 and Sac~on q o! this Note i. th& rate I will pay both balora and alter "" Y
      tl11fautt described In Sectio n 7 f6) cf thi., No••·

      3.    PAYMENTS
            (A) T i m• ond Pia"" or Paymonts.
            I will pay prl n cipol amt lnton•st by rn ak>ng a payment evary month
            I will make my monthly payments on lha            lt:T    day o~ eac'1 month beginning on MAl\CH l . 2 00 .a .
      I will maka t/us• payments avar; month unUI I have paid all of tho pnncipol and lntuest and any 01har ehargas described
      bcalOw th•t I may ow• undcar this Note Each mo.,thly P•ymantWlll ba applfed a$ of its schadulad due date and wrll ba
      applied to intara$1 before Principal If, on          r£BR.Ul\R.Y l , 203 ll,        I still ow., amounts under this Nota, I w I
      pay lhO!I• ernoun!s in tuU on thot dale, which 1s can.d tho " Maturity L>:ata •
            I ..,,it make rny monlhly paymon ls al      PAT£LCO c:ru;or1· UNIOll
                                                                S49, S\1NkXS£ DLVll               2ND~L~
                                                                C11'RUS Hl!!IIJl1TS,          Cl'l ''GlO
      r:>r ac .,_ dif!<u•n! plac:• if <•quired t-y th• Noto Holder.
            (B) Amount of My lnlllal Monlhly Paymenla
            Each ot my inlUal monlhl)I paymenls wiU bca In Iha •mo<1nt of US . $3, 57 :J . uo.    Tllls amout\t may chang"
            (C) Monlhfy Paym•nt Cl\angH·
            Ch•ng•s in my monlhly P"ymenl will renaet changes in the unp:11·d prine<pal of my loan and I~ the intar.,s: r ate lh•!
      f mu~t pay Th• Noto Holder wUI detarmina my now rnlerest r•te ani:J the ch a nged amount of my monthly payment tn
      &<loOrdanca with Sacllon 4 or !his Note .

      4.    ADJUSTABLE INTEREST RATE AND M ONTHLY PAYMENT CHANGES
             (A) Chong• Oatos
            The initial fo<e d tnt9res t roEo I v.1W PAY wUl t;hangv to an adJus table ml210~• t a.ta o r the                     lST                 day o(
       FEBRUIU<.Y, :Z007                        and the a d1u stabl e i nteresl rah• I will pay may chango on lh•I d3y evC1ry        !2TH            1ncnlh
       th.eraa.nar. The date ori 'Wh ~cn my in l~ :l.f rc~11cJ 1nCere!'it rate changes to an AdJu~table intct•5t r&Jit• ano each date on whn:h
       my adjusiabla In lures I rate co•J td chang•. i& c a!lc d a ..C hange D;)le. •
             (9) The lndo
            Ba9in!1lng v1t ~t'l the f1: Jt Cnange: 04'.ltir •ny adjusta b llo? tn:orest ralowiht:e ba3'!td On a n lnl.icx T htt "Inda-< ' •:i ~ nc wo ei<. )"
       average y10Jd o n lJntted Statos Trei\sury se ::utitia~ ad~ll~l•-;J to a :-o:as:ant ma;u rd y cl one yei\r ,.. 3                ""'l"I
                                                                                                                                         > -..·.1al a b e by
       Chi? F~ dCU<iJ I R•SU\IC eoard. Thu most rcc•n ( lodax rtQUfP. o ·.ratlnt-le l):; "'Th•.... . . ...                                    1ga Da e. •s
      cette::! t he "'Curren1 Index •
            If the Index I ~ no long• r av•1lablo, tho Moro i.;,
      inlurmalion. The Note Hold•r wlll give me nct1c9 or u
            (C) Calculatlon of Ch .. n911s
            Befota each Chango Date. th Cl N ote H"ldar will c
      Sl!:Vll:tr-li:.J:GHT"S                                                    p9rc ant                                                         The Not•
       Holder will then round the rasult of !his •ddition to th                                                                                 ) Subject
      10 1n e llm/ts stated rn Sec1ion 4(0) below, !his; roundec                                                                                n ga Date
            The Note lololderwill tnen determine th• amount of                                                                                  -.eunp:ild
      principal i t.at I am e><p•ct•d to owe attha Change Date                                                                                  >ct.. nc;euy
      equal p•ymonts The result of ?his calc:vll\tion w iH bg
            (OJ Uml1:> on ln1•r•al Rat" Changes
            ~ha l:tr..:-.. ~ -: ~.::.:.;. : '-,.-, -:-:1- : :.:! :: ,....-,a\. \i·~ ;,. :,.~ .:
                                                                                                                                                 iwss tnan
            2 . 87 S'.         Theriaarter my adjl.rs1ablem1are s tr9.l1!                                                                        ng~ 0'1!a
      by m ore th an T"o
                                                                                                                                                 ie •are ':If
      in1eras1 I have beer: f"•Y•flg
           9 . 875\' .
                                            tor           ll>e preced·n9
                                                                                                                                                    ·Tran
      f\UJ\.,f lSTATe ,..Xl!:O/.Q.DJUSTAB\.E R.\TE NO TE. .aNe . v e A .. t~E-"
      rearm :!!liZ2. 1/01                                                                                                                           ~tt}-
                                                                                                                                                                .. :.._




Case: 19-41221               Doc# 26-2                  Filed: 06/26/19                       Entered: 06/26/19 13:59:16                                 Page 2 of
                                                                    97
                                                                                                                        - PS!' "ORTK


                                                                                                                     LOAN 11 1
            (c) Eff•cllv• Cate or Ch•ngu
            Mv naw in tere•:rat• wilrb•eo me vll ec t•"" e n each Ch a., ~• Oa1a I wolf pay lha a -ncun: of '"Y n 9 0.·1 rn~nlt.lv p11y.-.a111
       begmiiing 0 ,., 111• fora! mo:>.,:hfy payment ela te after 11-.,. ~na:>ge Oara ._.,.:;, the Amoun: ::1 ~ y l':lonth1y paym .. n ; c han;ivs
       aga;ri .
            (F) NoUca of Change.s
            Tn• Noto Holder w~I dehv ar or mail to me a riotice o t .any c:l';;an ges In my in1t•a• li><•d lntvr•st rata to an 4djustable
       fnt•rest rate a n d o f an y change:o in my adiustabl o interast rat<> Def;)(• tr. e eMec11ve dat• ol any cn""9" ih• ro~co ..,,;11
       inclvde the am®n: of my m o:>ntl'lly payme11t, any inlorm•l1<>n ra9utra<1 b y law to:> .t-e ven                  '!         :?
                                                                                                                      me and also U.e 11lle on~
       telephone numb a• of a person wh'> w iU •nswer any q u es11<>n l may havo rega,.d1ng .h e 110.1ce

       s.      eoRAOWER'S RIGHT TO PRE PAY
               1 nave the righl 10 mak e payme11ts ol Princi pal         a~ &ni t.me bo1cre !hGoy ari;. d ..e       A payment cf ?r•neipa1 only is kno"'"
       aa a " Prepaym•nt. ·When I m•l<e a Pr11payma111, 1w1'1telH h• Net• H older1,,wr (m g !hall am doing so I may "01 d•slgna.: e
       a paym•M as a Prapaymenc II I hav11 no: mada • " tna m:lnthty payments du• under mis N:>ca
             1 may mak• a full Pre;iaymarit or partial Prepaymer t1 Without paying any Pr•paytnent c:narga Iha Note Holdor
       w ill usv my Prapavnunts to raduca the am cun t o f P rincipal ll'ia\ I ow e •<no:Jer ttu• l\lotv How ever, Iha N:>te H e lder may
       •??l Y my Prepay.;..o;m to tne aeer ued a n d ..mpaid rnt•• • • t en the Prepayment nmcu'\t :>afori:. a.pplyrng "'l' Prepaym.,,,t
       10 reduce th• Princ:ipal amounl ol t h is Note. rr I rn•ko a par tial P t apay manl, th ere w ill be no:> chan gaa rn ll"• du• datu
       ot m y mo,.thlypayments u n less the Not e H o ldarag•ees in w nting to lhcae c:tiang o s. My parti al Prap1ymaot mayreduc:e
       U'I •mou nt cf m y fl1 Q'1thly paymant• altar tne first Cha!"\9e Dae• fc llowlng m y paf\l llt Pr epaym ..n r Howev or an y
       recl...,cUon du• to my parti al P<ap aym•nl may be o tt1a1 by •n lnta r• st ra ca in c;raa•e


       e.    LOAN CHAROES
            If a law. which applies 10 this 101n and whi ch c al$ m a~ imwm 1oa" charge• . i s hnally interpreted 10 1ha.11hi; in\eta~I
       or o ther :oan ch•rge7 collactad or to be c c llac:led i n conn11t ~tion w h h this lean •i<ceed tne permlcted limits . the" ' (a) ary
       •Uch lean charg• shall be r•duc:od by the amou "I n •cossary to:> reduc e the c tiarga lo lhe i:arm·ned 1.mit; and {b) a ny
       s u ms already col lec ted trom me that exc eadod pormin•d li mit • will b• r •tt..inded 10 ma. TI>" Not• Holder may choos e
       ~o m111<e lhi• refund by r•duclng th • Princi pal t owe under this Not• or by maki ng a d •r•c:I payment tom a. 11 a r11lunc1
       reduces Prl,.clpal, th• reduction w ill b• tr eated as a partial Prepny men\.

       7.   BORROWER' S FAILUflE TO PAV AS REOUIREO
             (A) LalGo Charges for Qv.,rd"a Payments
            If Iha Note H oldar has not reco•vod Iha t u ll a m ount ot a ny m ont111y payment by Ui e and cf             ls   c:alv.-dar
       d11;i1 alter lhe da:• il ;,. du•. I w~1 pay a late charge to tne N c le Hold•r lha amount c l Iha c h arge w il be    s _ooo'
       of my overdu11 p wym•ot ol prone.pal and inlarast. I win pay this lata c t>arge promptly bUI only o nce on aach Jala payma"t

             (8) o.tault
            ff r <le ;'lo: pa~ tho full a m ount ol each "'o"'hly payrri ant on rh o d :>!o ii,,. due , .,,;u ~a in cJelct.uh
             {C) Nolice of Oafa..,11
            If I am In do1rault. Iha N o te Hold'lr may s•nd ""'a wrlnor. not1e• t•"ing ma trial 1f, do not p~y the overdua amount
        by a certain dal•. lho N et• Hol<:fer ,.,•I' r ec;uir11 ma lo pay lmmadia:ely the :un e m ou:'lt e r Principal 1hat ha~ not be"n pa d
       and •II Iha fn\erest tn:it 1 ewe o n th•I amou"' Th"I data mu~1 b• a t lea.. 1 30 days altar tha C1atc on which 1ha nollc• ;,
       m•il•d to rne or dallver•cl b)' other meAn s .
            (0) No Waivor By Noto Hcldvr
            E'va11 lr. at a lime when lam in default. Iha N o le Hold ar d o a s n ot requ.ra ma 10 pay imm•d1;11aly 1n flJIJ "" describe<l
       •Dove, tho Note Holder will still h av• ll"te rig hi to d o 10 if I Dm In d efault at a l a:er timo
            (E) Payrne"I of Note Holdor'a Costs and E>q:>en:ws
            If th~ Not" Holder has r<• q ..,lrod met:> pay lrnmedfa1cry In l u ll•» d e::crlbed above, th R No: e H olo:Jvr wi11 n iovc the ri oh1
       10 bt> pard back by me. lor :>.II :>I 11:; co; ! :; a.'1<1 • x;>.,n s r s In o,nforcinQ rhis 1-101., 10 t.r•!! :aten1 not proh•b•t'!<S by app~<; l\blOJ
       lav1. Tho:J• 111xpen.sa ~ 1oclud9, fo r ax;im p le . rea sonable o ttotn Pys fe e s

       8.      CIVINQ OF NOTIC E S
               Ur.1leG_s applic.,ble l"w ra q uirus a d1lle; v nt ~ L•111 od . a111 n u l lce th'11rn u 111:;>0 giver l O m a under thi~ No11t w fU be g rvon
       by delwefln g 11 or by ".'3• 1ng II by forst c la H m a1l 10 m a al 1n e Pro pqny A ddr 1r•s " bove o r al a d i ffN&'l L adnr.,ss I ' 1 g iv e
       tho Noto Holder a n o tice ot my d •tte ra n l ~ddttt ~ l';
             U nl ~G s 1ho Not~. H o!dcu r a-q ufres o di ~aron l mo tho c..' .i ny no 1iee l h al "nu$• be g lve.n t-:> th e Mu 1e Hijfd •r u n det th•s N o ~•
       w rll be 9•''"" by m :11:lrng rt b i' r r;;t cl a n rr.ail I <> the N o c• Hold " ' al\he auurass s l a lQd in S;ac tion :JfAt at.>o v~ or al., d rfle .,,it
       ac1d tes s if\ am g rven n noth:e af t h i:l.t d tlt;rftnt ~ dcJ res~

       9.    OBLIGATIONS OF PERSONS UNDER THI S NOTE
             Ir mor~ lha.., o '.'e p arson sig n s. lh ~• Mole. c•ch pe<scn is furry a n d parsonally obligllted to k eep a ol the prom S!u
        tn11d_e In t h is No:>te, r"cl."dlng the prom1>e lo_pay th• lull emo urn owed. Any oers:>n who rs a gua 11 n~or. sure:y or •ndorsor
      --Of Ibis.Noto rs Bls o :>bhgated \Odo \hes~ things , Aniu;iers~n who lakes over lheso obtlgations, includ10g lha cbllgatio,.s
        ot a guar antor, surery o r endorser ol th•s Noto, ls also cbltg a l •d to keep an ot fl\e ?•omiuts made i n this Notv . Th e Nol•
        Held or m"y anforca It~ rights u"dor lhis Nota a51~ir.~ ! each porson i ndividually or against an of us together This maa,. 1
        that any one o1 us may be rvqulred to:> pay atl of the a-no.Jnts owed u n dor thi s Nota                               ·

       10. WA IVERS
       ..  I and any ';!lhor perso" who llas ob~_g aticns under lnis N o la waiv o tl\Q rights o:>f Fras •ntme.,t and Notice o f Dishonor .
       • :'~s·~~ment meanc th o right lo requrr• the No~• H:>ldor to dcrnal'tQ ouvn,ttnt                         ,...1 ,.,,.,""" ,,' ' i:'•.!"": • ""!:•!':":-   :• ~:::· .:. :. _. 1 ..
      ... <1 .. 11.:.   ,..,,._ ·~ ' ' lU • "'4urf'i tnfl '"Ote NOtaer to g tve nouew to other pers onw. that amoi1n Ls due r'Uive nal iJoet"I paio

       11  UNIFORM SECUR£0 NOTE
           This Not• is• uniform in1vument w 1tn l'mitea vatia• Ot"::s I.I\ tome j..,risd1-:::uons In •di:titfo.-. , 0 the: pro tecti ons
      to the l'<ote Helder under t"ls Note, • Mort;iage. Desd ofTrus: er S•curitv Dou 1d (!ho "SGe-..irit/ bscri..rr..• 11 r ·1 dac
      itatn<' d:>t• ' " thi< N oto, prol•i::.u thu N eta H olc:ior from p on.b 19 l osse s tna1 m gn; re.suit i r 1 do ncl l<e,P-{{l~ Pl!!

      MULTtSTAT!. r l)te0/AO.JUSTA.9L t AATE NOT!..ONE .YE.A" TAe.ASVRY lllfOEX Sln11 I•               Femlly~fl:•.,nl• M~• u!1:'.~~~naa~4':~ 0 :::-:i~."""'=~-t-
      ,.ot nio '2~.2~ l /01                                                                                                                                        .f :
      ¢ t•9• ·1:o03 Ona:,, , Oo~tr..,.11. 1,,11;                P<ilge 2 ~ r 3                                                                       ~~ ; ~,;;{; ;!
                                                                                                                                                                          1




Case: 19-41221                    Doc# 26-2               Filed: 06/26/19                   Entered: 06/26/19 13:59:16                                                        Page 3 of
                                                                      97
                                                                 ! H
                                                                                                                   -   P SP '"0117 !!



                                                                                                                              1..0A-'l   I   1

       ma! ~ m•i<• ,., this Note. Thao: Securil\' lnstru""•"' t d••ct~bes a,ov1 &ncJ und•r v1ha: cond,t1cns 1 ms·1 b9: r•l..i"''' .. a            -..o   -a><e
       immediate p;o ~·mont .., lull of an amount' I owe under lhol Notft $:)me of lhOS'l conci.t10'I" -•ad "" 1:11-:>ws
            (A) U n til my onitial b •d .nreres! rat" chan;es l:l •• a :IJusu1ote tn:eres t rA1B under l h<> l81-nG sl;ot..c: 1r. s.:::uo~ 4 at: :>va
       Uniform Co..,etJarit ~a at th• S acurity tl'\s tn.am•nt shah :-;i~d ac foilows .
                 Tr•nsl<>r of Iha Propa"'Y or o Be"•flci• l lnl•rrost In Borrow••· A ~ usad In th i s Sa~tlon 1 S, "1n111••1: 1n \!'\a
           Propeny· m•ans any laga. or banefoc1al intertnl                  '"th•Propvrty• .nc.udlng, but n o 1 limitad \o. u-019 t:lenefi::i.al
           lntereua tr&"sferred in a bond tot dead, conv;iict lor d•ed. tnsteliment sales conrr11cc or escrcw a;1eer'l'en1 the
           i "ltent of wn'ch is 11>• transfer of title by Sorrower a: o fu1ura oat• 10 a purch &ser.
                 If a• or any P•r1 Of Iha Proi:•rt>· or any lnlarur i n Iha Proputy is cold or translorr4d !ot II Bar•ower i!. no! a
           na1u~ar p•t,.~n and a beneficial tntere5t·in Borrower •s •Odor vansferrad) w 1thcu t Landa;'& P"Cr wrinen cons ant
           land•r m&y require lmmediat• payment •n lull of all sums se-::ur"d by lnis Secu rity lnstryman: However,                                fr,,.
           option snail not b• axorci:oed by Lendar ii •uch exarc •<> I• proh1b1te:I b'f Apphcabl• Law
                 If t.ander oxarcis as this optlcn, lender snall give Borrow•r notice ol accelor•tion The nonce stia;1 provide
           a perood ol not Ian than 30 days lrom tne date lho notice is given In vccordanca with Sec1ion 1 ~ w i thin which
           Borrowe t m ust pay a ll sums cecuad by 1h1s Sac:uri1y tnstrume.,t. Ir Sorrower fails tc pa.y thue sums prio r to tha
            uplra1ion eot !his period Landa• may invoke sr-1 rcme<.l.cs pcr:nin .. :1 by thl~ Sacuri!)· lnstrum en1 ·..u·in~"l furllH<t
           notice or dorrHlt\Q on Borrower.
            (B) Wht!n my initial fi><ed in!•rasl rate chan9H lo an adjUS\abfe interHI rate un<Jat the lerms state:! in S~::ti::~ 4
       "bov• . Unifo rm Covenanf 1 a or th e Securiry Instrument described in Soecli o n 11 (A) above sha ~ t"'"' cease le b •in alhoct
       and Uniform covenant 1 e of tne Security Instrument shall Instead nad as follows .
                 Transfer of tha Proparty or a Benetlcfal l nlaraat in Borrower. As u s ad in lh1s Secrl o n 1a. 'ln!eras t 1n th e
           Property" ma ans any lag;o.I or beneficial l~laron1 In the Property. lnc1utJln g . but not ~mi red 10 . lhOC• b"nP.lici ;>I
           ln1ar .. sts l • an,.lerrod In a bond for dead. contract for doad, 1ru11allmant sale• eontracl o r O!ic<<:>w aprae ment, rh a
           intent of whi ch Is U•e transfer or tirla by Sorrc:iw.r a1 a future date lo• purch&ser.
                 11 all or any part of lhe Property or any lntuesr In th• Property la sold o r tr;an sfarred (or if Sorrow er Is not a
           nalurml p ..rson a n d a banofocial intarast in Borrowarls eold or tr•n::sfertad) wlll'lourLendar's p r iorwrinen cons ant,
           Lender may require lmm•diata p"ymen1 In lull of all sums secured by this Securil)I Instrument M owaver this
           op1ton ehaff not be exercised by Lendor ii ~u ch e ><arcise is prohibit11d tly Applicable L<1w. Lendor also ~h•ll not
            exercise rhls opUon if; (a) BorrowercQuses to be iiubmfttad '"I.ender onformallon requir•d by lender ro e valuat e>
           the Intended t ransfareo as If a now loan ware balng mad• to rhe tra'lsfar•e; and (to) Lencier reasonably
           d•t•rminas that Lender'• •eourlty wlll not bR l!Tlpairad by Ule loan auumption anc:t 1hat th~ risk uf 8 breach of
           any covon anl or agreemRnl 1n this S•cu1ity lnstrymant is • ~coptablo to L•nder.
                 To tne 8Y.ton t permitted by Apptlc~ ble l aw . Lend Rt may charge • reasonable toe •• a c ond•lion 10 Lender · ~
           conae"t lo lh• loan a~sump1ion Lender also may require the lrRnslRree to sign ;on assumption agnooment that
           i s ac ceptable to land"' •nd thal obligates th• transfe••• co ke e p all lhC> promlsos and agraements made 1n tho
           Note and In lhis S•curiry ln:otrument Borrower will cont;nu• 10 bR ob f gated under th a N o to a nd t his Security
           lr.strument unleH Lender releases Borrower in wrl:ing.
                 11 t.ondar oxarciaas the option to raquiro lmmadh\la paytnent in fu ll. Lender snall giv e Borrower not1"a of
           a::colar lltl :):'I .          '."°'
                                     n ell~<r shall "''~vl do . a perofld of not loss th an 30 days lrom the date tha notlca Is yiv•n in
           accordanc"'. with Soct1::.n 15 whh"' wti•ch Borrow~r must pay a t! Gums s .. cured by this S•curity Instrument If
           B orrower fails 10 pay thee a sums prlorto the axp.rahon of th11 p e ri o d l•nd•r mfly inv ol<a any r~mcadias permirted
           bf this Security fnstr.:men' vr~hou! lur>.her neotic• er cJ11•n:>nd on Borrowar




       W \NESS THe HANO(S) ANO SEAL(S) OF THE UNDEASIONED

                                                                                                                   -----


                                                                                           '




                                                                                                                                   [S ign Orl9l n3 f Only)
      ~:~~":~~~~ ~1XE0 1ADJU!!IT'A.1!11... E f'IATI "OT£-ON!. ..VEAR TAE..ASURY IN DEX Sl,,gl • F~l"rl'y f-• rrl'll• ~h• U nUorm '" • \t'Ullunt
                           0
      ~ ~ ait1a. 20::1 Or.it..- • =:"10-..1."n•:'\!.::i. !r. :             P,ag'9 3 of 3




Case: 19-41221                         Doc# 26-2                  Filed: 06/26/19          Entered: 06/26/19 13:59:16                               Page 4 of
                                                                              97
                             Exhibit ''2''

Case: 19-41221   Doc# 26-2   Filed: 06/26/19   Entered: 06/26/19 13:59:16   Page 5 of
                                         97
                                                                 rHELCD CRED(T       nrc~        - PSP   '0~r!l




    1-t



              RECORDING REQUESTED BY
                Fm.ST AMERlCAN TITLE
          Afeor R•cording          R•~urn      To •
          P~ELCO  CREDIT UNION
          5~99 SUNRISE BLVD ZNOrLn
          CITRU& HEI GHTS , CA 9 SG10




                                                                       JWr
                                                                      Jfl
          T



          LOAtl   4: .
                                                            DEED OF TRUST

          OEFINITlONS
          Words Ul>lld 11'1 mull1p1e secUc.ns of !Mis document are del1ned below and oilier words a 11J del111ed in Section$ 3,
          11 . 13, 18 20 and 21 Cerlain rules regarding the us age of\·tords used .o this d'>c ument are a lso provfd!!d in Section
          16
          (A) "Security ln!:trument" means thi• documeri which is dated ..Ti\HUA!tY 16 , zooq,                    IOQ!!lher with al!
          Riders to this docume11t.
          (8) " Borrower" is     G!UHC£ MORGA.Jl-AUS!'Itl     IUf!)   DAR!\EN P . AUS1·r11   W T~" '""' Mii<:""""   Q C:   Tr\TM1'
          TENA!ITS .




          Borrower 1s the tru,stor under this Sec:urJty Instrument
          (C) "Lendor" is PATELCO CREDIT VllION.




          CALIFonNIA-S•ng o Feft>iy··f•Mlo M1o/Frod~lo Moc UtllfORM ll'ISlRVMEN'
          i' ;)9~·2CO~ OnMno O<>•um•n'< Inc.                      Pago 1 ol 12




Case: 19-41221             Doc# 26-2              Filed: 06/26/19             Entered: 06/26/19 13:59:16                       Page 6 of
                                                              97
                                                                                                                                                   il;O l'l



                                                                                                                              LOA.~ ~ :
       Lend1u 1s a COJl.POAATION                                                                       or3an•zed ar.d ex•s:ing unoer lhe 1aws 01
       CAl.Il"O!UfU .                                                                       Lende; s a::ldrass j3 54~H SUNRISE BLVD
       2NDFLR, CIT~US HEIGM~S, CA 95610.


       Lender is lhe beneficiary under thi~ Security Instrument
       (0) "Trustee" is 'l'. 0. SERVICE COMPANY.


       {E) "Nole" means the promissory 00111 signed by Borrower and elated JAH\IARV lti , 2oot.                                                         The Nole
       states 1ha1 Borrower owes Lender • • •••••••re•••••••••• •S£VEN lltlNDRED SIXT? TJ!OU9ll.'ID AND lfO/ lOO
       • • . . . . . • • • 4 • • • • • • • • .. • • • • • • • • • • • • • • .. • • • • • • • • • ~ .. • • t • • • • • • • • t • Dollars (U S   S7 6O, O00 • OO )
       plus intiarest Borrower has promised to p;iy lhis debC 1n r&gular Periodic Payme11rs and to pay tl'e debt in full not later
       lhan F£BRIJMY l, 2034.
       (F) ''Property" means the property that is described below undar the he3cling "Transfer ol Aigl'lts In lhe Property.•
       (G) "Loan" means the debt evldeoced by lh• Nc.te, plus interest, any prepayment charges and late charges clue under
       the Note, and an sums due un der this Security lnstrum11nt, plus interest.
       (H} ''Alders" means all Atders to this Security Instrument that are executed by Borrower The following Aiders are to be
       executecl by Borrower (check box as applicable\·
            LiJAdjtistable Rate Rider                           ucondominium Rider                                              CJ Second Home Rider
             CJ Balloon Rider                                   0 ?lanned Unit OevelopmP.nl Rider                               OOthar(s) (specify)
             CJ 1 ·4 Fllmily Rider                              C Biweekly Payment Rider


        (I) " Applicable I.Aw" means all controlling applicable federal, state and local statutl!S, regulations, ordinances and
       administrntive rules and orders (that have the aftect o! law) as well as all appicable !Ina!, non appealable jud'cial opinions.
        (J) ucommunlty Association Dues, Feos, and Assessments" means all dues , faes, assessments and othercharg&s lhat
       are lmpos Rd on BO/Tower or !he Property by a condominium associetion, homeowners associadon or sim;lar organization
        (K) "Electronic Funds Transfer" means any transfer of funds, other than a transaction c,rfginatecl by ch&ck. draft. or
       slmilar paper instrument, which is initiated lhrough an electronic terminal. teleplionlc1ns1rument, computer, or magnet'c
       tape so as to order, ins1tuct, or authorize a !inanc1al institulion to debil or credit an account. Svch term includes, but 1s
       not • mited lo, point-ot-sal11 transfers, automated teller machine \rans act ons, lraosfe~ 1mtia1ed by 111lep~one, wira
       transf9rs. and automated clearinghouse transfers.
       (L) "Escrow Items" means lhO!>e ilorn' that are described in Sectio n 3 .
       (M) "MiscetloncH:ius Proceeds" means any compansalion, settlement. award or damages. or proceeds paid by any
       ll'11rd parry (other than insurance proceeds paid under tl 1e cove·age.s described 1n Section 5) fO(. fi) damage to or
       destrvet'on of, the Property; (ii) CiJndemnation or other laking of all or an y part of 1hc Property; (iii) conveyance in lieu
       of condemnaron: or (Iv) misrepres&n!atioM of, or omissions as to, the valve and/or condition or the Propmly
       (N) " Mortgaga lnsurenco" n;a im:; l:isur:ln ce protecting Lender aga'ns\ the nonpayrnent o!. or default on, the Loan
       (0) " Periodic Paymont'' maans lhe regularly schedul~d amount due for ji) pr,,., cipal ar.d ~nt.aresl under the NolB, plus
       (Ii) any amounts under Section 3 or this Secu1lty Instrument
       (P) " RESPA'' means the Aeal Estate Senlernenl Proc;idures Act 112 U.S C. §200 1 et seq ) and its imp!amenling
       regulation, Ragula!lon X (24 C F.A. Part 3500), as they m1ghl b'1 amended from lrme to lime. or any additional or
       successor legislation or regulation that goviuns the same subject matter As used in this Socuri'.y Instrument, "RESPA•
       refers to all requirements and rgstrit:tions that are imposeci In regard to a "federally related mortgage roan• even if the
       Loan does not qualify as a ·federany related mongag :! loan• under RESPA
       (Q) "Successor in Interest of 6orrow9r" means any patty tnathas taken title to the P1operty, whether or not lhalparty
       ha! assumed Borrower's obligations under lhe Nota and/or tti ls Security Instrument

       rn....;;;srcn c;: n.u~t.s ii~ rrtc ~;;v r~nt.-·
       Th rs Securitylnstrumant secures to Lender: (•) the repaymentotrhe Loan. and a'l renewals. extensions and modili a ~
       of the Note; and (ii) :he per1ormancia or Borrower's co'lenanls and agreeme~ts under this Security Ins• ment nd t
                                                                                                                                                       •       I
       Cl'LIFORNl.O.-·Sln3le f~mly- ·hnni o MoelFraddl• Ma c UHIFORM INSTR UMEN T               forrn :JOOS 1/01            l nH.i,a.;l:::::+;j~~':'f;;~:;"
       c 1-..2oo~Onlin10o::-J:n."" ' "'                                   Paga 2. of 12                                              -




Case: 19-41221             Doc# 26-2                 Filed: 06/26/19                    Entered: 06/26/19 13:59:16                                   Page 7 of
                                                                 97
                                                                       PH2LCO CREDfT D' I O~                   ~   P~p ·''01\iH               1; 0!C



                                                                                                      LO~~ f;

        Nole. for lhts purpose, Sorrower ir;e"ocably granl:i and ;onveys to Tr1.stee, m trust, with pow11r of sale. the folfoW1ng
        described proper;y located in the COUNTY                                                      (Typo cf"~'"'~ 1111 Misdl~':u1l
        of A.I.JUi£O;i.                                   fN•"'• :of RPcor.i•ng Ju,;1d•c1":nl;
        SEE LEGAL oesCRlPTION ATTACHED HERETO ANO M.\.DE A PAAT                                   H~ll.£0P
       APN dt         011-09~0-004




       which currenlly ha!i 1he address of !IS 8 LA.RXSPUR ROAD, DAJ<l..A.NC,

       California           !146l0                ("Property Address") ·
                               [Zip Cade]


           TOG ETHE I\ WITH all !he improvements noworh 11reafter erected on the property, and an eagemants. appurtenances,
       and fixtures now or hereafter a part of the property. All repl 11coments and additions shall afso be covered by this Securtty
       Instrument. All of the foregoing is refem1d to in this Security lrmrument as the "Property:

           BORROWER COVENANTS that BorrOWlilris law'lully saised of the estate hereby conveyed and has tho right to grant
       and convey the Property and 1hat the Property ls unencumbered, exceplforencumbrances of record . Borrowerwarranls
       and will defend generally tha lille to Che Property against all claims and demands. slJbjectto any encumbrances of record.

            THIS SECURITY INSTRUMENT combines vnltorrn covenants lor national use and non-uniform covenants with
       limited variatfons by jurisdiction to constitute a uniform securiiy insl/\lmi!r.t coverln3 real prop11r1y.

               UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
             i. Payment ot Prlnclpol, lnteres1, E!crow Items, Prepayment Charges, and Late Charges. Borrower shaU pay
       when due the prin::ipal of, and interest on,. the debt evidenced by the Note and any prepayment cn11r9es and late charges
       due under the Note. 8orrov1er shaA also pay funds for Escrow Items pursuant to Section 3. Payments due unde· the
       Note and this Security Instrument shall be made in U.S curBncy tiowcNer, ii any check or other instiumenl r11ceived
       by Lender as payment under the Note or ttns Securwty lnstrumenl is returned to Lendar unpaid. lender may req0trc that
       any or al! s1;bsequent payme:'lts du11 ur der the Note ~nd this Security Instrument be made in one or more of the following
       forms, as selected by Lendor: (a) cash; (o) money ordo<. (c) c'•rhlled checl<, bani\ ch eel<, tr!!asurer's chacl< or cashier's
       chec~ . providad any such checlc is dra..,,n upon a" iristitubun who:>e dapos1ts arc; insu11d by a todaral agency,
       instrumental:I)', o~ entity ; or (cl) flec1ronic Fund::; Tra:isf2r.
             Payments are deamed received by Lender when received at the location ceslgnated In the Note or at such other
       location as maybe design ated by Lender in accordance \,;111 the notice provisions 1n Section 1S. Lende·may return any
       payment or partial payment if the payment or partial payments are insufflci9nt to bring the Loan current. Lender may
       accept any payment or partial payment insufficient to bring the Loan currant, wilhoutw!liver of any rights hereunder or
       pre)udice to its rights to refuse such payment or partial payments Jn the future , but Lendgrjs not obligated to apply such
       payments at the tirne such payments are accepted. If each Periodlc Payment is applied as of Jes schedUl9d due date,
       then Lender need not pay interest on unapp ·ed funds. Lender may hold such unapplied funds until Sorrower makes
       payment to bring lhe Loan current. If Borrower does not do so withtn a reasonable period el time, Lender shall either
       apply such funds or return !hem to Borrower. If not applied earluir. such funds will be applied to the outstariding prirwipal
       o~:C:•~.:a. ~:-.do.· ih. t~,:,~c ;r;·if'iiCu:!;.~,,:, ,.;.i~i 1;.J £:.:: :?ci:!~.!!~. i'fc off~~'<.'!'" cuom wrucn Borrower might hava now or J the
       future aga'nst Lender shall relieve 8orrowar fTom maldng payments due under the No1e and this Security Instr
       or perforrn•ng the covenants and agreements secured by this Se;1.ority Instrument

       CALJFORNIA-Slngle F<>r"I' 1y..F4ftnio IAulfreddlt Msc UNIFORM INSTRUMENT              form 300S 1101
       ;ri   !999 2002 Onlnt Ooeutn011t;. In~                           Poge 3 ol 12




Case: 19-41221               Doc# 26-2              Filed: 06/26/19                   Entered: 06/26/19 13:59:16                                Page 8 of
                                                                97
     O:' 11 ~0 07 U                  lJ f"A.\. H 5 .;..                     ; ~~
                                                                                                      r.acLCO CREDI"!" t :- 10:-


                                                                                                           LOAN 4 •
             2. Application of Paymen1sor Proceeds. Eicc"ptas otherwise dincrlbed 111 !his Section 2, allpaymenrs ac~ap_ied
        and applied by Lender shall be appr.ed in the lo lowing order ol priority· (a) interut due under the Note, (b) prt~cipal
        due undar the Note ; (c) amount& due under SectJon 3 Such payments shall be applied touch Periodic Paymenlln the
        ordar in which it became clue. Any remaining amounts shall be applied first lo late charges. second to any other a!'Tlour.ts
        due under this Security lnstrume11l, and than to reduce !he principal balance of the Note.
             If Lerider rocoives a paymenr from Borrower for a detrnquant Penodic Payment whioh incJudac a suff1c1ent amount
       to pay any late charge due. Iha paym ent mey be app ~ ad to the delinquent payment and the late charge If more than
       one Per1odic Paymant is outstanding, Lender may apply any payment received from Sorrower to the repayment of !he
       Periodi.c: Payments if, and to the extent 1hat. each paymenl can b!l paid in full To the a(tent lhat any excass exists alter
       the paym11nt ls appfied to the fuM payment of one or more Perlod1c Payments, such excess may be applied to any lace
       charges due. Voluntary prepayments sha1fbe applied first to anyprepaymencchargQs and then as described in the Note
             Arly application of payments, insurance proceeds, or Miscellannous Proceeds to principal di.le und;r the Note shal:
       not 11xt11nd or postpone the due date, or change the amount, of the Period;e Payments.
             3. Funds for Escrow lt•ms Borrower shall pay to I.ender on the day Periodic Payments are due under the Nole,
       until !he Note Is paid in full, a surn (1he ~Funds'1 to provide for payment of amounts due for; (a) taxes and assessments
       and other Items which can ana1n priori ty over !his Security Instrument as a hen or e11cumbranc9 on the Property; (b)
       leasehold payments or ground rents on the Proper.y. if any; (c} pramiums for any and all insurance required by L11nder
       under Section 5; and (d) Mortgage lnsurance premiums. if any. or any sums payable by Borrower to Lender tn ltau of
       the payment of Mortgage lnsuianca premiums in accordance with the prollisions of Section 10 These items are ca•ect
       "Escrow Items.· At origination or at any lime during the term of the Loan, Lander may require that Community Assoe1aUon
       Du11s, Fees and Assessments, Ir any be escrowed by Borrower, nod such dues, teas and assessments shall be an
       Escrow Hem. Borrower shall promptly furnish to Lender all notices of amounts to be paid under this Section. Borrower
       shaJJ pay Lender the funds for Escrow Items unless Lender waives 0onower's obligation to pay the Funds for any or
       aUEscrow Items. Lender may waive Borrower's obligatio n to pay to Lender Funds for any°' an Escrow Items at any Lime.
       Any such waiver may only be in writing In the event of such waiver, Borrow11r shall pay directly. when and where payable,
       the amounts due for any Escrow Items for which payment of Funds has been waived by Lender and, if Lender requires.
       shall lumlsh to Lender recolpts evidencing such payment within such trme period as Lender may require. Borrower's
       obligatlon lo make such payme111$ and to prollide receipts shall lor all purposes be deemed le be a covenant anc1
       agreement contained in this Security lns:trument, as the p!trase "covef\ant and agreement" is used ill Section 9. If
       Borrower is obhgated to pay Escrow Items directly, pursuant 10 a waiver, ar.d Bor;ower fails t:;i pay the amount due for
       an Escrow Item. Lender may e>cerciu its rights under Section 9 and pay such amount and Sorrower shall 1he11 be
       obligated under Section 9 to repay to Lender any svch amount Lende.r may revoke the waiver as to any or all Escrow
       Items at any lime by a notice given an accordance with Section 15 and. upon such r;ivocation, Sorrower shall pay to
      Lender all Funds, and in such amounts, that are then required under this Section 3 .
            Lender may, at any time, collect and hold Funds in an amount (a) suffic1ent to permfl Lender to apply lhe Funds at
      the lime spec.lied under RESPA. and (b) not tu eio:caed the maximum amount a lerider can niqutre under RESPA Lentler
       shall es tlmate the am ount of Funds ciue on tlw bas i~ ol current data and reasonable estimates or exper.ditures of fulura
       Escrow Items or otherwise In accordance with App ·cable Law
            The Funds shall be held in an institution whose dC!posits are insured by a foderal agency, instrumenta ·1y 01 entity
       (including Lo:i~dor, if Lcncfor is ?.'1 msli!ut!on whose d9posits ar~ so ,osured) or in any Federal Home l oan Bank_Lender
      shall apply the funds lo pay thP. Escrow Hem; no latP.r than the ume sµccif1r.d under RESPA l emler shall not c!uroe
      Borr:iwar for holdin g a'1d applyin g !he Funds, annually analyzing the escrow ac~ount, or venfying the Escrow Jlo~s.
      unless Lender pi'l)'S Borrower Interest on lhe Funds anc! Applicable Law permits l endar to mal(e such a charge Unless
      an agreement is made in writing or Apphcable Law requires imerullo be paid on tho Funds. Lenaershall not be requ;red
      to pay Borrower any Interest or earnings on the Funds Borrower and L11nder c:an agre11 In writing, however, that interest
      shall be paid on the Funds Lender st-iall gi1111 to 6ot1ower. without charge, an annual accounting of the Funds as required
      by AESPA.
            If there 1s a surplus of Funds held in escrow, as deflned under RES PA. Lendar shaU account to Borrower for the excess
      funcls in accordance with AES0 A If lhere is a shortage ol Funds held in escrow as defined under RES PA, Lander shall noli:Y
       ~~~-o~~~-~s _r~~~~e~~Y ..R;;:~·~~~ ~c:'~~~~.5~.~l~-~-a!. ~ -~~~~~~ ~~~ .~'.'.'~~~:.n~ces~~ry U::ll
       """'WV- ............... . .. .. ,_...,. , , , , _ ... ,M • ' ''"" ' ""_ , , __ _ . • · -
                                                 ·· -                                             t
                                                                                                    t~ '.'1~~~   up 11111 sho~cwe i~
                                                                                                          U !IU1UeSCf(J\V, 3SOf!i\OeO
                                                                                                      .: ;· F=;· :·: : : 1 · ~ \·!~ : -::•n t ~C'Vl;JM~•••\..yV1t"\.1 1


      under AES PA. Lender shall 11ot1fy Borrower as requir ad by RESPA, and Scrrower shalt pay to l,.ende: the amoynt noc s aQ
      \o make up the deficiency m accordanc11 v1111\ RESPA, b:.it JI\ no more lhan 12 mo:ithly paymer.ts,

       CALIFOAN'A Songle Famoly-F~nnlo MH! Frtddle Moc lJNlfOFIM INSTRUMENT
                            00
                                                                                                                                    f orm Joos I/DI                       Ini t.i a Is 1    ,         I
      c   1993·20C2 o~~n · Ooc11m011IS. Inc.                                                           Page 4of12                                                                               o•_




Case: 19-41221                           Doc# 26-2                               Filed: 06/26/19                             Entered: 06/26/19 13:59:16                                    Page 9 of
                                                                                             97
                                                                             PHELCO CRE!HT l S fO \                      - PS?     ~-OR"!"P.




                                                                                                                                                LOIUI f'
              Upon paymen l in full of all sums secured by              u,;,               Security lnstrumanl. Lend11r &hail promplly refund to Sorrower any
       F:.Jnds held by Lender.
             4 . Ch.ergos; U11ns. Sorrower shall pay all taxes , assessments, :harges, tines, and impos'tions attributable to tl-:a
       Property which car. a!tain priority over lhis Security lnstr11in11nt. leasehold payments or ground rents on !he Property,
       If any, and Comrnul\lly Association Dues, Fees, and Assessments, if any To the extent1hat these items are Eserow ltems
       Borrower shall pay them in the manner provided in Section 3.
              Sorrower shall promptly discharge any lien which has priority over this Securi \y lnsttumerit unless Sorrower . (a}
       agrees in writing to the payment of the obligation secured by the lian in a manner a:::ceptable lo Lender. bul only so long
       as Borrower is performing such agreemont; (b} con1ascs the lien in good faith by or defends against enforcement of the
      lien in, legal proceedings which in Lender's opinion operate to pre"ent lhe enforcement of the fien while those
      proceedings 11ri1 pending , but only until such proceedings ar11 concluded; or (c) S!cures from th~ h older of the lien an
       agr;ement satisfactory 10 Lel'lder subordinating !he lien to this Security lnsirument. It Lender determines that any part
      of the Property is subject to a lien which can attain priority over this Security Instrument, Lender m ay give Borrower a
      notice identifying the lien. Within 10 days of the date on which that notice is given, Borrower sh an sat1tf'/ tho lien o r take
      one or more or !he actions set forth above in \his Section 4.
             Lender may require Borrower to pay a one-time charge for a real estate lax verification ;uid/ or reporting service used
      by Lender in conl'lection with this Loan.
             5. Property Insurance. Borrower shall keep the lmprovoments now e:r.lsting or heraafter erected on Iha Property
      insured against loss by fire, hazards includod within the larm "extended coverage," and any 01l11if hazards including,
      but not limiled to, earthquakes and floods, for which Let'lder requires 1011urance This insurance shaft be maintained ii\
      the amounts (including deductible levels) and for the periods that Lender requires. What Lender requires pursuant to
      the preceding nntences can change during the t2rm of the Loan. The Insurance carrier proVlding tha insurance '!1hall
      be chosen by Borrower subject to Lender's right 10 diSilpprove Borrower's choice. which right shaU not be exercised
      unreasonably. Lander may requife Bouower to pay, in connection vAlh this Loan. either· (a) a one-time charge lor flood
      zone determination, cenlficatlon and tracking services; or (b) a Me-time charge for nood zone determination and
      certllicotion ser\lices and subsequent charges each time remap pings or similar changes occur which rQason ably might
      affect such determlnalion or certlfic:!l.tion. Borrower shall also be responsible lor the payment of any fees Imposed by
      the Fedara.t Emergency Management Agency in conn11ction with the reviev1                                 or                   any nood zone determination resul!ing
      from an objection by Borrower.
             II Bonower fatts; to maintain any of lhe coverages cleseribed above, Le.-,d ar may ob!a n lnsuraoc!! coveragO?. at
      lender's oplion and Sorrower's expense. Lender is under no obligalion lo purchase any particuiar lype or amount of
      coverage. Therefore, such covera911 shall cover lander, but might or might not protacl Sorrower. Sorrower' s equicy in
      the Property, or the contents of the Property, against any risk, hazard or liability and might provide greater or lesser
      ooverage than was prevtously In effect. Borrower acl<nowledges that the cost of the insurance coverage so obtainad
      migh ts ignif cantly exceed lh e cost of insurance that Borrower c ould have obtained Any a mounts disbursed hy Lender
     under this Section 5 !hall become aclditbnat debt of Borrower secured b y lhis Security lnstrume11t These amounts shalt
     bQar rnllirasl al the Not11 rale from the date of a·sbursemcnl and shall be payilble, with such interest upon notice from
     Lender tu Borrower requesting paymgnl.
            A U insurance p olicie s required by Lender and re11aw;lls or such p olicies &h aU be sub1ec: to Ler der s righ t 10
      disapprove: such poli;;ies. sh.l.n bclt..c!e a s tand.ml mcngage clau><? a nd shall nami? lender as mortgagee andfor ai.
     an addition al lo ~s payae and Borrower funher agr;as lo ge nerafly a3sign rights le 1nsur:mce proce ed~ lo the ~.oldar of
     lhe Nole up lo the amount of 1he outs1and1ng loan balance. Lende1 i;hall ha·1e \hit right 10 hokl the pol1c es and renewal
     certificates lflend erraquires. Borrower sh all promptly give to Len d er .:ill receipts of paid premiums and renew al nolices.
     1: Borrower obtains any form or insurance coverage, not olhetw'se require!'.i by Lande' , for damage co, or des1tu c liol'I
     of, the Property, sueh policy shall Include a standard mortgage clause and shall name Lender as mortgagee and/or as
     an additional loss payee and Borrower further agrees to generally assign nghts to insurance p roceeds to t'l& holder of
     the Nole up to the amount of tile outstanding loan bala11ce
            In the event ot loss, Borrower shall give prompt :iobce to the uisuran ce carrier and Lender lend 2r may n1ake proof ot
     loss If no! made promptly by Sorrower. Unless Lene er and Borrower otheiwise agree in writing any insurance proceeds,
     whether or nol the underlying insurance wu requited by Lender, shaU be applied to res1oratio11 or r;apair of the Property, if

     period, Lender shall t"iave the right to hold such lns1.1 rance proceeds un\i.1Lender has ha.d an opportu · to inspe
     Property to ensure lheworl< l'\as beer. compreted to Lend en satisfactiol'I, providod ttiat such in~pection                                              unde
                                                                                                                                                                  ub
     ;i 1~ • w;1:1l1...1•d,i;v1• v1 '"t-"";' ;~ •'""'-'' ,...,, .•;._o:;, :c....~:a ~ :~ Lt~::i~~ · s !:tt':~!hy ~ ~t::'i l'::! S se~"n. Uunng sucn rapa•r and resto~tton




     CALIFOANIA..Sln~'a ~amly-Ftnnio M../frtdd10 Mac UNIFORM 1>1STRUME/ll                            ro11n lUOS 1/0 1                                                       ,..
     11:1 1993 .~002 On11M Ooc:omenu. Inc.                                     Page S of 12.




Case: 19-41221                 Doc# 26-2                   Filed: 06/26/19                       Entered: 06/26/19 13:59:16                                       Page 10
                                                                      of 97
                                                                      l?:ffE'LC(j CREnrr l'X!'.)S



                                                                                                            LOJUI t
       promptly Lander m.ay dtSb.Jrsa proceeds for t" e repa~ and restoration in a 3•ngle payment or In i series of progress
       pavments as tM work is cornploted u n:ess an agreQfT!ent is made in wnting or Apphcabte Law requir&S fn!eiest to be paid
       on ·such insurance proceeds, Ltl'lder shall not b9 reqwed to payBcrrower any intarast or umings on such proceeds. Fees
       for public adiusters, or other third parties, re•ained by Borr:;iwar shaH not be paid ou< of the insurance proceeds and shaU
       ba t"e sole obfigat1on ol Borrower. II the restoration o< repair is nol economically fHsible or Leod&( S security would b'it
       lesHned, the insurance proceeds shall be applied to!" I! sums s ecurad by this Security lnsvum 1mt whe.!her or no: then du a.
       wi1h the excess. if any, paid to Sorrower, Such insurance procel!ds shal be applied In the order provided for in Secfon 2
            If Borrower abandons Uie Property, Leridet may file, negotiate and sattle any available insurarice claim and related
       matters . If Borrower does not raspond within 30 days to a notice from Lender th al lhe insurance carrier has ottered to
       settle a claim , t/'len Lender may negotiate a~ d settle the clalm. The 30-day pariod will begin whan the notice is given
       In either event, or if Lender acquires the Property under Secnon 22 or otherwise. Borrower hereby assigt1s to Lender
       (a) Borrower' s rights lo any insurance proceeds in an amount not to exceed the amounts unpaid under the Note or this
       Security Instrument, and (b) any other of Borrowe,.s rights (other than the 1lght to any refund of unearned premiums
      paid by Borrow1Jr) under all insurance polic'es covering the Property, insofar as such rights are applicable lo the
      co'/erage of the Property. lender may use lht insurance proceeds either lo repair or restore the Property or to pay
       amounts unp aid under the Note or this Security Instrument. 1r1hether or not then due.
            6. Occupancy. Sorrower $t\aU occupy, establish, and use the Property as Sorrower"s principal resrdel\Ce with·n
      60 days after th1:1 e:xecution of this Sacurity lnstrumen I and shall continue to occupy the Property as Borrower's princtpal
      residence for al least one year after the dale of occupancy, unless Lender otherwise agrees in writing, which consent
      shall not be unreasonably wilhheld, or unless extel"IUating circumstanc11s axist which are beyond Bo<tower's control.
            7. Presorvetion, Maintenance and Protection of tha Property; Inspections. Sorrower sha! not destroy, damage or
      Impair tho Prop arty. allow Uie Property to deteriorate or commit waste on tha Propeny. Whether or not Borrower is re;iding
      in the Property, BorrowershaRmaintain tile Property in order to prevent Ille Property from deteriorating or decreasing 1n value
      due to its condition. Unless it is determined pursuant lo Section 5 that repair or restoration is not aconom1caUy feasible,
      Sorrower shall prompUy repair tha Property ii damaged 10 avoid lurth(!f detenoratioo er damage, rt Insurance or
      condernnatii;in proceeds are pald in connection with damage to, or the taking of the Property, 8orrow91' shat/be responsible
      for repairing or resto·ing tho Ptcpartyonly 11 Lend~rhas raleued procaeds1orsuchpurposes. Landermaydisbu1sa prcceetls
      for th e repairs and restoration in a single payment or m a series oi progress payments as iha work is com?lotad. It \t'e
      insurance or condemnation proceeds are not sulftclenl to repoir orrestorethe Property, Borrower is not reliev1:1d o1 Sorrower's
      obfigation for the completion ot such repair or restoralion.
            Lender or Its agl!nl may make reasonable an tries upon and inspections ol the Property II it has rea~onable cause,
      Lender may inspect lhe interior of the improvements on the Property. Lender shall give Borrower notice at the timf! of
      er prior to such an interior inspection specifying such reasonable cause.
            8 . Borrower's Loan Appllcatlon. Sorrower shall bl! in dalaul! If, during the Loan application process, Sorrower
      01 any persons or entities acting al the direction or Borrower or wrth Borrower's kno'l{Jedge or consent gave materiillly
      false, mlsleadcng, or inaccurate b lormatloro or statoments to Lender (orfalicd to provide Lender with m:ilerlal 1nformat1on)
      In conflection w .tl1 the Loan. Material represento1,l1on!; include, but ar 2 not lin1to:id tu, re.presentation s concerning
      Borrower's occupancy of the Propert~· a:; Borrciwe1·s principal resider ce
            9. Protection of L1>nder's lnterost Jn tho Pro perty end Rights Under lhh1 Security ln slrurnent. If (af B orrowPr
      fails to pe:'fo;m th e c o,·enan!! in<! igreemenls cor.la1ned 1n th! ~ Security ln~trum cnt, (bJthere is a legal proce~tllng that
      migh'. s19'11fi!::antly anect Lender s lnteres! in t'"ie Property !Ind/or rights under !his Security Ins trument (su ch as a
      p roc eeding in bankruptcy. probate, lor condt?mnation or lortel!ure, for enforcement ol n ~en which may a:taln priority
      o""' this Sectirity lnstrumel"lt orto anlorce raws or regulations) , or (c.) Borrower has abandoned lhe Prnperty, then Lender
      may do and pay for w:iatever is reasonable or appropnate ~o protact Lender"s interest in the PropQfty and rights under
      this Security Instrument. inct1Jdlng prol9cting and/or assessing tlie vaJu e of the Propeny, and securing and/or repairing
      the Property. Lender's actions can include, bt.Jt are not limited to , (a) paying any sums secured by a lien which has priority
      over this Security Instrument; (b) appearing in court, and (c) paying reasooable attorneys' fees to proLect its interest in
      the Propeny and/or righl s under !his Securlly Instrument. including its secured po:;ilion in a bankruptcy proceeding
      Securing lhe Property includes, but Is not limited to. entering the Property to make repairs. change locks, replac e or
      boa: d up doors and windows, drain water from pipes, allrninate bu~dlng or other code violations or dangerous
      \ovuU•~lvH;)• cihU 41ave: u\•'iUc ~ ~" u1 cJ   vr . ¥i" ~:; ;,;~h-= :.::.;~ ~~'i~r may ~Cl!'."aC(!(l!1 uncer tn1s ~ecr.or !:I. L90der does not
      have to do so ard 1s n ot under any duty or obligation to do so. It is agreed that Lender incurs no liability for not c
      any or all actions atJthorlzed under thl~ Section 9.
                                                                                                             I            - ··
      CAL1l'OANIA · S•n11lt F~mlly-ft ftr!io Mu!Fuddio lhc UNIFORM INSTRUMeNT              form 300S 1/01
      m l 9ll9 · ~002 on:tre Ooc;~rMnts, Inc.                          Pag~   6 of 12




Case: 19-41221              Doc# 26-2                Filed: 06/26/19                 Entered: 06/26/19 13:59:16                             Page 11
                                                                of 97
                                                                            i'.\TELCO    C il~b !T   l';\'IQ;,          - PS? \ OHTI!



                                                                                                                                  LOAN f
               Any amounts disbursed by !..ende· under this Section 9 sh11~ b~come add;\jonal debt Of Sorrower ;;acur11d 'oy this
         Secunty lnstrumant Thau amounts snan bear lnterast al i:ie Noto. rate from th& date of disbursement and shall be
         pay2ble, with such interest. upon notice from lender lo Borrower requesting payment
               rt this Security Instrument is on a leasehold, Sorrower $1\all comply with all lhe provisions of thelnse. Borrower shall
         notsurranderthe leasehold estate and intereS!s herein corwey:sd orterminale or canc11I the ground fease. Borrower shall
         not, without 1he 11Xpress wrin11n consent ol lender. alter or amend the ground leas1t. II Sorrower acquires fee title to the
         Pr;:iparty, the leasehold and the lee tl\le shall not merge 11nless Lender agr1111s to the merge• In writing
               1 O. Mortgage Insurance. If Lellder required Mortgage Insurance as a condi:ion of making the Loan, Sorrower shall
         pay the premiums required to maintain the Mortgage Insurance in effect. If, IOf any rusoo. the Mortgage Insurance
         coverage required by Lender ceases to be availabl!;1 from the mot1gage insurer that previously provided such insurance
        and Borrower was requkad to mnl<e separately designated p3ym11n1s toward the premiums tor Mortgage Insurance,
         Borrower shall pay the premrums required to ob•ain coverage substantially equivalent to the Mortgage lm:urance
        pr~viously in affect, at a cost substantia~y equivalent to the cost 10 Sorrower of the M~ngage lnsu~ance previously in
        effect, from an alternate mo rtgage Insurer selected by Lendar. If substantially equivalent Mortgage Insurance coverage
        Is not available, Borrower shall continu9 top ay to Lender the amount of the separately designated payments \hat were
        due when the insurance coverage ceased to be in elfli!ct. lender will accept, use and relair these payments as a non·
        reh.mclable loss reserve in lieu of Mortgage Insurance Such loss reserve shall be non·refundable. notwithstanding the
        fact \hat the loan is ultimately paid 1       n lull. and Lender shall not be required lo pay Borrower any interest or earnings on
        sucl\ loss reserve. Lender can no longer reGuire loss rescirve payments if Mortgage Insurance covaroge Qn lhe amoun1
        and for tfle period that Lender requlras) provided by an insurer selected by Lender again becomes a\lailable, is obtained,
        and Lendernaquires separalely designated payments toward the premiu1T1s for Mortgage Insurance. It Lender required
        Mortgage Insurance as a condition ol making !hi? Loan end Sorrower was required to make separately designated
        paymenls loward the premiums for Mortgage ln~urance Borrower sllall pay the premiums required to maintain
        Mortgage Insurance In effect. or to pi ollicle a non·refundable loss teserve. until Lender's requirement for Mortgage
        Insurance ends in accordance with any written a9re9m ent between Borrower and Len~er providing !or such termination
        or until termination is required by Applicable Uiw. Nothing in this Section 1Oaffects Sorrower's obligation to pciy interest
        at the r~le provided m tlJe Note
              Mongage lllsUrance reimburses lendar (or any enlity that purchases the Nole) lor certain losses it nay incur If
        60<rower does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance.
              Mortgage insurers avaluate their total risk on all such insurance 1n force from lime to time. and may enter into
        agreements with other parties thal shara or modify their risk, er reduce loues These agreements are on terms and
        conditions thar are satisfactory lo the mortgage ·n,urer and the other party (or parties) to these agreements. Thesa
        1.1graemen1s may require the mortgage 1nsurar to make p:!yment3 using 11ny source of f~nds thal the mortgage Insurer
        mat have available {which may include funds obtained from Mortgage Insurance promiums) .
             As a resull of these agreements , Lcndar, any p u rcho~gr of the Nota. ono1hor insur11r, any reinsurer any oll'ler entity,
        or any affrllate of any of the foregCJing. rray ti!c eivo (d1reclly or indirectly) amounls th at derive from (or rn19Ml be
        characterized a>) a por1Jon ot Gorrower s piiyments for Monga911 ln~ uran ce, in exchange lor sharirig or modifying the
        mortgage insurgr s risk. or reducing losses. II such agrPement p1ovfdes Iha: nn a'!ilial>;! of Londer lilkes a sharn of Iha
       insurer's risk ir excl'langa for a share ot lho premitJms paid lo lh1? insurer, lhe arrangement rs ort~m tP.rmed • capH~e
       rainsuranc;;. • fJrlher.
             {a) Any such agraern&nts wlll not efloct Ills amoL1nl~ lh11I Bo(fowo' ha:i agreed to pay for Mortgage
       ln.sur11ncQ, or any other lerms ol th11 Loan. Such agri>ement ~ will not lnc:roasc lhe amounl Borrower 111111 ov10 fo r
       Mongage Insurance, and !hey villi not enlltla Borrower to a11y refund.
             (b) Any such agreements will not aflecl tho rights Borr0Yf11r has • If any • with respect to the Mortgege
       Insurance under 11111 Homeowners Protection Acl of I 998 or ouy other law. Those rights may lncludo the right to
       receive certain dlsclosuraa, to request and oblain cancel!allon ot lhe Mortgage lnsurancli!, to have the Mortgage
       lnsurenc• terminated automallcelly, and/or to receive a reftind of any Mortgage Insurance pr emiums \hat ware
       unearned at tho time or such cancellaUon or lermlnation .
             11. Assignment or Mlscellaneous Pro~eads: Forfeiture Aff M1scelf2ne0Js Proceods are hereby assigned tc and
       stiall be paid to Lender.
             si tne ?roper\y •~ ua.r,·14'go~ r s;.,~;-. ~~.~cc: ;.9c:.:::'-J:; P:.;;~ae~~ :h~ r: ~a :?;:;: !i ~~ ~~ ~e~:"=:-:!, ::~ ::~ ! ~;: !•r ~! !~ ! P r 'Jp~:t•
       ii lhs restoration or repa r is econ omically fea> tb le and Lrande•"s se~urrty s not lessened During such repair a d
       restoration period, Lender shall have the right to hold such M1scaUaneous Proceeds uni.I Lender ha;f\ha::! n                                                        n.
       CALIFORNIA-Sing!• F•mOy··Fonnlo M..
       Q HT.19·~00~ Onllno Oocumenl>, Inc
                                                     /F•ed~I• M•~ UNIFOflM lt~STRUMENT
                                                                             Pago 7 Of 12
                                                                                                   Faon aces     1•~'          l nit i.al s :   ~'
                                                                                                                                                ..::i>--<'!"'!---'"'!S>'
                                                                                                                                                                           ll




Case: 19-41221              Doc# 26-2                  Filed: 06/26/19                     Entered: 06/26/19 13:59:16                                      Page 12
                                                                  of 97
                                                                  P.HELCO CREDIT l '\IO.\             - PSP    ~ OR!li




                                                                                                                       LOA.II i ·
        opportunity 10 inspect such Property to ensure th e work has been complatad to Lenda r"s satistactiol'I. provided that
        such inspect· on shall be undertaken promplly. u ncer may pay tot the repairs and restoration in uingledisbJr;em11nt
        or In a series ofprcgre.;s paymen15 as the work Is completed. Unless an 1191eement is mad11 in writing or Applrcacle
        Lav.• reQuires 1nlares1 to be paid on such Misceflaneo·JS Procuds, lender shall not be requireo to pay Sorrower any
        interest or earnings on such Miscellaneo'.JS Proceeds If the restoration orrepair1s not economically feasible or Landers
       security would be lessened, the Mis;:ellaneous Proceeds shall be applied to the sums secured by this Security'
        Instrument, whether or not then du11, with the excess, if any, paid to Borrower Such Miscellaneous Proceeds shall be
       applied In the order pro11ided tor in Section 2
             Jn lhe event of a 1otal taking, destruction, or lo•s in value of !he Property, lhe Miscellaneous Proceeos shall be appEed
       to the sums secured by th;s Secvriry Instrument, whe:her or not then due, with the excess, if any, paid to Borrowar.
                         o'
             Ir! the event apartial taking, destruction, or loss in value of the Proporty inwhich thefairmerkel value cf the 0 ropeny
       immedlately before \he partial taking. destructron, or lo!:s in value is equal to or greater than the amount ot the sums
       seC\fred by U1!~ Security Instrument immediately before llie partial taking, de5truc:\Jon, or less rn value, unl11ss Borrow11r
       and Lender otherwise agree rn writing, the sums secured by this Securiry Instrument shan be reduced by the amount
       of the Miscellaneous Proceeds multiplied by tha following fraction- (a) lhe tot;il amount of the sums sacU111d immediately
       before the partial lal<ing. dastruction, ur los!i u1 valus divid11d by (b) the fair market value of the Property Immediately
       before the part·a1 taking, dastruction. or loss in value. Any balance shaR be paid to Sorrower.
             In thG event of a partial taking, desll'\JcUon, or loss in value olthe Property In which the fair mark11t value oflhe Propeny
       immediately before the partial taking. destruction. or loss in value is less than the amount of the sums secured
       immediately before the partial taking, destruction, or loss in vatua, unless Borrower and Lender oth11rwise agree in
       writing. the Miscellaneous Procegds shall be applied to the sum! secured by this Security Instrument whether or not
       the sums are then due.
             If Iha Propef1yjs abandoned by Borrower, or if, after notice by lender to Borrov1er that the Opposing Party (as
       defined in the n ext sentence) o!fers to make an award to settle a clarm 1or damages, Borrower fails to respond to Lender
       within 30 days after the date the noUce is given, Lander is authorized to collect 11nd apply the Miscellaneous Proceeds
       either to restoration or repair of the Property or to the sums secured by this Security Instrument, whether or not !hen
       due. "Opposing Party• means the 11\ird party that owes Borrower M1s:cel1aneous ProcP.eds or tt'le party against whom
       Borrower has a rigtit of action in regard to Miscellaneous Pr:>ceeds.
            Borrower sl\11.tl be in default if any action or proceeding. whether civil or cnm1nal, is begun thal, in Lender's judgmenl.
       could result in forleiture of the Property or other material impairment of Lander's lr.te:est in the Property or rig~ts under
       this Security Jnsttument. Borrower can cure such a default and. i1 acceleration has occurred, reinstate as provided tn
      Section is, by causing the action or procoed ng to bo disrnissed with a ru ~ng that, In Lender's judgmer;t, precludes
      lorleicure of the Property or other material Impairment al lender's interest in the Property or rights undet thk Security
      Instrument. The proceQds of any award or claim for damages that ara anr butabte 10 the impairment of Lender's int eras I
      in the Properw anr hereby ai:signe:I :and shall bc;i paid to Lend~r
            AJ1 M iscellaneous Proceeds that are n::>I applied lo resto·ation or u1parr of the Property shall be applied 1n t11e order
      provided for in Section 2.
            12. Borr.:>wer Not Reloa!lod; ForboaroncQ By Londer Not a Wa!ver. E>:tcnsron uf the time for paymo"lt or
      modification cl amoruza:ion of the surns socur~d by Oils SecU11ty Instrument granu1d by Lender to Borrower or any
      Succe;sor ii ln t ai<! ~ l of 8:wower shall noi opei a;e lo release the l1ab iliry ol Gorrower or any Succe•sors in Interest of
      Borrower. Lender shall n ot be required to commence pr:>ceed1ngs agair.st ar.y SuccP.ssor m Interest of Sorr::iwer or to
      refuse to extiind ~me for payment or uth11r,v1se modify amo rri7.alion of lhe sums secured by this SE!cunty Instrument by
      reason of any demand m;sd9 by the original Borrower or any Successors in Interest ol 8orrower. Any 1orb!!arance by
      Lender in ex11rcisin9 any fight or remedy including, without lim 1tetion, Lend11r's accaplance of payments from ttiird
      persons, entities or Successors in Interest of Borrower or 1n amounts less lh:\n th11 arrrount then due, shall not be a waiv!!r
      of or preclude tho exercise of any right o; remedy
            13. Joint and Several Llabilrry; Co·slgn11rs: Successors and Assigns Bound. Borrower co'lena11ls and agrees
      that Borrower's obligations and Uabihty shal~ be joint and several However. any Sorrower who co-signs this Security
      Instrument but does 1101 execute the Noll! (a "co-signer") {a) Is co-s·gn[ng lh i~ Security Instrument only to mortgage.
      grant and convey the co·slgner's interest lll the Property under the terms or !his Security Instrument; {b) is not pElrsonally
      ooiigatea to pay tiia ~um~ ••.:u; ;;;:; ;;,7 ;; ,;; s~:::::!}' !:-s!.".!""'em; an~ :c1 :oa•1111s lh::it Lender and any other Borrowe ·'9an
      agree lo eX1end, modify, forbear o~ make any accommodations 111ith regard lo the 1arm5 ol this Security lnslrvm                         ~
      the Note Wrlhout the co-signer's c:>nsenl.

      ClloLIFORNIA-S;ngl• Fsm;ry-h11nlo M. ./F••ddio t.l:c U~IFORM INSTRUMEtH         Form 3005 W>l
                                                                                                                                         . '"      .
      0 1lllli -~ao2 Or.line Ooc11men1L Inc.                     Peg a 8 of 12




Case: 19-41221            Doc# 26-2              Filed: 06/26/19                 Entered: 06/26/19 13:59:16                            Page 13
                                                            of 97
    07 l! ~oo;      u    J5 F.H H'i 4L ~H
                                                                                                                       - PSP 'il;IRTIJ



                                                                                                                                 LOAN    =:
             Subj11c1 [0 the ?rovisioris or Sec tion 111 any Successor in lnlerestol 8orrower wl':o ass·Jrnes Bo•rowar s obliga~1ons
       \.ndi!r this Security lnst;ument tn ·writing, and is approved by Lende'. shall obtain all of Sorrower s .,ghls af'ld benefi1s
       under this Security fnstrument Sorrower shall not be reieas11d from Borrowi;pr's obligations and liability undor t~1~
       Security Instrument unless L11nder agrees to such release in writing The covena.1ts and agniements of 1h1s Sec~rlty
       Instrument shall bind {except as provided n Section 20) and bencfi: the successors and assigns of Lender
             14. Loan Charge!:. LandermaychargeSorrowerlees for services plllformed 1n co:inecllon with Borrower's default, for
       the purpose of protecting Lender's interest in the Property and nghls under this Security lnstNmen!, ilclvdtng, but no I limited
      to. attornciys' fees. property inspection and valuallon fHs , In r119ard lo any other lees. the absence of express auihority lf1
       tt\is Security lnstnJment to charge a specMc fee to Sorrower shall not be construed as a prohibi~on on lhe charging or such
      file Lender may not charge fees that are expressly prohibited by this Secu1.ty lnslrument or by AppUcablQ Law.
             It the Loan 1s subject to a law which sets maicimum loan charges, and thatlaw1s finally interpre?ed so that the interest
      or other loan charges collected or tu be collected in connection with the Loan exceed the p&rmitted lim11s, then : (a)
      ;my such loan charge shall be reduced by tha amounl necessary to reduce lhe charge to the permitted limit: and (b}
      any sums a.ready conec1ed from Borrowar vvhich exceeded permitted nmils will be refunded lo Borrower. Lander r.:iay
      choose to make this refund by reducing thi princlpal owed underthe Note or by making a d lrectpaymentto Borrower_
      If a refund reduces pnncipal, lhe redllction w ill be lf&ated as a parf11I prepayment without any prepaym.ant charge
      (whether a< nol a prepayment charge is provided lor under \he Note) . 8orro·.Ne($ acceptance of any such refund made
      by direct payment lo Borrowe r w~I conslitule a waiver ol any right ol action Borrowet might have arising ou1 of svc11
      overcharge.
             15. No ti cu. All notices given by Sorrower or Lender in connaction with this. Security Instrument must be in writing .
      Any notice ta 8orrow11rin conn action wi th this Security Instrument shall be deemsd to have been given to Borrower when
      mailed by first class maff 0< when actuaUy delivered to Borrower's notice <1ddress if sent by other moans. Notice to any
      one Borrower shall constitute notice to au Borrowers unless App~icable Law expressly reqvires other.vise. The notice
      address snail be the Property Addres3 unless Borrower has designated a subslilll\e notice address by nolice to Lender_
      Borrower shall promptly notify Lender ol Borrowers change of address II Lander specifies a proc11dur11 for r11porting
      Borrower's change of address , than Borrower !hall only report a change of address through that specified procedure
     There may be only one d1is19nated notice address under lhis. Security Instrument al any one lime. Any notic11 to lender
      shall be given by defivering It or by mailing it by first class maij to lender's address stated herein uniess Lander has
      designated another <1ddress by notice to Borrower Any no lice in connection with this Security lnstruml!nt shall not be
      deemed to have been gl\len to LenderuntH actually received by Lender If any notice required by th1~ Seourrty Instrument
      Is also required undilr Applicable Law. the Applicable law requrramentwUI salisly the corresponding requirement under
      this Securily Instrument
             16 Governing Law; Severabfllty; Rules of Cons1ructlon. This Security Instrument shall be governed by federal
     law and lhri law of the ~urisdiction in which the Property is locat9d. All rlghls end ob!igations contained in this Security
     Instrument aresubicc.l to any requirements and limitations of Applicable Law Applicable law m1gh1 eitplicllly or 1mplicidy
      Allow tile partios to agroe oy contract or II m ight ba silent, bul such s/lencl! shalt not be construed as a p•ohlbilion aga1r.sl
     agrcem~nt by conlni.~t. In the event \hat any provision or clause ol this Security lns:rument or tho N ole con!licts wilh
     Applicabkl Law, such con Rici shall not affect c lhc r provisions of th·s Security Instrument or th9 Note which c,;,n b11 givEJn
     effect without the confhcling provision
            As usecl in 111·s Sec:.:•i?y !r:e!~um!'lt· (a) words ol the masculine gender sh<oll111ean MC inclui.Je c orresp'lnd1ng neuter
     •.'fords or words otthe fernin.ne gend'lr, (bJ woru~ 1n !he ~ingu•ar sha!I m11:in a~ d in clud~ l~e plur:.' ilnd v c.i versa, a n d
     (c) the word "may• gives sole discretion without any obl1ga:ion to take any actio1;.
            17. Borrowor's Copy. Borrower sh all be given one copy o f Iha Nore and of th1s Security lnst:urnen t
             18. Tran~ler of the Prop•rty or a Beneflclel lnteresl In Borrowor . As used in lhis Section 18, 'Interest fn the
     Property' rm1ans any legal or bi!nef1c1al intnres\ in the Property. Including , but not limiCed to, those beneficial interests
     transf1med in a bond for deed, con tract for deed, ins<allment salas contract or escrow agreement, the intent of which
     is lhe transfer of liUe by Borrower a! a future dace !o a purchaser.
            If all or a-iy part of the Property or any rn tere:;t In the Prop arty is so·d or lraosfertl!d (or if Borrower is not a na!ura1
     person and a beneficial interest in Borrower is sold =ir transferred} wit,.,oul Lender"s prior written consent. Lender may
     require immcd1ata payment in full of all sums secur11d by Ul1s Securi ty Instrumen t. However, this ophon Shilt not be
      ~Aai.ia.•'-' ~)' L., . u~.   i: ::""v:, •A111h.. ;~c ;.:i µ;:.:hlt;;hi1d "=t f\;:~ ;;~!!~'2 '.!.~                                       f\
          If ~en:ier exercisas this option, Lender shall gi1111 Borrowe· notice ol acce1erafon The noiice shall provide ape
      of nor iess tr an 30 days from lhe date Cha notio:e is gNen 111 accordance w ith Seclion 15 wilhin whtch Borrower must

      CALI FORNIA -S.,glo Fomily-F~nnlo Ma/Fr•ddl• M>c UNIFOilM INSTRUMENT                            form 300& 1101
      ;> 1l!l!HOC2  O"""•
                        <>o..,m•.,,. Inc.                     Pege 9of12




Case: 19-41221               Doc# 26-2                     Filed: 06/26/19                        Entered: 06/26/19 13:59:16                  Page 14
                                                                      of 97
    o~ 42 ~ oo; l~ . ]6 F.~.'.. H S H •• ~.~
                                                                        PATELC? CRED iT         l~ I CX         - P5? .\ORfll



                                                                                                                           LO~I     #:
        all sums secured oy ih1J Securi ~f lostrumenl. If Sorrower fa ~s to pay these sums prior l·J !he &xpiralion of this per•od,
        Lender may invoke any ramedies permitted by this Sacuriry lnslruner.I wilhout rurther notice or demand on Eorrow11r
             19. Sorrower's Right lo A11instale After Acceleration. If Borrowar neets ~ertain c:indilions, Borrower s:iaU ha•1e
        the right co have enrorcement of this Sacurif'/ Instrument discontinued at any lime prio r to the aarliesl ol; (a) five days
       be lore sale of lhe Property pursuant to any power of sale contained in this Secuflty lnst:um&nt; (b ) such other period
        as Appllcable Law might s:pecify for the termination of Borrower' s right lo reinstate_ or (c) entry of a 1ud9ment enfcrcing
        this Security Instrument. Thou cond•tions are that Borrower. (a) pays Lender all sums which than would be due under
        this Security Instrument and the Note as If no accelerallon had occurred; (b) cures any default cf any 01her co11enants
        or agreements: (c) pays an expanses incurred in enforcing this Security lnstrvmenl including. bl.It not limited lo,
        reasonable attorneys' lees, prop1rty Inspection and valuarion fees, and other fees incurred for the purpose of
        protecting Lender's Interest in the Property and rights under this Security Instrument, and (d) lakes such action 8$
       Lendet may 1easoni!lbly require to astute that Lender'i; interest in the Propeny and rigl'\ts under this Security
       Instrument, and Borrower's obligation to pay the sums secured by this Security Instrument, shall continue unchanged
       Lender may require lhat Borrower pay such reinstatement sums and expenr.es in on a or more of tha foUovtfng forms.
        as selected by Lender: (a) cash, (b) monay order; (c) certified ch eck, bank check, tr;iasurer's check or cashier's check,
       providad any such check is drawn upon an lnstilulionwhose deposits are insured by a federal agency. instrumentality
        or Qnhty; or (d) Electronic funds Transfer. Upon reinstatement by Sortower, th1$ Security Instrument and obligations
       secured hereby shall remain fully effective as if no acceleration had occurred. Howevar , lnis right lo reinsta te shall not
       apply in tho case of acceleration under Section 16
             20_ Sele of Note; Change of Loan Sa,.,.,lcar; Notice of Grllwanca. The Note or a partiill interest Jn the Note
        (together with this Security Instrument) can ba sold one or more times without prior ootic:11 lo Borrower A sale might
       result in a change in Iha entity (known as the "Loan Servloer"} that coJlec1s Periodic Payrnenls due under the Nole and
       thi$ Security Instrument and performs other mortgage loan 9ervlcing obligations under !ha Note, U1is Security
      Instrumen t, and Applicable Law Thi?re also might be one or more changes or Iha Loan Servicer unrelated to a sale of
       the Note. II there is a change ol the Loan Servicer, Borrower will be given writlen notice of the et'iange which will stale
       the name and address of the new Loan SeMcer, the address to which payments should be made and a"ly other
       information AES PA requires in connactio11 wilh a notlcP. of transfer of servicing. If tile Nole is sold and lhereafter1he Loan
      1s servlced by a Loan Servic:er ottier than the purchaser of the Note, the mortgage loan sef'liciog obligations to 8om1wer
      wlll remain with the Loan Servicer or be trdnsferred to a succ11ssor Loan Servicer and are not assumed by the Nol'i!
      purch3ser unless otherwise provided by the Note purchaser.
             Neither Borrower nor Lender may cornmence, )o'n, or be joined lo any JUd-cial action (as either an individua lil!gnnt
      or the member of a class) that arisos from Ula other party's acl10ns pursuant to !his Security Instrument or that alh~ges
      that the other party has breached any provision of, or any duty owed by reason of, this Security Instrument. unlit such
      Borrower or Lender has notified Iha other party (with such notice given in compliance with Iha requir11ments of Section
      15) of such alleged breqch and alforded lhe ottier party/lereto a reasonable period after !he giving of so;ch notice- t::itak"
      correchve a; uon . If Appl1.1;0>ble Law provides a lime period which must elapse b;fore cenain action can bP. taken. rhal
      !Im<? period w1Ube deemed lo be reasonabre 1~1 purooses ot 1h1s parag1aph The n ut1c11 of1'COaleration and oppo11Jnt!'/
      to cum given to Borrow'" pursuant to Secron 22 ano the notice of accele·ation given to Sorrower pursuant 10 s~cllon
      18 shall be deemed to satisfy the notice and opportunity t o take correc1ive a::tion provisions or this Section 20.
             21. ti u;;;:fous Subs!3 r!c~ s. As uad in ll1is Sociiori 21 · !a) "Hazardou$ Substanc es" are those sub stances def ne~
      a~ lo1tic or haurdous ~ub~ t;inc<?s, pol!utan\s, or \'1i1s\es by En•lir()rmenla' La'' and Iha fol.owing s•Jbstan;:t1s , ga~oline,
      kerosene, other 1Jamrnable or toJ1rc petroleum products. toxic pesticides and he1bic1de~ . volatila s ol•1enls, m ateriab
      containing asbestos or formaldehyde, and radioactive materials; (b>"[nvironmental Law" rn eans led er al laws and Jaw ~
      ol the jurisdiction where ttie Property is located that relate to health, safQty or environmental proteclion, (c)
      "Environmental Cllilanup" includes any response action, remedial action, or removal achon, as delinecl in Env1ronmen1al
      Law; and (d) an "Environmental Condillon'' means e. cond lion that can cause, contribute to, or othervrse tngger an
      Environmental Cleanup.
             Borrower shaM not cause or perm't cha presence, use, di;posal. storage orrelease of any Ha:ardou5 Substances.
      or threaten to release any Hazardous Substances on or in llie Property. Borrower shah not do, nor allow anyone elsg
      to do, anything affecting the Property (a) that is in viola!;on of aoyEnvironmenral Law, (b) which ~reates an Erwironmel).!al
      CvnJ;~~~r,, u1 \-.,} .,., ju.:;;·,, Jue ;...., ~: ... iJ;i:r~cn::c:. :..;•:;. ::r !"£!~?!~ ~! ! '"'!a?i!!OO'Js ~•.!bs t~nce cr,.atas f\ condition lh~t
      advsrsely affects the valt.19 of the Property. The preceding two sentences shall ootapply to tl'le presence. use. ors to g
      on the Proper.y of smaU quantities of Hazardous Substances lhal ara generally reco9ni2ed 10 be approp~ to no •

      C/l,LIFORNIA-S.~911 Fa..,My··Fonril•   Mu/Ftoddlo Mac UtllfORfll OISTRUMENT            form ~005 1/0'
      C 1999·~00? Onltno Oocumentt, lr.c,                               Paga 10 of 12




Case: 19-41221               Doc# 26-2                Filed: 06/26/19                    Entered: 06/26/19 13:59:16                                 Page 15
                                                                 of 97
                                                                         ?.\ELCO O EDlT           c-:ro\


                                                                                                    LOAN J,
      re;1de:itia! uses and to m1mteranc11 of the Prope~ (including , bul no! .imitad to. hazardolls subs1ances in consu'TIQr
      products)
           Borrower shall promptly give Lander written not ee of {a) any investigation, elalm, damand, lawsuit or otter action
      by any govarnman1al or regulalory 11ge~cy 01 private party lrwolving the Propeny and any Hazardous Subslancl.! or
      Environmental Law of which Sorrower has actual knowledge, (bl any Environmental Condition , including but nol limited
      to, any spilling leaking discharge, release or threat of release of any Hazardous Substance. and (c) any condition
      caused by !he presence, use or release of a Hazard::ius Substance which adversely aftacls the v31Ue of the Proparty
      If Borrower learns. or is notified by any governmental or regulatory authority. or any pnvale pany !hat any removal or
      other remediation of any Hazardous Subs1ance allecting the Property is necassary, Borrower shall promptly take au
      necessary remedial actions in accordance with Environnientallaw. Nothing herein shall c:reale any obl19atlon on Lllnder
      for an Environmen1al Cleanup

           NON-UNIFORM COVENANTS. 8orrow1tr and lender lurther covenanl and agree as follows.
         22. Acceleration; Remedies. Lander shall give notice lo Borrowar prior to acceleration following Borrow1 r's
      brvooh of any covenant or agraament In this Security Instrument (but not prior to aceeleratlon under Section 18
      unless Applicable Law provides otherwise). The nollcv shall spvclfy {a) the detault; {b} the action required to
      cure the default; (c) a dale, not le" than :JO days from Iha date thv noUce ls given lo Borrower, by which the default
      must be cured; and (d) Iha! falluro to cure th• default on or bafore the dale specified In the notice may result In
      acc:eleratlon of the suma secured by lhlit Security Instrument and 5ala oflhe Property. The notlc• 5hall further Infor m
      BorroWQr of the rlghtto reinstate after accalaratron and th• right to bring a court action to assert lh11 non·•xlstenco
      of e detault or any other Uefense of 8orrow11r lo accaterallon and sale. II th• dafault Is not cured on or belore the
      date spiae1H11d in the notice, Lender at Its option may requlro lmmodlale payment In full of all ourns secured by
      this Security tn.sltumen1 without further demand and may Invoke !h11 power of sale and any other rerru~dles
      p1rmltted by Applicable Law, Lander shall be entitled to collect all expe11ses Incurred in pursuing the rem1dias
      provided In this Section 22, lncludlng, but not limited to, rHsonoble attorneys' lea.9 and costs ol Ull& evidence.
           If Lender in11oke.9 the power of sale, lender stiall execute or cause Trust.a to eucute a wrlttan notice of the
      occummc:e of on event of dofault and of Lander'a election to c:iuse tho Property lo be sold . Trustee s tiall cause
      this notice to be recorded In Hcli county In which any part of tile Property Is located. lender orTrust1111 shall mall
      copies ot the noUce as prescribed by Applicable Law lo Borrowtir and to Iha other persons prescribed by
      Appllcebla Law. Trusteiashalf give public notice of sale to the parsons and In \he manner prescribed ~y Appllcablo
      Law After the time requlrod by AppUcable Law, Trustee, without d11mond on Borrower, sha H sell 1ho Property al
      public auction to lhe highest bidder at the time and place and undar the terms doslgn111od In 1he no1Jca of selci
      In one or more parcels end in any order Trusloe dalermlnes. Trustee may poslpono ula of all or any parcel o f
      the Property by publio announcement at the time and plac9 of any previousfy :icheduJod sale, Londor or its
      dolgnee may purchu11 the Proporty ot ony !lalo.
           Trustee shall dollver to th11 purch:i,sAr TrustH' s decid con vPylng the Property wilhoul any covenant or
      warranty, exprvssed or implied. The reci1111$ In thn Trustoe's d113d .shall be prlmo racle evidence of Iha truth ol
      tho statoments made lhvrcln. Truslee shell 11pply tho proceeds of U1e sole In the following order; (a) to all
      11xp11nsos of the s•lll, Including. but nol llmitod lo, raasonnbla Trus111e' s and enorneys' fees; (b) to all sums
      secUn•d by ltlb Secur;ty ln:.t; umont; end (c) any excus to tho pcrnon or parsons lcgelly <intlllod 10 It.
           23. Rcoon•111yonco. Up::>n paymanl cf aB sums sec; rrod b,- t!i1s Se::urlty lnsuuma11t. Li!ndC!• ~ha• requesl Trustee to
      recollVay the Property and shall surrend!ilr ttiis Security lns11ument and all no1es evidencing deb1 secured by lhis Sac\)(tty
      lnsll\Jment to lruslee. Truslee shall reconvey lhe Propelty without warranty lo the pcr5on or persons IP.gally enlutled to ii
      Lender may charge such person or persons a ru~onab'e lee for reconveying Iha Prcparty, bUI onty ii the fee 1s paid lo a
      third party (such as the Trus1ee) lor sel\llces rendered and lhe charging of the fee is pennitted under Applicable Law If 1he
      fee charged does (lot exceed the fee set by Applicable Law, the fee 1s conclusr1ely presumecl to be rensonable.
           2.4. Substitute Trustoa. lender, at i~ oplion, may from time to time appoint a su:cessor trustee to any Trushie
      appointed hereund11r by an instrument executed and acknoWll!ldgad by Lender and recorded In lhe office of the
      Recorder of the county in which t'"le Property is located The instrument shall contain the name of the onginal Lender.
      TrusteQ and Borrower, the book and page w/1e111 lh1s Security tnstrum9"t is recorded and the 1111me and addre!ls of the
      ~uc,a:vsao, UUSUtl! v\iitnOU\ COllY""Y•t~l!:W uf liiE ?iO~c;o:; :'iO. :::.::c~!: ~O!" !P..! ~ ~ge S'1:! !' ~ ':. C'='~~cf to ..-1 th~ titia, 00\fJltfl   ah'tl
      duties conrerred upon the Trustee hera[n and by Applicable Law This procedure for substi1ut1on ol trustee ~hall gov r
      to the exclusion of all other provisions for substitution.

      CAl.lf'ORt~ IA-·S1n9lo ;:lll'llly-f•nnio t.\u/Frodd a Mac UlllFORM lrlSTRUMENT             Form JOOS l /Ot
      C. 1i9~·:?002 Ontir• Docvm•"l•. Inc.                                Page 1 t of 12




Case: 19-41221              Doc# 26-2                  Filed: 06/26/19                     Entered: 06/26/19 13:59:16                                    Page 16
                                                                  of 97
                                                               P.~TELCO CRE!irT {"\"JO\'.         - PS!' :>;oRrn



                                                                                                           LOl\Jli :~
           25. Statamant of Obligation Fae Lend~r may coll~ct a fee noc to exceed the maximum amou~
      A;:iplicable Law for furn ishing the statement o! obliga11on as provided by Section 2940 of the Civil Code of Californ:a

           SY S GNING BELOW, Borrower accepts and agr&!es to tha terms and covenants contaln11d <n lh1s Secur'rt
      IMtrumant and in any Aider exac<1ted by Sorrower and recorded w;lh ii.




      State of CA.LIFOIWIA                                                County of :


             on     l-r7-0'f                  , .b•fore JDe,   &~1ft,f1&t            /J>afu , personoally appeared
                                            ~~ ~11~ •rt::J:j
      personally known to ~a (or proved to me on the basis of satisfactory ovidenee) to be
      the person(s ) whose na.me(s} i!S/are subaoribed to the with~n instru:>oant and
      ~cknowledgad to ~e that ~/they oxacuted tha same in ~r/their authorized
      capaoity(ies) , and that by ~r / tbeir si9natura(s) on the instrument the person(s),
      or the entity upon behalf of which the per•on(s) aoted , eXQeUted the instrument .

      W!TIJ::SS my hand and offieial seal.




      CALIFORNIA··Smg'• i"omil) "F~Mie Mu/f r oddl o Moc VNlfOAM INSTRUMENT     Fotll\3005 1101
      i> 199~.zooi Onlif>• ~ocumon1s. Inc                      Page 12 ol 12




Case: 19-41221             Doc# 26-2             Filed: 06/26/19             Entered: 06/26/19 13:59:16              Page 17
                                                            of 97
                                                        P.nE :.(o CRE:DfT   l".Y I O~        - PS!'   ~ORTH




                                                                                     OIU>
                                                                              REFERENCE
                                                                        ESCROW OFfICER: D
                                                                               [SCRO\\' N


        DESCRIPTION
        THE LA,."IO REFEAAED TO IN 'IHIS DESCR.IPT!ON SITUATED IN Tli.'E STATE          or   C.U.CFOR.'llA,   COl.i~TY   OF
        AI.A;'.fEDA, CITY OF OAJl'.l.M11, AND IS DESCRIBED AS FOLLOWS:

        BEGINNING AT THE POINT OF l'ITERSECTION OF THE NORTHWESTERN LINE OF SAID l.ARKSl'UR ROAD, W1'rn THE
        um DMDING LOTS 37 AND 38, AS SAID ROAD AND LOTS ARf SHO\Yr-: ON THE MAP HEREIN REFERRED TO,
        llUN1'1NO THEl'\CE NORTiiERl.Y ALONG SA.ID LAST MENTIONED LINE 6$ .n FEETTO THE NORTINr'.ESTERN Ltt.'£ OF
        Sl\10 LOTl 7; THENCE W!!STERLY ALONG SAID NORlHWESTliRN lU-..'E OFlOT37, A."lt> ALONG 1HE
        NORTii'WESTERN LINE OF LOT 36, AS SHOWN ON nre MAP HEREL"I REFERRED ro A DISTANC£ OF 57.79 l'EET TO
        IBE NORTiiEASIERN LINE OF THAT CERTAIN PJJ!CE OR PARCEL. OF LANDCOl'tVEYEO BY WM. f. SILVEP., ET AL,
        TOEDWARDW. FUHR.. ET. AL. BY DEEDDAT£DMAY 9, 1927 ANO RECORDED IN BOOK 1604 OF OFFICIAL RECORDS
        OF ALA.'\oiliDA COL'NTY, PAO£ 128; THENCE SOUTHERLY ALONG SAID NORTI<E>.SIBRN LINE OF SAID LAl\'D AS
        CONVEYED 69.90 FEET, MORli OR LESS, TO A POINT ON TiiE SA.ID NORTHWESTERN UNE OF LARKSPUR ROAD,
        SAID POINT BEING ALSO THE POINT OF JNTEllSECTION OF SAID NOR.TNWESTERN LINE OF Ll\RKSPl.."R ROAD wrrn
        1ltE LINE DMOING SAID LOTS 36 A.ND l7, lH£NCE EASTER!.Y ALONG SAID L.INE OF I.ARKSP(..'R ROAD, 60 FEETTO
       1llE POINT OF BEOl'i'IWIO.
        B.EJNG LOT 17 A."10 ... PORTION OF LOT J6, AS SAID LOTS ARE SHOW!\ ON THE MAP OF "ltESUBDCVlSJON OF BLOCK
        10, LAI<£SHORf HJGHUNDS, OAXLA.l\ID, ALA-~A COUNTY. CAL. 1924", Pfi.ED OCTOBER 20, IY2~ IN BOOK 4 Of
        'llfAPS, PAGE 4£, lN rnE OFFICE OF Tiii! COUNTY llCORDE1l. OF Al.A'\iEOA COUNTY.




                                                         PAGES




Case: 19-41221        Doc# 26-2           Filed: 06/26/19           Entered: 06/26/19 13:59:16                                Page 18
                                                     of 97
                         Exhibit ''3''

Case: 19-41221   Doc# 26-2   Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 19
                                        of 97
                                                Entered on Docket
                                                November 28, 2007
                                                GLORIA L. FRANKLIN, CLERK
                                                U.S BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


   I   SCHEER LAW GROUP, LLP
       SPENCER P. SCHEER #107750
   2   JOSHUA L. SCHEER #242722                                                   FILED
       AUSTIN D. GARNER #184022
   3   REILLY D. WILKINSON #250086                                            NOV 2 U 2007
       JONATHAN SEIGEL #168224
   4   155 N. Redwood Drive, Suite 100
       San Rafael, CA 94903
   5   Telephone: (415) 491-8900
       Facsimile: (415) 491-8910
   6   FH.010-121028
   7   Attorneys for Secured Creditor
       PATELCO CREDIT UNION
   8
   9                       UNITEDSTATESBANKRUPTCYCOURTFORTHE

  10                         NORTHERN DISTRICT OF CALIFORNIA

  11                                       OAKLAND DIVISION
  12   GANICE MORGAN-AUSTIN and DARREN                   k. No. 07-42148 -RJN
  13   DEWAYNE AUSTIN,
  14                 Debtors,                            GREED ORDER RESOLVING PATELCO
                                                         REDIT UNION'S MOTION FOR RELIEF
  15                                                     ROM AUTOMATIC STAY

  16   MARTHA G. BRONITSKY,
                                                         ate: November 28, 2007
  17                 Trustee.                            ime: 10:30 AM
                                                         lace: Bankruptcy Court
  18                                                           1300 Clay Street
                                                               Oakland, CA
  19
  20

  21
                                                  I.BECITAL
  22
              The Court, after detennining that the parties were agreeable to entry of the following,
  23
       which~. )Vere agreed to     py PATELCO CREDIT UNION ("Secured Creditor"), through its
  24         -~_} D. W-"~~~
       counsel J6S1*1:'a ka i.c~EJl of SCHEER LAW GROUP, LLP and GANICE MORGAN-
  25
       AUSTIN and DARREN DEWAYNE AUSTIN., ("Debtors"), through their counsel DAVID A.
  26
       ARIETTA, and there being Good Cause, makes the following order:
  27
  28


Case 07-42148      Doc# 31      Filed: 11128/07    Entfred: 11/28/07 17:47:09        Page 1 of 5
Case: 19-41221      Doc# 26-2      Filed: 06/26/19      Entered: 06/26/19 13:59:16           Page 20
                                              of 97
                                                      II.ORDER
   2 '

   3              1. IT IS ORDERED THAT commencing with the December 2007 payment and
   4       continuing thereafter, Debtors shall submit to Secured Creditor their regular monthly trust deed
   5       payments in the amount ofS3.573.80 ("Monthly Payments'') on the First Deed of Trust and
   6       secured by the real property located at 958 Larkspur Road, Oakland, CA 94610 and which is
   7       legally described in the First Deed of Trust attached to Secured Creditor's Motion for Relief from
   8       Automatic Stay filed in this matter ("Property"). All payments shall be received no later than
   9       end of the applicable grace period contained in the Note following the loan payment due date
  10       each month as stated in the Note. In addition, Debtor shall comply with all other terms and
  11       conditions of their trust deed obligation with Secured Creditor, including a requirement that
  12       Debtor maintain any post-petition payments, to keep in effect required insurance policies with
  13       Secured Creditor listed as an additional loss payee, and payment of real property taxes and
  14   i   submitting late charges if payments are not received within the applicable grace period specified
  15       in the subject Promissory Note. The Monthly Payments shall be sent directly to PATELCO
  16       CREDIT UNION at 156 SECOND STREET, SAN FRANCISCO, CA 94105.
  17              2. IT IS FURTHER ORDERED THAT Debtors shall cure the post-petition default
  18
           owing to Secured Creditor in the total amount of$15,659.96 ("Delinquency") representing the
  19
           missed payments for the months of August 2007, September 2007, October 2007, and November
  20
           2007, and also representing Secured Creditor's attorney's fees for the filing of Secured
 21

 22        Creditor's motion for relief in this matter in the amount of$650.00. Debtors shall make direct

 23        payments to Secured Creditor in the amount of St,786.90 ("Delinquency Payments") to cure

 24        the Delinquency. Delinquency Payments shall be made directly to Secured Creditor by the close
 25        of business on the 15th of each month, commencing on December 15, 2007 and continuing
 26
           thereafter until the Delinquency is paid in full. The Delinquency Payments shall be sent directly
 27
           to PATELCO CREDIT UNION, 1S6 SECOND STREET, SAN FRANCISCO, CA 9410!.
 28


Cas · 07-42148          Doc# 31     Filed: 11/28/07     En1ired: 11/28/07 17:47:09       Page 2 of 5
Case: 19-41221          Doc# 26-2       Filed: 06/26/19     Entered: 06/26/19 13:59:16          Page 21
                                                   of 97
   1           3. IT IS FURTHER ORDERED THAT Debtors shall maintain timely payments to the
   2   Chapter 13 Trustee for disbursement to Secured Creditor on its claim for pre-petition arrearages.
   3   Any payments made by Debtors to the Trustee for the benefit of Secured Creditor, prior to the
   4   confirmation of Debtors' plan shall be disbursed to Secured Creditor, notwithstanding the
   5   dismissal or conversion of this case. In the event of a dismissal or conversion any payments
   6   received by the Trustee for the benefit of Secured Creditor shall be paid to Secured Creditor for
   7   the use of the Property up to the date of the dismissal or conversion and the Trustee shall be
   8   allowed to take out of the Debtors' payment his Trustee's fee.
   9           4. IT IS FURTHER ORDERED THAT in the event Debtors fail to make any of th
  10   payments to Secured Creditor or the Trustee as described hereinabove or fail to comply with an

  11   conditions of their trust deed obligation, including, but not limited to maintaining insurance o
  12   the Property with Secured Creditor listed as an additional loss payee, counsel for Secu
  13   Creditor shall file with this Court, and serve by mail upon Debtors, and counsel for Debtors,
  14   declaration stating a breach of this Order has occurred. If within ten (10) days from the date o
  15   service of declaration re breach a cure of the breach does not take place (including any payment

  16   which become due and owing after the filing of the notice of breach) then Secured Creditor shal
  17   have immediate relief from the Automatic Stay without further hearing or order by the court t
  18   commence or complete its foreclosure under all defaults, including any pre-petition defaults uncle
  19   any existing foreclosure, and thereafter take possession of the Property. If a late charge become

 20    due and owing between the time the notice is given and the time the Debtors attempt to cure th
 21    breach, the cure of the breach must include the additional late charge. In the event Secured Credito
 22    takes action related to the Debtors' default pursuant to this Order, Secured Creditor is entitled t
 23    collect all legal fees incurred as related to such action. A cure of any breach shall also include th
 24    sum of $85.00 to reimburse Lender for attorney fees incurred with respect to the breach notice.
 25    the event that secured creditor obtains relief under this paragraph, it shall not be required to wait an
 26    additional time to proceed with its foreclosure, the provisions of Civil Code §2924g(d) and Fed
 27    Rule of Bankruptcy Procedure 4001(aX3), being hereby waived.
 28            5. IT IS FURTHER ORDERED THAT the terms of this Order shall be incorporated into

Cas : 07-42148       Doc# 31      Filed: 11/28/07      Entered: 11/28/07 17:47:09         Page 3 of 5
                                                          3
Case: 19-41221       Doc# 26-2        Filed: 06/26/19       Entered: 06/26/19 13:59:16            Page 22
                                                 of 97
   1   Debtors' Chapter 13 Plan and any amended Chapter 13 Plan filed by Debtors. In the event that

  2    the provisions of this order conflict with the tenns of Debtors' Chapter 13 Plan or any Chapter
   3   13 Plan filed by Debtors, the terms of this Order shall control.
   4
               6. IT IS FURTHER ORDERED THAT this Order is to be binding upon the Debtors in
   5
       the event that this bankruptcy is diwi111111I and :Celt&ef8 1e file kcml11 ttptc' tmtler - , 1hapter
   6
       \•1i&laiat llQ M)'&Rem &Ao dismiss'' af~tieml '5an1'All*l'J er in tha             "' •ha•   1hjs •0 •Uer is
   7
       converted to Chapter 7 or a chapter 11. Any such bankruptcy filiRs er conversion shall not
   8
       prevent Secured Creditor from proceeding pursuant to this Order. AM11111tbe')\ sad ";•eut
   9

  10

  11
       to Q~te1 anEl Qehter's com1sel (if applicable).
  12
               7. IT IS FURTHER ORDERED THAT subject to entry of this order, Secured Creditor's
  13
       Motion for Relief will be resolved.
  14
  15
  16
                                                               DATED:      I)   /;J..8 /07
  17
       DAVID A. ARIETIA
  18
       Attorney for Debtor
  19

  20

  21
                                                               DATED: \ \       /-z&/07
       iill~~~~l-~~S"t:Y\
  22   Attorney for Secured Creditor
                                                                                                                     ,
                                                                                                                     I


  23
                                               n£ND OF ORD~•
  24
  25
  26
  27
  28


Cas : 07-42148       Doc# 31      Filed: 11/28/07      Ent red: 11/28/07 17:47:09          Page 4 of 5
Case: 19-41221       Doc# 26-2        Filed: 06/26/19       Entered: 06/26/19 13:59:16              Page 23
                                                 of 97
                                    COURT SERVICE LIST
   2
   3
   4
       GANICE MORGAN-AUSTIN
   5   DARREN DEWAYNE AUSTIN
       958 LARKSPUR ROAD
   6   OAK.LAND, CA 94610

   7
       DAVID A ARIETTA
   8   LAW OFFICES OF DAVID A. ARIEITA
       700 YGNACIO VALLEY, RD #200
   9   WALNUT CREEK, CA 94596

  10
       MARTHA G. BRONITSKY
  11   P.O. BOX 5004
       HAYWARD, CA 94540-5004
  12
  13   OFFICE OF THE U.S. TRUSTEE/OAK
       1301 CLAY STREET#690N
  14   OAKLAND, CA 94612

  15
       JOSHUA L. SCHEER
  16   155 N. REDWOOD DRIVE, SUITE 100
       SAN RAFAEL, CA 94903
  17
  18

  19

  20
  21
  22
  23

  24
  25
  26
  27
  28

Case 07-42148    Doc# 31   Filed: 11/28/07   Ent5red: 11/28/07 17:47:09   Page 5 of 5
Case: 19-41221   Doc# 26-2    Filed: 06/26/19    Entered: 06/26/19 13:59:16    Page 24
                                         of 97
                         Exhibit ''4''


Case: 19-41221   Doc# 26-2   Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 25
                                        of 97
                                                 Entered on Docket
                                                 January 14, 2008
                                                 GLORIA L. FRANKL.IN, CL.ERK
                                                 U.S BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA


     DAVID A. ARIETTA, ESQ. (SBN 167865)         Signed: January 11, 2008
     LAW OFFICES OF DAVID A. ARIETTA
 2   700 Ygnacio Valley Road, Suite 200
     Walnut Creek, CA 94596
 3   Telephone: (925) 472-8000
     Fax: (925) 472-5925
 4                                                                    RANDALL~.NEWSOME

     Attorney for Debtors                                              U.S. Bankruptcy Judge
 5   GANICE MORGAN-AUSTIN
     DARREN DWAYNE AUSTIN
 6

 7

 8

 9

10                             UNITED STATES BANKRUPTCY COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12                                    OAKLAND DIVISION

13

14   In re:                                       ) Case No. : 07-42148 RJNI3
                                                  )
15            GANICE MORGAN-AUSTIN                ) Chapter 13
              DARREN DWAYNE AUSTIN,               )
16                                                ) ORDER OF DISMISSAL OF
                    Debtors.                      ) CHAPTER 13 CASE
17

18            Based on the motion of Debtors GANI CE MORGAN-AUSTIN and DARREN
19   DWAYNE AUSTIN to voluntarily dismiss their Chapter 13 case, and good cause appearing
20   therefore,
21
              IT IS HEREBY ORDERED that the Chapter 13 case of Debtors GANICE MORGAN-
22   AUSTIN and DARREN DWAYNE AUSTIN, Case Number 07-42148 RJN13, is hereby
23   dismissed.
24
                                     * * END OF ORDER * *
25




     Case: 19-41221      Doc# 26-2   Filed: 06/26/19     Entered: 06/26/19 13:59:16            Page 26
                                                of 97
                                      COURT SERVICE LIST

 2   Debtors
     Darren Austin
 3   Ganice Morgan-Austin
     958 Larkspur Road
 4
     Oakland, CA 94610
 5
     Debtor's Attorney
 6   David A. Arietta
     Law Offices of David A. Arietta
 7   700 Ygnacio Valley Road, Suite 200
     Walnut Creek, CA 94596
 8
     US Trustee
 9   U.S. Trustee's Office
     1301 Clay Street, Suite 690N
1o   Oakland, CA 94612
11
     Chapter 13 Trustee
12   Martha Bronitsky
     Chapter 13 Trustee
13   PO Box 5004
     Hayward, CA 94540-5004
14

15

16

17

18

19

20

21

22

23

24

25




     Case: 07-42148     Doctb4li1JERfOred1~D8>F ~d: 1\Jlt~oa          08:09:54   Page 2 of
     Case: 19-41221     Doc# 26-2     Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 27
                                                 of 97
                         Exhibit ''5''



Case: 19-41221   Doc# 26-2   Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 28
                                        of 97
                                              Entered on Docket
                                              May 22, 2008
                                              GLORIA L . FRANKLIN, CLERK
                                              U.S BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


       SCHEER LAW GROUP, LLP                  Signed: May 22, 2008
       SPENCER P. SCHEER #107750
   2   JOSHUA L. SCHEER #242722
       AUSTIN D. GARNER #184022
   3   REILLY D. WILKINSON #250086
       JONA THAN SEIGEL # 168224
   4   155 N. Redwood Drive, Suite 100
       San Rafael, CA 94903
   5   Telephone: (415) 491-8900
       Facsimile: (415) 491-8910
   6   PH.061 - 13448S-B

   7   Attorneys for Secured Creditor
       PATELCO CREDIT UNION
   8

   9                      UNITED STATES BANKRUPTCY COURT FOR THE

  10                         NORTHERN DISTRICT OF CALIFORNIA

  11                                      OAKLAND DIVISION

  12   GANICE MORGAN-AUSTIN and DARREN                  k. No. 08-40399-LJT

  13   DEWAYNE AUSTIN,                                  hapter 13

  14                 Debtors,                           MENDED ADE UATE PROTECTION
                                                        RDER
  15

  16   MARTHA G. BRONITSKY,                              ate: February 28, 2008
                                                        ime: 9:30 AM
  17                 Trustee.                           lace: Bankruptcy Court
                                                               1300 Clay Street
  18                                                           Oakland, CA

  19

  20

  21                                              I. RECITAL

  22          The Hearing on GANI CE MORGAN-AUSTIN and DARREN DEWAYNE AUSTIN ' S

  23   ("DEBTOR'S") motion to extend the automatic stay was scheduled for hearing on February 28,

  24   2008, at 9:30 am before the Honorable Leslie J. Tchaikovsky, United States Bankruptcy Judge.

  25   PA TELCO CREDIT UNION ("Secured Creditor"), appeared through its counsel REILLY D.

  26   WILKINSON of SCHEER LAW GROUP, LLP. All other appearances were read into the recor

  27   and for GOOD CAUSE appearing, the Court makes its order as follows :

  28


Case 08-40399      Doc# 34      Filed: 05/22/08    Entered: 05/22/08 11:15:08     Page 1 of 5
                                                      I
Case: 19-41221     Doc# 26-2       Filed: 06/26/19     Entered: 06/26/19 13:59:16      Page 29
                                              of 97
   2                                              II. ORDER
   3
               l. IT IS ORDERED THAT commencing with the March 2008 payment and continuing
   4
       thereafter, Debtors shall submit to Secured Creditor their regular monthly trust deed payments in
   5
       the amount of $3,573.80 ("Monthly Payments") on the First Deed of Trust and secured by the
   6
       real property located at 958 Larkspur Road, Oakland, CA 94610 and which is legally
   7
       described in the First Deed of Trust attached to Secured Creditor's Motion for Relief from
   8
       Automatic Stay filed in this matter ("Property"). All payments shall be received no later than
   9
       end of the applicable grace period contained in the Note following the loan payment due date
  10
       each month as stated in the Note. In addition, Debtor shall comply with all other terms and
  11
       conditions of their trust deed obligation with Secured Creditor, including a requirement that
  12
       Debtor maintain any post-petition payments, to keep in effect required insurance policies with
  13
       Secured Creditor listed as an additional loss payee, and payment of real property taxes and
  14
       submitting late charges if payments are not received within the applicable grace period specified
  15
       in the subject Promissory Note. The Monthly Payments shall be sent directly to PATELCO
  16
       CREDIT UNION at 156 SECOND STREET, SAN FRANCISCO, CA 94105.
  17
              2. IT IS FURTHER ORDERED THAT in order to show "changed circumstances"
  18
       Debtors shall provide Secured Creditor with proof of additional employment, other than Mrs.
  19
       Morgan-Austin's employment as a Real Estate Agent with Montclair Better Homes, no later than
  20
       the close of business on Friday, March 14, 2007 ("Proof of Additional Employment"). The
  21
       Proof of Additional Employment shall be sent, via facsimile, to Counsel for Secured Creditor at:
  22
       PA TELCO CREDIT UNION C/O REILLY D. WILKINSON, SCHEER LAW GROUP,
  23
       LLP, FAX NO. (415)491-8910. In the event that the Debtors do not provide Proof of
  24
       Additional Employment by the aforementioned deadline, Secured Creditor will submit a
  25
       declaration regarding breach and the Debtors Motion to Extend the Automatic Stay will be
  26
       denied. In the event that the Proof of Additional Employment is provided as required by this
  27
       Order, the Automatic Stay shall be extended as to Secured Creditor in accordance with l l U.S.C.
  28
       362(c)(3).
Case 08-40399       Doc# 34     Filed: 05/22/08     Entered: 05/22/08 11:15:08       Page 2 of 5
                                                       2
Case: 19-41221      Doc# 26-2      Filed: 06/26/19      Entered: 06/26/19 13:59:16          Page 30
                                              of 97
              3. IT IS FURTHER ORDERED THAT Debtors shall make a payment to Secured

   2   Creditor in the amount of $10,000.00 ("Additional Payment") to be applied to pre-petition
   3
       delinquency owed to Secured Creditor. Debtors shall make this direct payment to Secured
   4
       Creditor. The Additional Payment shall be made directly to Secured Creditor by the close of
   5
       business on April 28, 2009. The Additional Payment shall be sent directly to PATELCO
   6
       CREDIT UNION, 156 SECOND STREET, SAN FRANCISCO, CA 94105. In the event that the
   7

   8   Debtors do not provide Additional Payment by the aforementioned deadline, Secured Creditor

   9   will submit a declaration regarding breach and the Debtors Motion to Extend the Automatic Stay

  IO   will be denied.
  11
              4. IT IS FURTHER ORDERED THAT Debtors shall maintain timely payments to the
  12
       Chapter 13 Trustee for disbursement to Secured Creditor on its claim for pre-petition arrearages.
  13
       Any payments made by Debtors to the Trustee for the benefit of Secured Creditor, prior to the
  14
       confirmation of Debtors' plan shall be disbursed to Secured Creditor, notwithstanding the
  15
       dismissal or conversion of this case. In the event of a dismissal or conversion any payments
  16
       received by the Trustee for the benefit of Secured Creditor shall be paid to Secured Creditor for
  17
       the use of the Property up to the date of the dismissal or conversion and the Trustee shall be
  18
       allowed to take out of the Debtors' payment his Trustee's fee.
  19
              5. IT IS FURTHER ORDERED THAT in the event Debtors fail to make any of th
  20
       payments to Secured Creditor or the Trustee as described in paragraph I or 4 hereinabove or fai
  21
       to comply with any conditions of their trust deed obligation, including, but not limited t
  22
       maintaining insurance on the Property with Secured Creditor listed as an additional loss payee
  23
       counsel for Secured Creditor shall file with this Court, and serve by mail upon Debtors, an
  24
       counsel for Debtors, a declaration stating a breach of this Order has occurred. If within ten ( 10
  25
       days from the date of service of declaration re breach a cure of the breach does not take plac
  26
       (including any payments which become due and owing after the filing of the notice of breach
  27
       then Secured Creditor shall have immediate relief from the Automatic Stay without furthe
  28
       hearing or order by the court to commence or complete its foreclosure under all defaults, includin

Case 08-40399       Doc# 34     Filed: 05/22/08     Entered: 05/22/08 11:15:08        Page 3 of 5
                                                       3
Case: 19-41221      Doc# 26-2       Filed: 06/26/19      Entered: 06/26/19 13:59:16         Page 31
                                               of 97
       any pre-petition defaults under any existing foreclosure, and thereafter take possession of th

   2   Property. If a late charge becomes due and owing between the time the notice is given and the tim

   3   the Debtors attempt to cure the breach, the cure of the breach must include the additional lat

   4   charge. In the event Secured Creditor takes action related to the Debtors' default pursuant to thi

   5   Order, Secured Creditor is entitled to collect all legal fees incurred as related to such action. I

   6   Debtors fail to comply with paragraphs 2 or 3, the provisions of those paragraphs will govern.

   7          6. IT IS FURTHER ORDERED THAT the terms of this Order shall be incorporated into

   8   Debtors' Chapter 13 Plan and any amended Chapter 13 Plan filed by Debtors. In the event that
   9
       the provisions of this order conflict with the terms of Debtors' Chapter 13 Plan or any Chapter
  10
       13 Plan filed by Debtors, the terms of this Order shall control. This Order is without prejudice to
  11
       Secured Creditor's right to object to Debtor's Plan or any amended Plan filed with the Court and
  12
       the entry of this Order does not resolve Secured Creditor's Objections.
  13

  14          7. IT IS FURTHER ORDERED THAT this Order is to be binding in the event that this

  15   matter is converted to Chapter 7 or a chapter 11 . Any such bankruptcy filing or conversion shall

  16   not prevent Secured Creditor from proceeding pursuant to this Order. Alternatively, and without

  17   requirement that Secured Creditor proceed in this manner, Secured Creditor may submit an Ex

  18   Parte Order Vacating Automatic Stay in any future bankruptcy upon providing telephonic notice

  19   to Debtor and Debtor's counsel (if applicable).

  20
       APPROVED AS TO FORM AND CONTENT:
  21
       Isl Daniel S. Vaughan                                 DATED: May 5, 2008
  22
       DANIEL S. VAUGHAN
  23
       Attorney for Debtor
  24
       (Faxed signature shall be deemed original)
  25
       Isl Reilly D. Wilkinson                               DATED: May 21, 2008
  26
       REILLY D. WILKINSON
  27
       Attorney for Secured Creditor
  28
                                             **END OF ORDER**

Case 08-40399       Doc# 34      Filed: 05/22/08    Entered: 05/22/08 11:15:08         Page 4 of 5
                                                       4
Case: 19-41221      Doc# 26-2       Filed: 06/26/19      Entered: 06/26/19 13:59:16          Page 32
                                               of 97
                                    COURT SERVICE LIST

   2   GANICE MORGAN-AUSTIN
       DARREN DEWAYNE AUSTIN
   3   958 LARKSPUR ROAD
       OAKLAND, CA 94610
   4
       DANIEL S. VAUGHAN
   5   LAW OFFICES OF DANIELS. VAUGHAN
       1485 ENEA COURT #1330
   6   CONCORD, CA 94520
   7   MARTHA G. BRONITSKY
       P.O. BOX 5004
   8   HAYWARD, CA 94540-5004
   9   OFFICE OF THE U.S. TRUSTEE/OAK
       1301 CLAY STREET #690N
  10   OAKLAND, CA 94612
  11   JOSHUA L. SCHEER
       155 N. REDWOOD DRIVE, SUITE 100
  12
       SAN RAFAEL, CA 94903
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
  28


Case 08-40399    Doc# 34   Filed: 05/22/08   Entered: 05/22/08 11:15:08   Page 5 of 5
                                                5
Case: 19-41221   Doc# 26-2   Filed: 06/26/19    Entered: 06/26/19 13:59:16     Page 33
                                        of 97
                             Exhibit ''6''


Case: 19-41221   Doc# 26-2    Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 34
                                         of 97
                                                           Entered on Docket
                                                           June 02, 2009
                                                           GLORIA L. FRANKLIN, CLERK
      Martha G. Bronitsky                                  U.S BANKRUPTCY COURT
      Chapter 13 Standing Trustee                          NORTHERN DISTRICT OF CALIFORNIA

    2 2430 I Southland Dr #200
      Hayward.CA 94545- 1541                               Signed: June 02, 2009
    3
      (510) 266- 5580
      13trustee@oakl3.com
    4

    5 Trustee for Debtor(s)

    6

    7

    8

    9
                                    UNITED STATES BANKRUPTCY COURT
 10
                                    NORTHERN DISTRICT OF CALIFORNIA

 II
    In Re
 12 Darren Dewayne Austin                                   Chapter 13 Case Number:
                                                            08-40399-LT 13
    Ganice Morgan-Austin
 13
                                                            Hearing: 5/22/2009
 14                                                         Time: 9:00am
                                                            Courtroom: 20 l


 16
            Trustee's Motion to Dismiss Proceedings having come on regularly for hearing this date, and
 17
        proof being made to the satisfaction of the Court that notice of said motion thereon was duly
 18
        served upon the debtor, and that the allegations of trustee's motion are true, and good cause
 19
        appearing,
 20
            IT IS ORDERED that the debtor's proceedings herein be, and the same hereby are dismissed,
 21

        and,
 22

 23         IT IS FURTHER ORDERED, that the trustee file a final report of her receipts and

 24 disbursements in these proceedings and that notice of dismissal be sent to all creditors and

 25 debtor.

 26
                                                    END OF ORDER
 27

 28
c       se: 08-40399       Doc# 84       Filed: 06/02/09       Entered: 06/02/09 14:43:42           Page 1 of 7
Case: 19-41221             Doc# 26-2        Filed: 06/26/19         Entered: 06/26/19 13:59:16            Page 35
                                                       of 97
                                            COURT SERVICE LIST

    2
      Darren Dewayne Austin                            Daniel S Vaughan Atty
    3 Ganice Morgan-Austin                             1485 Enea Ct #1330
      958 Larkspur                                     Concord,CA 94520
    4 Oakland,CA 94610
                                                       (Counsel for Debtor)
    5 (Debtor(s))

    6
           Patelco Credit Union                          Thomas Caudill Ally
    7      156 - 2Nd Street                              1025 N 4Th St
           San Francisco, CA 941053724                   San Jose, CA 951124942
    8      (Creditor)                                    (Creditor)

    9
           T D Service Co                                Ecast Settlement Corp
           Po Box 11988                                  Po Box 35480
 10
           Santa Ana, CA 927111988                       Newark, NJ 071935480
 II        (Creditor)                                    (Creditor)

 12        Direct Merchants Bank                         Nelson & Kennard Attys
           Po Box 60019                                  Po Box 13807
 13        City Of Industry, CA 917160019                Sacramento, CA 95853
           (Creditor)                                    (Creditor)
 14
           Ecast Settlement Corp                         Patelco Credit Union
 15
           Po Box 35480                                  Law Offices Of Thomas Caudill
           Newark, NJ 071935480                          I 025 North Fourth St
 16
           (Creditor)                                    San Jose, CA 95112
 17                                                      (Creditor)
           Ecast Selllement Corp
 18.       Po Box 35480                                  Portfolio Recovery Assoc Lie
           Newark, NJ 071935480                          Po Box 12914
 19        (Creditor)                                    Norfolk, VA 2354 l
                                                         (Creditor)
 20        Er Solutions Inc
           Po Box 9004                                   Randolph Bush
 21
           Renton, WA 980579004                          3020 El Cerrito Plaza #500
           (Creditor)                                    El Cerrito, CA 94530
 22
                                                         (Creditor)
 23        Fidelity Investments
           100 Crosby Pkwy Kclf-L                        Resurgent Capital Services
 24        Covington, KY 41015                           Po Box 10587
           (Creditor)                                    Greenville, SC 296030587
 25                                                      (Creditor)
           Ge Services
 26        6330 Gulfton St                               National Capital Management Lie
           Houston, TX 77081                             8245 Tournament Dr #230
 27
           (Creditor)                                    Memphis, TN 38125
                                                         (Creditor)
 28

c       se: 08-40399   Doc# 84       Filed: 06/02/09    Entered: 06/02/09 14:43:42         Page 2 of 7
Case: 19-41221         Doc# 26-2         Filed: 06/26/19     Entered: 06/26/19 13:59:16         Page 36
                                                    of 97
      National Capital Management Lie                   Wells Fargo Servicing Center
      8245 Tournament Dr #230                           Po Box 94423
  2   Memphis, TN 38125                                 Pcm Pmt Process Mac Q2l32-013
      (Creditor)                                        Albuquerque, NM 871999833
  3
                                                        (Creditor)
      Sallie Mae
  4
      Po Box 7167                                       Wells Fargo Bank
  5   Indianapolis, IN 46206                            Po Box 63491 Mac Al43 042
      (Creditor)                                        San Francisco, CA 94163
  6                                                     (Creditor)
      Citicorp Credit Services Inc
  7   Po Box 140516                                     Roundup Funding Lie
      Toledo, OH 436140516                              Po Box 91121Ms550
  8   (Creditor)                                        Seattle, WA 981119221
                                                        (Creditor)
  9
      Bank Card Services
      Po Box 15137                                      Roundup Funding Lie
 10
      Wilmington, DE 198865409                          Po Box 91121 Ms 550
 II   (Creditor)                                        Seattle, WA 981119221
                                                        (Creditor)
 12   Vativ Recovery/ Palisades
      Po Box 19249                                      Roundup Funding Lie
 13   Sugar Land, TX 77496                              Po Box 91121Ms550
      (Creditor)                                        Seattle, WA 981119221
 14                                                     (Creditor)
      Vativ Recovery/ Palisades
 15
      Po Box 19249                                      Vativ Recovery/ Palisades
      Sugar Land, TX 77496                              Po Box 19249
 16
      (Creditor)                                        Sugar Land, TX 77496
 17                                                     (Creditor)
      Wells Fargo Bank
 18   Po Box 63491 Mac Al43 042                         Cross Check
      San Francisco, CA 94163                           6119 State Farm Dr
 19   (Creditor)                                        Rohnert Park, CA 94928
                                                        (Creditor)
 20   Wells Fargo Bank Na
      Po Box 9210 Recovery Dept                         Franchise Tax Board
 21
      Des Moines, IA 50306                              Po Box 2952
      (Creditor)                                        Sacramento, CA 958122952
 22
                                                        (Creditor)
 23   Wells Fargo Bank
      Po Box 63491 Mac Al43 042                         Wells Fargo Bank
 24   San Francisco, CA 94163                           Po Box 31557 Mac B6955-0lB
      (Creditor)                                        Billings, MT 59107
 25                                                     (Creditor)
      Wfnnb
 26   Po Box 659705                                     Wells Fargo Bank
      San Antonio, TX 782659705                         Po Box 31557 Mac B6955-0lB
 27
      (Creditor)                                        Billings, MT 59107
                                                        (Creditor)
 28
C se: 08-40399      Doc# 84          Filed : 06/02/09   Entered: 06/02/09 14:43:42      Page 3 of 7
Case: 19-41221      Doc# 26-2          Filed: 06/26/19     Entered: 06/26/19 13:59:16        Page 37
                                                  of 97
      Patelco Credit Union                       Amo Recoveries Inc
      156 - 2Nd Street                           Po Box 926100
  2   San Francisco, CA 941053724                Norcross, GA 300106100
      (Creditor)                                 (Creditor)
  3
      Wells Fargo Bank                           Asg Lie
  4
      Po Box 31557 Mac B6955-0IB                 Po Box 628
  5   Billings, MT 59107                         Buffalo, NY 14240
      (Creditor)                                 (Creditor)
  6
      Wells Fargo Bank                           Asset Acceptance/Wells Fargo
  7   Po Box 31557 Mac B6955-0IB                 Po Box 2036
      Billings, MT 59107                         Warren, Ml 480902036
  8   (Creditor)                                 (Creditor)

  9
      Patelco Credit Union                       Asset Accept/Bank Of America
      156 - 2Nd Street                           Po Box 2036
 10
      San Francisco, CA 941053724                Warren, Ml 48090
 II   (Creditor)                                 (Creditor)

 12   United States Treasury                     Associated Recovery Systems
      Po Box 21126                               Po Box 469046
 13   Philadelphia, PA 19114                     Escondido, CA 920469046
      (Creditor)                                 (Creditor)
 14
      Franchise Tax Board                        Portfolio Recovery Assoc Lie
 15
      Po Box 2952                                Po Box 12914
      Sacramento, CA 958122952                   Norfolk, VA 23541
 16
      (Creditor)                                 (Creditor)
 17
      Franchise Tax Board                        Capital One Bank
 18   Po Box 2952                                Po Box 60024
      Sacramento, CA 958122952                   City Of Industry, CA 917160024
 19   (Creditor)                                 (Creditor)

 20   Alameda County Tax Collector               Capital Onerrsys Debt Mgmt
      1221 Oak St (Bankruptcy Dept)              Po Box 5155
 21
      Oakland, CA 94612                          Norcross, GA 30091
      (Creditor)                                 (Creditor)
 22

 23   David Hoobler
      3760 Park Blvd Way #31
 24   Oakland, CA 94610
      (Creditor)
 25
      Alliance One
 26   Po Box 23102
      Southeastern, PA 19398
 27
      (Creditor)
 28
C se: 08-40399    Doc# 84      Filed: 06/02/09   Entered: 06/02/09 14:43:42       Page 4 of 7
Case: 19-41221    Doc# 26-2      Filed: 06/26/19    Entered: 06/26/19 13:59:16         Page 38
                                            of 97
            Vativ Recovery Solutions Lie
            Po Box 19249
  2         Sugar Land, TX 77496·0000

            Roundup Funding Lie
    3
            Po Box 91121 Ms 550
            Seattle. WA 981 I I
  4
            Patelco Credit Union
    5       156 - 2Nd Street
            San Francisco, CA 94105
  6
            Asset Acceptance Corp
  7         Po Box 2036
            Warren, Ml 48090

    8       Roundup Funding Lie
            Po Box 91121Ms550
  9         Seattle. WA 981 11

 JO         Vativ Recovery Solutions Lie
            Po Box 19249
 II         Sugar Land, TX 77496-0000


 12         AT & T Universal
            Po Box 6414
            The Lakes, NV 88901 ·0000
 13
            Nco Financial Systems
 14         Po Boll 15889
            Wilmington. DE 19850
 15
        I   Wells Fargo
 16         Po Box 10438 Mac X2505-016
            Des Moines. IA 50306-0000
 17
            Wells Fargo
            Po Box 10438 Mac X2505-016
 18         Des Moines, IA 50306-0000

 19         Wells Fargo
            Po Box 10438 Mac X2505-016
 20         Des Moines. IA 50306-0000
        I

 21         Asset Acceptance Corp
            Po Box 2036
 22         Warren, Ml 48090

            Sallie Mae/Usaf
 23         Po Box 6180
            Indianapolis, IN 46206
 24
            Wells Fargo Card Services
 25         Po Box 9210 Recovery Dept
            Des Moines, IA 50306-0000
 26
            Alameda County Tax Coll-Re Tax
 27         1221 Oak St (Bankruptcy Dept)
            Oakland, CA 94612-0000

 28
c       se: 08-40399      Doc# 84          Filed: 06/02/09   Entered: 06/02/09 14:43:42   Page 5 of 7
Case: 19-41221            Doc# 26-2          Filed: 06/26/19    Entered: 06/26/19 13:59:16     Page 39
                                                        of 97
       Wells Fargo
       Po Box 10438 Mac X2505-016
  2    Des Moines, IA 50306-0000

       Wells Fargo Card Services
  3
       Po Box 30086
       Los Angeles, CA 90030
  4
       Portfolio Recovery Associates
  5    Po Box41067
       Norfolk, VA 23541-0000
  6
       Wells Fargo
  7    Po Box 10438 Mac X2505-016
       Des Moines. IA 50306-0000

  8
       Sallie Mae/United Student Aid Funds
       Po Box 6180 Bkry Unit E3149
  9    Indianapolis, IL 46206

 10    Portfolio Recovery Associates
       PoBox41067
 II    Norfolk, VA 23541-0000


 12    Alameda County Tax Coll-Re Tax
       1221 Oak St (Bankruptcy Dept)
       Oakland, CA 94612-0000
 13
       Wells Fargo Bank, N.A.
 14    Po Box 10438
       Mac X2303-0IM
 15    Des Moines, IA 50306-0000

 16    Wells Fargo
       Po Box 10438 Mac X2505-016
 17    Des Moines, IA 50306-0000

       Wells Fargo
 18    Po Box 10438 Mac X2505-016
       Des Moines, IA 50306-0000
 19
       Wells Fargo Bank, N.A.
 20    Po Box 10438
       Mac X2303-0IM
 21    Des Moines, IA 50306-0000


 22    Wells Fargo Bank
       Po Box 5058 Mac P6053-021
       Portland, OR 97208-0000
 23
       Wells Fargo Bank
 24    Po Box 5058 Mac P6053-02 I
       Portland, OR 97208-0000
 25
       Wells Fargo Bank
 26    Po Box 5058 Mac P6053-02 I
       Portland, OR 97208-0000
 27
       Portfolio Recovery Associates
       Po Box 41067
 28    Norfolk, VA 23541-0000
C se: 08-40399       Doc# 84           Filed: 06/02/09   Entered: 06/02/09 14:43:42   Page 6 of 7
Case: 19-41221        Doc# 26-2           Filed: 06/26/19    Entered: 06/26/19 13:59:16    Page 40
                                                     of 97
       Wells Fargo
       Po Box 10438 Mac X2505-016
  2    Des Moines, IA 50306-0000


  3

  4

  5

  6

  7

  8

  9

 10

 II

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
C se: 08-40399     Doc# 84          Filed: 06/02/09   Entered: 06/02/09 14:43:42   Page 7 of 7
Case: 19-41221     Doc# 26-2          Filed: 06/26/19    Entered: 06/26/19 13:59:16     Page 41
                                                 of 97
                         Exhibit ''7''


Case: 19-41221   Doc# 26-2   Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 42
                                        of 97
                                                Entered on Docket
                                                December 11, 2009
                                                GLORIA L. FRANKLIN, CLERK
                                                U.S BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


       SPENCER P. SCHEER #107750
       JOSHUA L. SCHEER #242722        Signed: December 1
       REILLY D. WILKINSON #250086
   2   JONATHAN SEIGEL #168224
       SCHEER LAW GROUP, LLP
   3   155 N. REDWOOD DRIVE, SUITE 100
       SAN RAFAEL, CA 94903                       ~~DW.ARD D. JELLEN
   4   Telephone: (415) 491-8900                     U.S. Bankruptcy Judge
       Facsimile: (415) 491-8910
   5   PH.061-13448S-E

   6   Attorneys for Secured Creditor
       PATELCO CREDIT UNION
   7

   8                            UNITED STATES BANKRUPTCY COURT FOR

   9                            THE NORTHERN DISTRICT OF CALIFORNIA

  10                                        OAKLAND DIVISION
                                                    k. No. 09-48628-EDJ
  11   In re:
                                                          hapter 7
  12   DARREN DEWAYNE AUSTIN and GANI CE
                                                          .S. No. RDW-235
  13   MORGAN-AUSTIN,
                                                          RDER VACATING AUTOMATIC STAY
  14                   Debtors.
                                                          eanng-
  15                                                      ate: November 20, 2009
                                                          ime: 10:00 a.m.
  16                                                      lace: Bankruptcy Court
                                                                1300 C lay Street, Courtroom 215
  17                                                            Oakland, CA
  18

  19

  20
                       The hearing on PATELCO CREDIT UNION'S ("Secured Creditor") motion for
  21
       relief from the Automatic Stay was scheduled for hearing on November 20, 2009, at I 0:00 a.m.
  22
       before the Honorable Edward D. Jellen, United States Bankruptcy Judge. Secured Creditor
  23
       appeared through counsel, REILLY D. WILKINSON of SCHEER LAW GROUP, LLP. All
  24
       other appearances were read into the record and for GOOD CAUSE appearing, the Court makes
  25
       its order as follows :
  26
                       IT IS ORDERED that the Automatic Stay in the above entitled proceeding is
  27
       vacated and extinguished, effective December 15, 2009, to allow Secured Creditor to commence
  28

Case 09-48628        Doc# 35      Filed: 12/11/09   Ent'fred: 12/11/09 16:36:11     Page 1 of 3
Case: 19-41221       Doc# 26-2      Filed: 06/26/19     Entered: 06/26/19 13:59:16         Page 43
                                               of 97
       or complete its non-judicial foreclosure pursuant to all existing defaults, including any pre-

   2   petition defaults specified under any existing foreclosure, and thereafter take possession of the

   3   real property located at 958 Larkspur Road, Oakland CA 94610, which is legally described in

   4   the Deed of Trust attached to Secured Creditor's motion for relief from automatic stay filed in

   5   this matter ("Property").

   6                  IT IS FURTHER ORDERED that the Automatic Stay as it pertains to Secured

   7   Creditor's interest in the subject real Property shall be and is hereby terminated and vacated,

   8   effective December 15, 2009, for all purposes, including the prosecution of appropriate

   9   foreclosure remedies, without the requirement of further notice or publication, except as may be

  10   required by state law.

  11                  IT IS FURTHER ORDERED that this Order is to be binding upon the Debtors in

  12   the event that this bankruptcy is dismissed and Debtors refile bankruptcy under any chapter

  13   within 180 days from the dismissal of the previous bankruptcy, or in the event that this matter is

  14   converted to Chapter 13. Any such bankruptcy filing or conversion shall not prevent Secured

  15   Creditor from proceeding pursuant to this Order.

  16                  IT IS FURTHER ORDERED that as to TEVIS THOMPSON, Chapter 7 Trustee,

  17   the Automatic Stay in the above entitled proceeding is immediately vacated and extinguished as

  18   to said Trustee's interest in the real property described above, so that Secured Creditor may

  19   commence or complete foreclosure proceedings.

  20

  21

  22

  23
                                            ***END OF ORDER***
  24

  25
  26
  27
  28

Case 09-48628       Doc# 35        Filed: 12/11/09   Ent~ red:   12/11/09 16:36:11     Page 2 of 3
Case: 19-41221      Doc# 26-2        Filed: 06/26/19      Entered: 06/26/19 13:59:16         Page 44
                                                of 97
                                     COURT SERVICE LIST


   2   DEBTOR

   3   DARREN AUSTIN & GANICE MORGAN-AUSTIN
       958 LARKSPUR
   4   OAKLAND, CA 94610
   5   ATTORNEY FOR DEBTORS
   6   MARC VOISENAT
       LAW OFFICES OF MARC VO IS ENAT
   7   1330 BROADWAY #I 035
       OAKLAND, CA 94612
   8
       CHAPTER13TRUSTEE
   9
       TEVIS THOMPSON
  10   PO BOX 1110
       MARTINEZ, CA 94553
  11
       ATTORNEY FOR MOVANT
  12
       REILLY D. WILKINSON
  13   SCHEER LAW GROUP, LLP
       155 N. REDWOOD DRIVE, SUITE 100
  14   SAN RAFAEL, CA 94903
  15

  16

  17

  18

  19

  20

  21

  22
  23

  24

  25

  26

  27

  28

Case 09-48628    Doc# 35    Filed: 12/11109   Ent~red:   12/11/09 16:36:11   Page 3 of 3
Case: 19-41221   Doc# 26-2     Filed: 06/26/19    Entered: 06/26/19 13:59:16      Page 45
                                          of 97
                                                11   11
                         Exhibit 8



Case: 19-41221   Doc# 26-2   Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 46
                                        of 97
                                               Entered on Docket
                                               September 26, 2011
                                               GLORIA L . FRANKLIN, CLERK
                                               U.S BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA


       SCHEER LAW GROUP, LLP
       SPENCER P. SCHEER #107750               The following constitutes
   2   JOSHUA L. SCHEER #242722                the order of the court. Signed September 26, 2011
       REILLY D. WILKINSON #250086




                                                               ~~
   3   JONATHAN SEIGEL #168224
       155 N. Redwood Drive, Suite 100
   4   San Rafael, CA 94903
       Telephone: (415) 491-8900
   5   Facsimile: (415) 491-8910
       PH.061-13448S-G
   6
       Attorneys for Lender
   7   PA TELCO CREDIT UNION

   8
                           UNITED STATES BANKRUPTCY COURT FOR THE
   9
                             NORTHERN DISTRICT OF CALIFORNIA
  10
                                          OAKLAND DIVISION
  11
       GANICE MORGAN AUSTIN and                          k. No. 11-47516-RLE
  12
       DARREN D AUSTIN,
  13
                     Debtors,
  14

  15                                                     ate: September 7, 2011
                                                         ime: 1:30 PM
  16                                                     lace: Bankruptcy Court
                                                               1300 Clay Street
  17                                                           Oakland, CA

  18

  19

  20
                                                  I. RECITAL
  21
              The Hearing on PATELCO CREDIT UNION'S ("Lender")'s motion for relief from the
  22
       automatic stay was scheduled for hearing on September 7, 2011 , at 1:30 pm before the
  23
       Honorable Roger L. Efremsky, United States Bankruptcy Judge. Lender appeared through its
  24
       counsel REILLY D. WILKINSON of SCHEER LAW GROUP, LLP. All other appearances
  25
       were read into the record and for GOOD CAUSE appearing, the Court makes its order as
  26
       follows:
  27

  28


Case 11-47516      Doc# 43      Filed: 09/26/11    Entered: 09/26/1115:20:35      Page 1of4
                                                      I
Case: 19-41221     Doc# 26-2      Filed: 06/26/19      Entered: 06/26/19 13:59:16       Page 47
                                             of 97
                                                  II.ORDER
   2

   3          I.      IT IS ORDERED THAT GANICE MORGAN AUSTIN and DARREN D
   4   AUSTIN ("Debtors") shall make payment to Lender in the amount of$7,147.60 in good funds
   5   ("Initial Payment"). The initial payment represents payment for the months of August 2011 and
   6   September 201 lon Lender's First Deed of Trust which is secured by real property located at 958
   7   Larkspur Road, Oakland, CA 94610 and which is legally described in the First Deed of Trust
   8   attached to Lender's Motion for Relief from Automatic Stay filed in this matter ("Property").
   9   The Initial Payment shall be sent no later than September9, 2011at3:30 p.m. to: PATELCO
  10   CREDIT UNION c/o SCHEER LAW GROUP. LLP. 155 N. REDWOOD DRIVE. SUITE 100,
  11   SAN RAFAEL. CA 94903.
  12          2.      IT IS FURTHER ORDERED THAT commencing with the October 2011
  13   payment and continuing thereafter, Debtors shall submit to Lender their regular monthly trust
  14   deed payments in the amount of $3,573.80 ("Monthly Payments") on the Property pursuant to
  15   the terms of the Note. All payments shall be received no later than end of the applicable grace
  16   period contained in the Note following the loan payment due date each month as stated in the
  17   Note. In addition, Debtor shall comply with all other terms and conditions of their trust deed
  18   obligation with Lender, including a requirement that Debtor maintain any post-petition
  19   payments, to keep in effect required insurance policies with Lender listed as an additional loss
  20   payee, and payment of real property taxes and submitting late charges if payments are not
  21   received within the applicable grace period specified in the subject Promissory Note.
  22          3.      IT IS FURTHER ORDERED THAT Debtors shall deliver $20,000.00 in good
  23   funds to the Chapter 13 Trustee by September 9, 2011 ("First Separate Trustee Payment"). If
  24   this is not done, relief shall be granted to Lender immediately.
  25          4.      IT IS FURTHER ORDERED THAT Debtors shall turnover the remaining
  26   balance of $28,990.00 in good funds to the Chapter 13 Trustee by November 7, 2011 ("Second
  27   Separate Trustee Payment"). If this is not done, relief shall be granted to Lender immediately.
  28


Case 11-47516       Doc# 43     Filed: 09/26/11     Entered: 09/26/1115:20:35        Page 2 of 4
                                                       2
Case: 19-41221      Doc# 26-2      Filed: 06/26/19       Entered: 06/26/19 13:59:16         Page 48
                                              of 97
               5.      IT IS FURTHER ORDERED THAT Debtors shall maintain timely payments to

   2   the Chapter 13 Trustee for disbursement to Lender on its claim for pre-petition arrearages.

   3           6.      IT IS FURTHER ORDERED THAT in the event Debtors fail to make any of th

   4   payments to Lender as described in paragraph l or 2 hereinabove, counsel for Lender may restor

   5   its motion to the court's calendar, upon 10 days written notice, served by mail upon Debtors, an

   6   counsel for Debtors.

   7           7.      IT IS FURTHER ORDERED THAT either party may bring a motion to modify thi

   8   order for just cause.

   9

  10
       APPROVED AS TO FORM AND CONTENT:
  11
       Isl SANDRA BANKS                                     DATED: September 16, 2011
  12
       A ttomey for Debtor
  13

  14
       Isl REILLY D. WILKINSON                             DATED: September 16, 2011
  15
       Attorney for Lender
  16

  17                                        **END OF ORDER**
  18
  19

  20
  21
  22
  23

  24
  25
  26
  27

  28

Case 11-47516        Doc# 43    Filed: 09/26/11    Entered: 09/26/1115:20:35         Page 3 of 4
                                                      3
Case: 19-41221       Doc# 26-2     Filed: 06/26/19      Entered: 06/26/19 13:59:16         Page 49
                                              of 97
                                     COURT SERVICE LIST

   2
       Debtors
   3

   4   GANICE MORGAN AUSTIN
        DARREN D AUSTIN
   5   958 LARKSPUR ROAD
       OAKLAND, CA 94610
   6
       COUNSEL FOR DEBTORS
   7

   8   LAW OFFICES OF SANDRA F. BANKS
       3941 LINCOLN AVE.
   9   OAKLAND, CA 94602
  to   CHAPTER 13 Trustee
  11
       MARTHA G. BRONITSKY
  12   P.O. BOX 5004
       HAYWARD, CA 94540-5004
  13
       U.S. TRUSTEE
  14

  15   OFFICE OF THE U.S. TRUSTEE
       1301 CLAY ST. #690N
  16   OAKLAND, CA 94612

  17   COUNSEL FOR MOVANT

  18   REILLY D. WILKINSON
  19   SCHEER LAW GROUP, LLP
       155 N. REDWOOD DRIVE, SUITE 100
  20   SAN RAFAEL, CA 94903

  21   PARTIES REQUESTING NOTICE
  22
       THE BUREAUS, INC.
  23   C/O RECOVERY MANAGEMENT SYSTEMS CORP.
       25 SE 2ND AVENUE, SUITE 1120
  24   MIAMI, FL 33131- 1605
       ATTN: RAMESH SINGH
  25
       AMERICREDIT FINANCIAL SERVICES, INC.
  26   PO BOX 183853
  27   ARLINGTON, TX 76096

  28


Case 11-47516    Doc# 43    Filed: 09/26/11   Entered: 09/26/1115:20:35   Page 4 of 4
                                                 4
Case: 19-41221   Doc# 26-2    Filed: 06/26/19    Entered: 06/26/19 13:59:16    Page 50
                                         of 97
                         Exhibit ''9''


Case: 19-41221   Doc# 26-2   Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 51
                                        of 97
       SCHEER LAW GROUP, LLP
       SPENCER P. SCHEER #107750
   2   JOSHUA L. SCHEER #242722
       REILLY D. WILKINSON #250086
   3   JONATHAN SEIGEL #168224
       155 Redwood Drive, Suite l 00
   4   San Rafael, CA 94903
       Telephone: (415) 491-8900
   5   Facsimile: (415) 491-8910
       PH.06 l- I 3448S-G
   6
       Attorneys for Secured Creditor
   7   PATELCO CREDIT UNION

   8
                             UNITED STATES BANKRUPTCY COURT FOR THE
   9
                                    NORTHERN DISTRICT OF CALIFORNIA
  JO
                                                       DIVISION
  11
       In re:                                                  k. No. 11-47516-RLE
  12
       GRANICE MORGAN AUSTIN and DARREN                        hapter 13
  13
       AUSTIN,                                                 .S. No. ROW -001
  14
                       Debtors.                                OTICE OF TERMINATION OF
  15                                                           UTOMATIC STAY

  16

  17

  18

  19                   TO: DEBTORS, DEBTORS ' COUNSEL, THE CHAPTER 13 TRUSTEE, AND

  20   ALL INTERESTED PARTIES:

  21                   NOTICE IS HEREBY GIVEN that, pursuant to the terms of the Order ("Order")

  22   entered by the Cowt on September 26, 2011, the automatic stay pursuant to 11 United States Code section

  23   362 is terminated effective November 7, 2011, to allow PATELCO CREDIT UNION (hereinafter

  24   "Secured Creditor"), to enforce its state law remedies against the security described in that certain Deed o

  25   Trust recorded on January 27, 2004, in the Office of the County Recorder of Alameda County, State

  26   of California, with respect to the real property located at 958 Larkspur Road, Oakland, CA 94610 (the

  27   "Real Property"), and proceed with post-petition foreclosure remedies in accordance with applicable

  28


 Case 11-47516       Doc# 55       Filed: 11/08/11      Entt red : 11/08/1117:17:47          Page 1of2
Case: 19-41221       Doc# 26-2        Filed: 06/26/19        Entered: 06/26/19 13:59:16             Page 52
                                                 of 97
       law. A true and correct copy of the Order is attached hereto as Exhibit "A" and incorporated herein by

   2   reference.

   3                  Accordingly, the automatic stay is terminated effective November 8, 2011, and

   4   Movant requests that the Chapter 13 Trustee cease making any further payments in regard to Movant's

   5   claim filed in this bankruptcy case.

   6

   7
   8                                                  SCHEER LAW GROUP, LLP

   9

  10
       DATED: November 8, 2011                       Isl REILLY D. WILKINSON
  11                                                  #250086
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
  28


Case 11-47516       Doc# 55      Filed: 11108/11     Entered: 11/08/1117:17:47          Page 2 of 2
Case: 19-41221      Doc# 26-2       Filed: 06/26/19      Entered: 06/26/19 13:59:16           Page 53
                                               of 97
                                                 Entered on Docket
                                                 September 26, 2011
                                                 OLORIA l. FRANKLIN, ClliRK
                                                 U.8 IAHKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA

          SCHEER LAW GROUP, LLP
          SPENCER P. SCHEER #107750
      2   JOSHUA L. SCHEER #242722
          REILLY D. WILKINSON #250086
      3   JONATHAN SEIGEL #168224
          155 N. Redwood Drive, Suite 100
      4   San Rafael, CA 94903
          Telephone: (415) 491-8900
      5   Facsimile: (415) 491-8910
          PH.061-13448$-G
      6
          Attorneys for Lender
      7   PATELCO CREDIT UNION
      8
                             UNITEDSTATESBANKRUPTCYCOURTFORTHE
      9
                               NORTHERN DISTRICT OF CALJFORNIA
     10
                                             OAKLAND DIVISION
     11
          GANICE MORGAN AUSTIN and                          k. No. 11-47516-RLE
     12
          DARREN D AUSTIN,
     13
                        Debtors,
     14
     15                                                     ate: September 7, 2011
                                                            ime: 1:30PM
     16                                                     lace: Bankruptcy Court
                                                                  1300 Clay Street
     17                                                           Oakland, CA
     18

     19
     20
                                                     I.RECITAL
     21
                 The Hearing on PATELCO CREDIT UNION'S ("Lender')'s motion for relief from the
     22
          automatic stay was scheduled for hearing on September 7, 2011, at 1:30 pm before the
     23
          Honorable Roger L. Efremsky, United States Bankruptcy Judge. Lender appeared through its
     24
          counsel REILLY D. WILKINSON of SCHEER LAW GROUP, LLP. All other appearances
     25
          were read into the record and for GOOD CAUSE appearing, the Court makes its order as
     26
          follows:
     27

     28                                                                 EXHIBIT ,~A                    I


   Case 11-47516      Doc#43       Filed: 09/26/11    Entered: 09/26/1115:20:35 Page 1of4
                                                         t
 Case: 1 -47516      Doc# 55-1     Filed: 11/08/11      Entered: 11/08/1117:17:47         Page 1 of
                                                4
Case: 19-41221       Doc# 26-2      Filed: 06/26/19       Entered: 06/26/19 13:59:16             Page 54
                                               of 97
                                                            II.ORDER
      2

      3               I.      IT IS ORDERED THAT GANICE MORGAN AUSTIN and DARREN D
      4       AUSTIN ("Debtors") shall make payment to Lender in the amount of$7,147.60 in good funds
      S       ("Initial Payment"). The initial payment represents payment for the months of August 2011 and
      6       September 201 lon Lender's First Deed of Trust which is secured by real property located at 958
      7       Larkspar Road, Oakland, CA 94610 and which is legally described in the First Deed of Trust

      8       attached to Lender's Motion for Relief from Automatic Stay filed in this matter ("Property").
      9       The Initial Payment shall be sent no later than September 9, 2011 at 3:30 p.m. to: PATELCO
     10       CREDIT UNION c/o SCHEER LAW GROUP. LLP. ISSN. REDWOOD DRIVE. SUITE I00.
     11       SAN RAFAEL. CA 94903.
     12              2.       IT IS FURTHER ORDERED THAT commencing with the October 2011
     13   I   payment and continuing thereafter, Debtors shall submit to Lender their regular monthly trust
     14       deed payments in the amount of 53,573.80 ("Monthly Payments'') on the Property pursuant to
     15       the terms of the Note. All payments shall be received no later than end of the applicable grace
     l6       period contained in the Note following the loan payment due date each month as stated in the
     17 . Note. In addition, Debtor shall comply with all other tenns and conditions of their trust deed
     l8       obligation with Lender, including a requirement that Debtor maintain any post-petition
     19       payments, to keep in effect required insurance policies with Lender listed as an additional loss
     20       payee, and payment of real property taxes and submitting late charges if payments are not
     21       received within the applicable grace period specified in the subject Promissory Note.
     22              3.       IT IS FURTHER ORDERED THAT Debtors shall deliver $20,000.00 in good
     23       funds to the Chapter 13 Trustee by September 9, 2011 ("First Separate Trustee Payment"). If
     24       this is not done, relief shall be granted to Lender immediately.
     25              4.       1T IS FURTHER ORDERED THAT Debtors shall turnover the remaining
     26       balance of $28,990.00 in good funds to the Chapter 13 Trustee by November 7, 2011 (''Second
     27       Separate Trustee Payment"). If this is not done, relief shall be granted to Lender immediately.
     28

   Case 1147516             Doc# 43     Filed: 09/26/11      Entered: 09/26/1115:20:35      Page 2 of 4
                                                                2
 Case: 1 -47516            Doc# 55-1     Filed: 11/08/11       Entered: 11/08/1117:17:47          Page 2 of
                                                        4
Case: 19-41221             Doc# 26-2     Filed: 06/26/19        Entered: 06/26/19 13:59:16             Page 55
                                                    of 97
                  5.      IT IS FURTHER ORDERED THAT Debtors shall maintain timely payments to
      2   the Chapter t 3 Trustee for disbursement to Lender on its claim for preoopetition arrearages.
      3           6.      IT IS FURTHER ORDERED THAT in the event Debtors fail to make any of th
      4   payments to Lender as described in paragraph I or 2 hereinabove, counsel for Lender may resto
      5   its motion to the court's calendar, upon 10 days written notice, served by mail upon Debtors, an
      6   counsel for Debtors.
      7           7.      IT IS FURTHER ORDERED TIIAT either party may bring a motion to modity thi
      8   order for just cause.
      9

     10
          APPROVED AS TO FORM AND CONTENT:
     11
          Isl SANQRA BANKS                                      DATED: September 16. 2011
     12
          Attorney for Debtor
     13
     14
          Isl REILLY D. WILKINSON                               DATED: September 16. 2011
     15
          Attorney for Lender
     16
     17                                         0   END OF ORDER'*
     18

     19
     20
     21
     22
     23
     24
     25
     26
     27

     28


   Case 11-47516        Doc#43     Filed:09/26/11  Entered: 09/26/1115:20:35 Page3of4
                                                      3
 Case: 1 -47516        Doc# 55-1    Filed: 11/08/11 Entered: 11/08/1117:17:47 Page 3 of
                                                 4
Case: 19-41221         Doc# 26-2     Filed: 06/26/19        Entered: 06/26/19 13:59:16             Page 56
                                                of 97
                                         COURT SERVICE LIST
      2
          Debtors
      3
      4   GANICE MORGAN AUSTIN
           DARREN D AUSTIN
      5   958 LARKSPUR ROAD
          OAKLAND, CA 94610
      6
      7   COUNSEL FOR DEBTORS

      8   LAW OFFICES OF SANDRA F. BANKS
          3941 LINCOLN AVE.
      9   OAKLAND, CA 94602
     IO   CHAPTER 13 Trustee
     11
          MARTHA G. BRONITSKY
     12   P.O. BOX 5004
          HAYWARD, CA 94540-5004
     13
          U.S. TRUSTEE
     14
     15   OFFICE OF THE U.S. TRUSTEE
          1301 CLAY ST. #690N
     16   OAKLAND, CA 94612
     17   COUNSEL FOJ! MOVAtfT
     18   REILLY D. WILKINSON
     19   SCHEER LAW GROUP, LLP
          155 N. REDWOOD DRIVE9 SUITE 100
     20   SAN RAFAEL, CA 94903
     21   fARTIE§ REOUEST.ll!G NOTICE
     22
          THE BUREAUS, INC.
     23   CIO RECOVERY MANAGEMENT SYSTEMS CORP.
          25 SE 2ND AVENUE, SUITE 1120
     24   MIAMI, FL 33131-1605
          ATTN: RAMESH SINGH
     25
          AMERICREDIT FINANCIAL SERVICES, INC.
     26   PO BOX 183853
     27   ARLINGTON, TX 76096

     28

   Case 11-47516     Doc# 43    Filed: 09/26/11   Entered: 09/2611115:20:35   Page 4 of 4
                                                     4
 Case: 1 -47516     Doc# 55-1   Filed: 11/08/11     Entered: 11108/1117:17:47      Page 4 of
                                             4
Case: 19-41221      Doc# 26-2    Filed: 06/26/19      Entered: 06/26/19 13:59:16      Page 57
                                            of 97
       SCHEER LAW GROUP, LLP
       SPENCER P. SCHEER #107750
   2   JOSHUA L. SCHEER #242722
       REILLY D. WILKINSON #250086
   3   JONATHAN SEIGEL #168224
       155 N. Redwood Drive, Suite 100
   4   San Rafael, CA 94903
       Telephone: (415) 491-8900
   5   Facsimile: (415) 491-8910
       PH.06 l- l 3448S-G
   6
       Attorneys for Secured Creditor PATELCO CREDIT UNION
   7

   8                      UNITED STATES BANKRUPTCY COURT FOR THE

   9                            NORTHERN DISTRICT OF CALIFORNIA

  10                                      OAKLAND DIVISION

  11   In re:                                            k. No. 11-47516- RLE

  12   GANICE MORGAN AUSTIN and                          hapter 13

  13   DARREN D AUSTIN,                                  ERTIFICATE OF SERVICE BY MAIL

  14                 Debtors.

  15

  16

  17

  18

  19

  20                 I, Carolyn Vandyk, declare that:

  21                 I am employed in the County of Marin, State of California. I am over the age of
       18 and am not a party to the within action; my business address is 155 N. Redwood Drive, Suite
  22   100, San Rafael, California 94903.

  23                  On November 8, 2011, I served the within NOTICE OF TERMINATION OF
       AUTOMATIC STAY on the interested parties in this action by placing true and correct copies
  24   thereof enclosed in a sealed envelope with postage prepaid in the United States Mail at San
       Rafael, California, addressed as follows:
  25

  26

  27   ///

  28   Ill


Case 11-47516      Doc# 55-2     Filed: 11/08/11     Ellltered: 11/08/1117:17:47    Page 1 of
                                              3
Case: 19-41221     Doc# 26-2      Filed: 06/26/19       Entered: 06/26/19 13:59:16      Page 58
                                             of 97
       DEBTORS
   2   GANICE MORGAN AUSTIN
        DARREN D AUSTIN
   3
       958 LARKSPUR ROAD
   4   OAKLAND, CA 94610

   5   COUNSEL FOR DEBTORS
   6   LAW OFFICES OF SANDRA F. BANKS
       3941 LINCOLN AVE.
   7
       OAKLAND, CA 94602
   8
       CHAPTER13TRUSTEE
   9
       MARTHA G. BRONITSKY
  10   P.O. BOX 5004
       HAYWARD, CA 94540-5004
  11

  12   U.S. TRUSTEE

  13   OFFICE OF THE U.S. TRUSTEE
       1301 CLAY ST. #690N
  14   OAKLAND, CA 94612
  15
       PARTIES REQUESTING NOTICE
  16
       THE BUREAUS, INC.
  17   CIO RECOVERY MANAGEMENT SYSTEMS CORP.
       25 SE 2ND A VENUE, SUITE 1120
  18   MIAMI, FL 33131-1605
  19   ATTN: RAMESH SINGH

  20   AMERICREDIT FINANCIAL SERVICES, INC.
       PO BOX 183853
  21   ARLINGTON, TX 76096

  22

  23   [ X]   (By Mail [Federal]) I placed such envelope with postage thereon fully prepaid in the
                    United States mail at San Rafael, California.
  24
       [ ]    (By Mail [State]) I am readily familiar with Scheer Law Group, LLP's practice for the
  25                collection and processing of correspondence for mailing with the United States
                    Postal Service; it is deposited with the United States Postal Service on the same
  26                date in the ordinary course of business at the business address shown above; I am
                    aware that on motion of the party served, service is presumed invalid if the postal
  27                cancellation date or postage meter date is more than one day after the date of
                    deposit for mailing contained in this declaration.
  28
       [ ]    (By Personal Service) I caused such envelope to be delivered by hand to the addressee(s).
Case 11-47516      Doc# 55-2     Filed: 11/08/11     E.0tered: 11/08/1117:17:47       Page 2 of
                                              3
Case: 19-41221     Doc# 26-2      Filed: 06/26/19      Entered: 06/26/19 13:59:16         Page 59
                                             of 97
       [ x)   Executed on November 8, 2011, at San Rafael, California.
   2
       [x J   (State) I declare under penalty of perjury under the laws of the State of California that
   3                  the foregoing is true and correct.

   4   [ x]   (Federal) I declare that I am employed in the office of a member of the Bar at whose
                     direction this service was made.
   5
   6                                                        Isl Carolyn Vandyk
   7

   8
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


 Case 11-47516     Doc# 55-2      Filed: 11/08/11     EBtered: 11108/1117:17:47         Page 3 of
                                               3
Case: 19-41221     Doc# 26-2       Filed: 06/26/19      Entered: 06/26/19 13:59:16          Page 60
                                              of 97
                         Exhibit ''10''


Case: 19-41221   Doc# 26-2   Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 61
                                        of 97
                                                    Entered on Docket
                                                    December 14, 2011
                                                     GLORIA L . FRANKLIN, CLERK
 I Martha G. Bronitsky                               U.S BANKRUPTCY COURT
   Chapter 13 Standing Trustee                       NORTHERN DISTRICT OF CALIFORNIA
 2 2430 I Southland Dr #200
   Hayward.CA 94545-1541
 3
   (510) 266- 5580                              The following constitutes
                                                the order of the court. Signed December 13, 2011
 4 I 3trustee@oak13.com

 5 Trustee for Debtor(s)

 6

 7

 8

 9
                                 UNITED STATES BANKRUPTCY COURT
10                               NORTHERN DISTRICT O F CALIFORNIA


II In Re                                                Chapter 13 Case Number:
12 Ganice Morgan Austin                                 11-47516-RLEIJ
   Darren D Austin
13                                                      Hearing: 12/6/2011
                                                        Time: 1 ~30pm
14                               Debtors(s)             Courtroom:

15                   ORDER OF DISMISSAL PRIOR TO CONFIRMATION OF PLAN



     GOOD CAUSE APPEARING,
17

18      IT IS HEREBY ORDERED that the above entitled Chapter 13 Case case is DISMISSED PRJOR

19 TO CONFIRMATION of the plan.

20                                            END OF ORDER
21

22

23

24

25




     Case : 11-47516       Doc# 65   Filed: 12/13/11    Entered: 12/14/1110:44:07       Page 1 of 2
     Case: 19-41221        Doc# 26-2    Filed: 06/26/19      Entered: 06/26/19 13:59:16        Page 62
                                                   of 97
                                             COURT SERVICE LIST

 2 Ganice Morgan Austin                                    Alameda County Tax Collector
   Darren D Austin                                         1221 Oak St (Bankruptcy Dept)
 3 958 Larkspur Road                                       Oakland, CA 94612
   Oakland, CA 94610
 4
     (Debtors)
 5
     Americredit Financial Services                        David Sternberg & Associates
     Po Box 183853                                         540 Lennon Lane
 6
     Arlington, TX 76096                                   Walnut Creek, CA 94598

 7
   Ecmc                                                    Ecmc
   Po Box 75848 Lockbox 8682                               Po Box 75906
 8 St Paul, MN 55175-0848                                  Saint Paul. MN 55175

 9 Franchise Tax Board                                     Office Of County Counsel County Of Alameda
   Po Box 2952                                             1221 Oak St #450
10 Sacramento. CA 95812-2952                               Oakland, CA 94612

                                                           Scheer Law Group Lip
11 Patelco Credit Union
     Po Box 8020                                           155 N Redwood Dr Ste I 00
     Pleasanton, CA 94588                                  San Rafael, CA 94903
12

     Scheer Law Group Lip                                  The Bureaus, Inc.
13 155 N Redwood Dr Ste I00                                CIO Recovery Management Systems Corporal
     San Rafael, CA 94903                                  25 Se 2Nd Avenue, Sulle 1120
14                                                         Miami, FL 33131-1605


15 United States Treasury                                  Wells Fargo Bank
     Po Box 7346                                           Po Box 31557
     Philadelphia, PA 19101-7346                           Mac 86955-01 B
16
                                                           Billings, MT 59107-9900

17
   Wells Fargo Operauons Center
   Po Box 31557 Mac 86955-0 I B
18 Billings, MT 59 107

19

20


21


22

23

24


25




     Case: 11-47516            Doc# 65   Filed: 12/13/11    Entered: 12/14/1110:44:07               Page 2 of 2
     Case: 19-41221             Doc# 26-2   Filed: 06/26/19       Entered: 06/26/19 13:59:16             Page 63
                                                       of 97
                             Exhibit ''11''



Case: 19-41221   Doc# 26-2    Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 64
                                         of 97
                                                          Entered on Docket
                                                          August22,2017
                                                          EDWARD J . EMMONS, CLERK
 1 Martha G. Bronitsky                                    U.S. BANKRUPTCY COURT
                                                          NORTHERN DISTRICT OF CALIFORNIA
   Chapter 13 Standing Trustee
 2 Po Box5004
   Hayward,CA 94540
 3
   (510) 266- 5580
 4 13trustee@oakl3.com
                                                        The following constitutes the order of the court.
 5 Trustee for Debtor(s)                                Signed August 21, 2017

 6

 7

 8

 9
                                  UNITED STATES BANKRUPTCY COURT
10                                NORTHERN DISTRICT OF CALIFORNIA

11
   InRe                                                       Chapter 13 Case Nwrber:
12 Ganice Morgan Austin                                       15-42735-WJLI 3

13                                                            Hearing: 8.fl 7/2017
                                         Debtors(s)           Time: 1:30pm
14                                                            Courtroom: 220

15                                         ORDER OF DISMISSAL
16--~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~--

         Trustee's Motion to Dismiss Proceedings having come on regularly for hearing this date, and proof
17
     being made to the satisfaction of the Court that notice of said rootion thereon was duJy served upon the
18
     debtor, and that the allegations of trustee's rmtion are true, and good cause appearing,
19
         IT IS ORDERED that the debtor's proceedings herein be, and the same hereby are dismissed, and,
20
         IT IS FURTIIER ORDERED, that the trustee file a final report of her receipts and disbursements in
21

22
     these proceedilgs and that notice of dismissal be sent to all creditors and debtor.

23

24

25
                                              END OF ORDER
26


     Case: 15-42735       Doc# 111       Filed: 08/21/17      Entered: 08/22/17 13:37:19         Page 1 of 2
     Case: 19-41221        Doc# 26-2        Filed: 06/26/19       Entered: 06/26/19 13:59:16            Page 65
                                                       of 97
                                    COURT SERVICE LIST
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     Case: 15-42735   Doc# 111    Filed: 08/21/17   Entered: 08/22/17 13:37:19   Page 2 of 2
     Case: 19-41221   Doc# 26-2     Filed: 06/26/19    Entered: 06/26/19 13:59:16     Page 66
                                               of 97
                             Exhibit ''12''



Case: 19-41221   Doc# 26-2    Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 67
                                         of 97
                                                       -· ......... _ 'W'•. _...,...,..,....
                                                       March 07, 2018
                                                       EDWARD J . EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA


     DAVID A. BOONE - SBN 74165
     Law Offices of David A. Boone
 2   1611 The Alameda                             The following constitutes
     San Jose, CA 95126                           the order of the court. Signed March 7, 2018
 3   Telephone: (408) 291-6000
     Fax: (408) 291-6016
 4

 5
     ATTORNEYS FOR DEBTORS
                                                   ~/?~  Charles Novack
                                                         U.S. Bankruptcy Judge
 6

 7

 8

 9

10
                               UNITED STATES BANKRUPTCY COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
     INRE:                                         )         CHAPTER 13
13                                                 )
     DARREN DWAYNE AUSTIN                          )         CASE NO.: 17-43173 CN
14                                                 )
     GANICE MORGAN AUSTIN                          )         Date: January 26, 2018
15                                                 )         Time: 10:00 a.m.
                             Debtors               )         Room: 215
16                                                 )
                                                   )   The Honorable Charles Novack
17
              ORDER CONTINUING AUTOMATIC STAY AS TO ALL CREDITORS
18

19
             Upon Motion of the Debtors, served upon the Chapter 13 Trustee, the Office of the US
20
     Trustee, all creditors, and opposition by Patelco Credit Union, based on the pleadings, the
21
     declaration of the debtors filed in support, the motion of the Debtors is denied as to Ganice
22
     Morgan Austin and,
23
             IT IS HEREBY ORDERED THAT Darren Dwayne Austin shall have the benefit of the
24
     automatic stay as to all creditors.
25
                                           **END OF ORDER**
26


      Case:17-43173
     Case:  19-41221 Doc#
                      Doc#4726-2Filed:
                                    Filed: 06/26/19Entered:
                                       03/07/18       Entered: 06/26/19
                                                            03/07/18    13:59:16Page
                                                                     16:06:19      Page 68
                                                                                     1of2
                                               of 97
                                        COURT SERVICE LIST

 2   Order Electronically Mailed to ECF Registered Participants

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
24

25

26



      Case:17-43173
     Case:  19-41221 Doc#
                      Doc#4726-2   Filed:
                               Filed:     06/26/19Entered:
                                      03/07/18       Entered: 06/26/19
                                                           03/07/18    13:59:16Page
                                                                    16:06:19      Page
                                                                                    2 of69
                                                                                         2
                                              of 97
                         Exhibit ''13''


Case: 19-41221   Doc# 26-2   Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 70
                                        of 97
                                                          Entered on Docket
                                                          June 20, 2018
                                                          EDWARD J . EMMONS, CLERK
 1 Martha G. Bronitsky                                    U.S. BANKRUPTCY COURT
                                                          NORTHERN DISTRICT OF CALIFORNIA
   Chapter 13 Standing Trustee
 2 Po Box5004
   Hayward,CA 94540
 3
   (5 l 0) 266- 5580                                  The following constitutes
 4 13trustee@oakl3.com                                the order of the court. Signed June 20, 2018

 5 Trustee for Debtor(s)

 6                                                     ~/,:?~
                                                            Charles Novack
                                                            U.S. Bankruptcy Judge
 7

 8

 9
                                  UNITED STATES BANKRUPTCY COURT
10                                NORTIIERN DISTRICT OF CALIFORNIA

11
   In Re                                                     Chapter 13 Case Number:
12 Darren Dwayne Austin                                      17-431 73-CN 13
   Ganice Morgan Austin
13                                                           In Proceedings Under
                                                             Chapter 13 ofthe
14                                       Debtors(s)          Bankruptcy Code

15       ORDER OF DISMISSAL AFTER DEFA                      TOFCHAPTER 13 PLAN PAYMENTS
16~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


         Upon consideration of the declaration dated June 19, 2018 of Martha G. Bronitsky, Chapter 13
17
     Standing Trustee, filed with this CoW1 attesting to the defuuh of debtor(s) under the te~ of the plan;
18
     upon the contiming defuuh of the debtor. The Court being satisfied that the Chapter 13 Trustee served
19
     the debtor(s) and counsel for debtor(s) with a MOTION TO DISMISS CHAPTER 13 CASE FOR
20
     FAILURE TO MAKE PLAN PAYMENTS, and upon good cause shown.
21

22

23       IT IS THEREFORE ORDERED that the above-referenced be dismissed, and that any restraining

24 orders heretofore entered in this case are hereby vacated. The Trustee shall submit at a later date her

25 Trustee's Final Report for approval by the Court.

26
                                              END OF ORDER


     Case: 17-43173        Doc# 70      Filed: 06/20/18      Entered: 06/20/18 12:18:05          Page 1of2
     Case: 19-41221        Doc# 26-2        Filed: 06/26/19       Entered: 06/26/19 13:59:16            Page 71
                                                       of 97
                                    COURT SERVICE LIST
 2

 3

 4

 5

 6

 7

 8

 9

10

11

l2

l3

14

15

16

17

18

l9

20

21

22

23

24

25

26


     Case : 17-43173   Doc# 70   Filed: 06/20/18   Entered: 06/20/18 12:18:05   Page 2 of 2
     Case: 19-41221    Doc# 26-2    Filed: 06/26/19    Entered: 06/26/19 13:59:16    Page 72
                                               of 97
                         Exhibit ''14''



Case: 19-41221   Doc# 26-2   Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 73
                                        of 97
Fonn NOC

                                  UNITED ST ATES BANKRUPTCY COURT
                                       Northern District of California

In     Darren Dwayne Austin                              Case No.: 18- 41541 RLE 13
Re:
           Debtor{s)                            Chanter: 13




                                    ORDER AND NOTICE OF DISMISSAL
                                       FOR FAILURE TO COMPLY




   Notice is hereby given that the debtor(s) failed to comply with this court's Order to File Required Documents and
Notice of Automatic Dismissal, filed on 07/05/2018. Therefore, it is ordered that this case be dismissed.




Dated: 7119/18                                   By the Court:


                                                 Roger L. Efremsky
                                                 United States Bankruptcy Judge




      Case: 18-41541       Doc# 14      Filed: 07/19/18       Entered: 07/19/18 17:00:52        Page 1of1
      Case: 19-41221        Doc# 26-2       Filed: 06/26/19       Entered: 06/26/19 13:59:16           Page 74
                                                       of 97
                         Exhibit ''15''



Case: 19-41221   Doc# 26-2   Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 75
                                        of 97
      1 SPENCER P. SCHEER #107750
        JOSHUA L. SCHEER #242722
      2 REILLY D. WILKINSON #250086
        JONA1HAN SEIGEL #168224
      3 SCHEER LAW GROUP, LLP
        lSS N. REDWOOD DRIVE, SUITE 100
      4 SAN RAFAEL, CA 94903
        Telephone: (415) 491-8900
      S Facsimile: (41S) 491-8910
        PH.06l·136998
      6
          Attorneys for Defendant
      7   PATELCO CREDIT UNION
      8
                                         SUPERIOR COURT OF CALJFORNJA
      9
                                              COUNTY OF ALAMEDA
     10
                                          OAKLAND JUDICIAL DISTRICT
     11
          GANICE MORGAN-AUSTIN; DARREN D.
     12
          AUSTIN,
                                                             ASE NO. RGI 1607656
     13                    PLAINTIFFS,
     14                          v.                          IPULATION FOR ENTRY OF
                                                          UDGMENT
     15
     16   PATELCO CREDIT UNION, and DOES 1-SO,
          INCLUSIVE,
     17
                          DEFENDANTS
     18
     19
     20

     21         Plaintiffs, GANlCE MORGAN-AUSTIN and DARREN D. AUSTIN ("Plaintiffs") and
     22
          Defendant PATELCO CREDIT UNION ("Defendant"), by and through their respective counsel,
     23
          hereby stipulate as follows:
     24
          Ill
     25
     26   Ill

     27 Ill
     28
                                         STIPULATION FOR ENTRY OF JUDGMENT
                                                         1




Case: 19-41221      Doc# 26-2         Filed: 06/26/19    Entered: 06/26/19 13:59:16    Page 76
                                                 of 97
                                                            RECITALS
      1

      2            A.      On or about January 16, 2004, Defendant loaned the swn of$760,000.00 to Plaintiffs

      3    (..Loan"). The Loan is evidenced by a written Fixed/Adjustable Rate Note dated January 16, 2004

      4    ("Note..) and is secured by a Deed ofTrust on the real property located at 958 Lark.spur Road. Oakland,

      S    California ("Property").

      6            B.      Defcndant alleges that Plaintiffs are in default on the Loan by failing to make certain I
      7    payments to Defendant and by failing to pay property taxes on the Property. Defendant initiated
      8
           nonjudicial foreclosure (tbe "Foreclosure"), have recorded and served a Notice of Default
      9
           (''NOD"} and a Notice ofTrustec•s Sale (1'NOS").
     10
                   c.      Plaintiffs have ftled for bankruptcy three times since the Loan was made. Bankruptcy
     11
           Caso No. 09-48628 which Plaintiff's filed on September 14. 2009 was a Chapter 7 Bankruptcy petition
     12
           wherein Plaintiffs were granted a discharge. With respect to the most recent bankruptcy, Banbuptcy
     13
     14
           Case No. 11-47516, filed on July IS, 2011, Defendant ob1ainedan order granting relief from the

     15    automatic stay alJowing Defendant to move forward with tho Foreclosure. Thereafter, Plaintiffs

     16    dismissed the bankruptcy action.

     17            D.      On December 9, 2011, Plaintiffs filed the above-captioned action against Defendant (tho

     18    "Action"). Plaintiffs have alleged in the Action that the Foreclosu~ is improper because, mter alia. the
     19    following: Defendant misappJied funds deposited by Plaintiffs and, if the funds had been correctly
     20    applied, Plaintiffs would have been current on the Loan; that that Defendant did not comply with Civil
     21    Code Section 2923.5; and that the parties oraiay agreed that Defendant would provide Plaintiffs with a
     22    reasonable toan modification. Defendant denies these allegations.
     23
                   E.      On December 13, 2011, the above·captioned court (the "Court'') issued a temporary
     24
           restraining order (''TRO'') enjoining the Foreclosure sale of ~he Property. Thereafter, the Court issued a
     25
           tentative ruling stating that it would dissolve the TRO and allow Defcndant to sell the Property at the
     26
           Foreclosure sale.
     27
      28
                                           STIPULATION FOR ENTRY OF JUDGMENT
                                                                 2




Case: 19-41221       Doc# 26-2          Filed: 06/26/19          Entered: 06/26/19 13:59:16                 Page 77
                                                   of 97
                   F.      The parties desire to provide for a full and final settlement of the claims made by
       1
       2   Plaintiffs, or which could have been made by Plaintiffs. in the Action to provide Plaintiffs with a

       3   modified loan, and to address the unpaid property taxes on the Property, and to enter into an

       4   agreement as to the other matters addressed in this Stipulation.
       s
                                                      AGREEMENT
       6
       7           l.      The tenns and conditions contained in Recitals, hercinabove are incorporated herein

       g   by reference.

       9           2.      Any injunction prohibiting the foreclosure sale of the Property shall be
      1O immediately dissolved. Defendant may obtain an order dissolving an injunction through an ex
      11
           parte application with ex parte notice to Plaintiffs' counsel.
      12
      13                                   Loaa Modifkation and Related Issues
      14                   The Note is modified as follows: The principal balance shall be $851,866.25; the
      15
           interest rate shall be four percent (4%) fixed for 30 yean md the maturity date is extended to
      16
           April 1, 2042, fully amortizing the Loan. Monthly principal and interest payments shall be$
      17
           4,068.54 ("P & I Payment''). The increase in principal reflects unpaid monthly Note payments,
      18
           late fees, property taxes lhat will be advan\X.-d by Defendant, and other fees and charges. The
      19
     20    first payment on the modified Note shall be due and payable on May 1, 2012. Other than as set

     21    forth in this Stipulation, all terms of the Loan shall remain the same.
     22           4.       The Note and the Deed of Trust is further modified as follows: Along with the
     23
           monthly P&I Payment, Plaintiffs shall pay to Defendant one-twelfth (1112) oflhe estimated
     24
           annual property taxes imposed in connection with the Property ("Property Tax Impound'1·
     25
           Defendant shall estimate the amount of the annual property taxes. The current estimate of the
     26
     27    monthly payment for the Property Tax Impound is Sl ,253.49. In the event of an overestimate of

     28
                                        STIPULATION FOR ENTRY OF JUDGMENT
                                                             3




Case: 19-41221      Doc# 26-2         Filed: 06/26/19        Entered: 06/26/19 13:59:16               Page 78
                                                 of 97
           the amount required for the Property Tax Impound, the excess shall be credited to the next year's
       l

       2   Property Tax Impound. In the event of an widcrestimate of the amount required for the Property

       3   Tax Impound, Plaintiffs shall pay the shortfall to Defendant within ten days of written notice.

       4   Alternatively, Plaintiffs may prepay to Defendant any or all of these fees.
       5           s.      Plaintiffs shall pay to Defendant the sum of$4S,000.00 in certified funds
       6
           concurrently with this executed Stipulation and, in no case, received by Defendant ia hand later
       1
           than March 8, 2012. The $45,000.00 shall be used by Defendant to pay outstanding property
       8
           taxes on the Property, shall not be applied to the balance owing on the Note, and shall not be
       9
      1o   refundable to Plaintiffs or credited to the Note principal wider any circwnstances, except that in

      11   the event that Wells Fargo Bank fails to subordinate its licm, the $45,000 shall be returned to
      12   Plaintiffs. Defendant shall pay the balance of the property taxes currently owing on the Property
      13
                   6.     Plaintiffs shall provide Defendant, on an annual basis, with proof of insurance on
      14
           the Property in accordance with the tenns of the Deed ofTrust. Said insurance policy shall name
      15
           Defendant as an additional insured. As a condition to the effectiveness of this Stipulation,
      16

      17   Plaintiffs shall provide Defendant, along with this executed Stipulation, with proof acceptable lo

      18   Defendant that the Property is currently insured.

      19           7.     As a condition to the effectiveness of this Stipulation. Plaintiffs shall complete in

     20    full and provide all information requested in the five (5) modification request documents
     21
           traa:;mitted to Plaintiffs' counsel on February 29, 2012.
     22
                   8.     As a condition to the effectiveness of this Stipulation, Wells Fargo Bank shall
      23
           subordinate its liens on the Property to the Deed of Trust as modified pursuant to this Stipulation.
     24
      25   The Conn of the subordination shall be acceptable to Defendant and its title insurer.

      26
      27
      28
                                        STIPULATION FOR ENTRY OF JUDGMENT
                                                            4




Case: 19-41221      Doc# 26-2        Filed: 06/26/19        Entered: 06/26/19 13:59:16               Page 79
                                                of 97
                   9.      Within ten days of the full execution of this Stipulation, Plaintiffs shall withdraw
       1
       2   the "Notice of Pending Action" they have recorded against the Property.

       3           10.     No later than March lSt 2013, Plaintiffs shall have removed from record title the

       4   judgment liens recorded against the Property.
       5           11 .    No later than March 15, 2013, the liens identified as items 11 and 13 through 21
       6
           in the Preliminary Report attached hereto as Exhibit A shall be released from the Property.
       7
                   12.     Other than as set forth in this Stipulation, Borrower shall comply with all terms and
       8
           conditions of the Note and the Deed of Trust. All payments made under this Stipulation are
       9
      to   accepted by Defendant without prejudice to the ~isting Foreclosure ofthe Property and

      11   Defendant's acceptance shaU never constitute a waiver or modification of Defendant's lien position

      12   on the Property or any of Defendant's rights under the Note or the Deed ofTrust, including, but not
      13
           limited to Lender's right to enforce the maturity date Wtdcr the Note.
      14

      15           13.     TIME IS OF THE ESSENCE AS TO ALL PERFORMANCE UNDER TIJIS
      16
           STIPULATION, THE NOTE, AND THE DEED OF TRUST.
      17
      18                                      Foredosure and Forbearance

      19           14.     Defendant shall postpone the current Foreclosure so long as Plaintiffs fully and

     20    timely comply with all terms of this Stipulation, the Note, or the Deed of Trust. In the event that
     21    Plaintiffs fail to fully and timely comply with all tentts of this Stipulation, the Note, or the Deed
     22
           of Trust up to and including March l, 2013, Defendant may inunediatcly proceed to conclude the
     23
           current Foreclosure (i.e., hold a foreclosure sale of the Property wider the cwrently recorded NOD
     24
           and NOS); provided, however, that Defendant may record a new NOS prior to March 31, 2013 and
     25
      26   seJI the Property without recording or serving a new NOD or having to again comply with Civil

      27   Code§ 2923.S. In the event that Plaintiffs prepay all mortgage payments, fully comply with all
      28
                                         STIPULATION FOR ENTRY OF' JUDGMENT
                                                              s


Case: 19-41221      Doc# 26-2         Filed: 06/26/19         Entered: 06/26/19 13:59:16               Page 80
                                                 of 97
           terms of Paragraphs 9 and 10 by causing aJl liens referenced therein to be removed, and pay all
       1
      2    property taxes owed through March J, 2013 before this date, then the Notice of Default shall be

       3   immediately rescinded. In the event that Defendant seeks to foreclose on the Property based on a
      4    breach that takes place after March 1, 2013, Defendant shall be required to record and serve a
       s   new Notice of Default and Notice of Sale.
       6
                   1S.     No payments received by Defendant under this Stipulation shall waive or modify
      7
           Defendant's existing or future foreclosure rights or any other rights of Defendant under this
      8
           Stipulation, the Note or the Deed of l"rust. In the event that Defendant accepts payments after the
      9
      10   date that they me due under this Stipulation. such action may never be deemed a waiver of

      11   Defendant's rights under this Agreement
      12           16.      It Js the intent of the parties that Plaintiffs shall have no defense to
      13
           foreclosure {either tbe current Foreclosure or Defendant later reinstituting a aew
      14
           foreclosure) based o• acts or omissions taking place m:i2! to the eieeutioa of this
      15
           Stipulation. In the event that Defendant seeks to foreclose on lhe Property (either the current
      16
      17   Foreclosure or Defendant later reinstituting a new foreclosure), Plaintiffs shall not seek to enjoin

      18   or otherwise prevent or defend against the foreclosure for any reason other than acts or omission

      19   that took place subsequent to the execution of this Stipulation. For example, Plaintiffs shall not

     20    defend against foreclosure, and waive such defense, based on allegations that they made
     21
           payments prior to the execution of this Stipulation, that Defendant made promises of a loan
     22
           modification or forbearance prior to the execution of this Stipulation, that Defendant did not
     23
           comply with Civil Code Sections 2923 .S or 2924, et seq, prior to the ex:ecution of this
     24
     25    Stipulation, or any other act or omission 1aking place prior to the execution of this Stipulation.

     26    This Paragraph 15 is not limited to the current Foreclosure based on the current NOD and NOS,
     27
     28
                                         STIPULATION FOR ENTRY OP JUDGMENT
                                                             6




Case: 19-41221      Doc# 26-2         Filed: 06/26/19        Entered: 06/26/19 13:59:16                Page 81
                                                 of 97
           but also Defendant's subsequent institution of foreclosure based on a new NOD and NOS. In
       1

      2    accordance with this paragraph. Plaintiffs arc releasing all claims against Defendant as set forth

      3    below.

      4             17.    With respect to the current Foreclosure, Plaintiffs acknowledge and agree that
      5    Defendant bas fully complied with all contractual and legal requirements for the Foreclosure,
      6
           including but not limiaed to Civil Code Section 2923 .5 and Civil Code Section 2924, et seq., and
      7
           waive all defenses to foreclosure based on noncompliance with those statutes and the Note and
      8
           Deed of Trust or anything eJse. This includes, but is not limited to any defense that the NOD or
      9

      10   NOS have not been recorded, served, posted, and published in full compliance with the Note, the

     11    Deed of Trust, and the law, or any other defects connected with the current Foreclosure.
     12             18.   ln the event that a foreclosure sale is held up to and include March 31, 2013, and
      13
           Defendant, or its assignee:, seeks to recover possession ofthe Property from Plaintiffs, Plaintiffs
     14
           stipulate to the immediate entry ofjudgment in Defendant's favor and against Plaintiffs for
      IS
           possession of the Property and the issuance of a Writ of Possession. Defendant may obtain a
      16
     17    judgment of possession through entry ofjudgment in this Action on an ex parte basis with ex

     18    parte notice given to Plaintiffs' counsel. Altematively, Plaintiffs stipulate to the immediate en

      19   of judgment in Defendant• s favor and against Plaintiffs for possession of the Property on an ex
     20    parte basis with ex parte notice given to Plaintiffs' counsel in an wilawful detainer action or an
     21
           ejectment act•on ("Eviction Action") filed by Defendant or its assignee against Plaintiffs and this
     22
           Stipulation may be used by Defendant as the basis for obtaining an immediate judgment in the
     23
           Eviction Action·. No applications or motions for relief from judgment or forfeitwe, or for stay of
     24
     25    judgment or eviction shall be sought or pennitted in this Action or in an Eviction Action. After

     26    any abandonment by or eviction of Plaintiffs from the Property, all property remaining on the

     27
     28
                                         STIPULATION FOR ENTRY OF JUDGMENT
                                                             7




Case: 19-41221       Doc# 26-2        Filed: 06/26/19        Entered: 06/26/19 13:59:16              Page 82
                                                 of 97
           Property shall be deemed to be worth less than $100.00, to have been abandoned, and Defendant
       l

       2   may dispose of such property without further notice to Plaintiffs.

       3
                                                        Mutual ReJeue
       4
                   19.     All parties hereto, for themselves, their officers, directors, shareholders, agents,
       5
           predecessors, successors, and assignees, hereby mutually release and discharge all parties hereto,
       6
       7   and their officers, directors, shareholders, agents, predecessors, successors and assigns of each

       8   other, from any and all claims, causes of action, rights, theories, contentions, demands,

       9   obligations, losses, costs, expenses, attorneys' fees, liabilities and indemnities of any nature
      1O whatsoever, whether based on contract, tort, statute or other legal or equitable theory of recovery
      11
           whether known or unknown, liens or causes of action of any types or character whatsoever
      12
           insofar as any of the same relate to, arise out of. or could relate to or could arise out of the facts
      13
           and circumstances, whether pleaded or not, giving rise to the Action, including but not limited
      14
      1s to the Loan and the Foreclosure.

      16           20.     The parties hereto expressly waive all rights under California Civil Code section
      17   1542, which provides as follows:
      18
      19
                   ''Certain Claims Not Affected ~Y General Rclease-
                   A general release does not extend to claims which the creditor docs not know or
      20           suspect to exist in his or her favor at the time of executing the release, which if
                   known by him or her must have materially affected his or her settlement with the
      21           debtor."
      22
                   The parties hereto acknowledges that they are aware that they may hereafter discover claims
      23
      24   presently Wlknown or unsuspected, or facts in addition to or different from those that are known or

      25   believed to be true, as to the matters released herein. Nevertheless, it is the intention of the parties

      26   hereto, through this Stipulation, to fully, final&y and forever release all such matters and all claims
      27
      28
                                          STIPULATION FOR ENTRY OF JUDGMENT
                                                                8




Case: 19-41221      Doc# 26-2         Filed: 06/26/19          Entered: 06/26/19 13:59:16                Page 83
                                                 of 97
          related thereto that do now exist, may exist, or heretof~ have existed (subject to the limitations set
      1
      2   forth herein). In furtherance of such intention, the release herein given shall be and remain in effect

      3   as a full and complete IClease of such matters, notwithstanding the discovery or existence of any

      4   such matters, notwithstanding the discovery or exi3tence of any such additional or different claim,,
      5 or facts related thereto by the parties hereto. In entering into this Agreement, the parties herein do
      6
          not rely on any statement, representation or promise ofany other party, except as expressly stated in
      7
          this Agreement.
      8
                  21.     EXCLUSIONS FOR RELEASE: Notwithstanding any provision herein
      9
     lo otherwise, the aforesaid release excludes all those claims arising out of any breach of Plaintiffs'
     11   obligations under this Stipu]ation, the Note, and the Deed of Trust.
     12           22.     DISMl~AL OF THIS ACTION:               This Action shall be dismissed with prejudice
     13
          no later than March 31, 2013. However, the tenns of this Stipulation shall be binding on the parties
     l4
          even after this Action is dismissed and Plaintiffs shall note on the dismissal that the court reserves
     IS
          jurisdiction to enforce the tenns of the settlement agreement pursuant to C.C.P. Section 664.6.
     16
     17
                  23.     BANKRUPTCY: Plaintiffs agree that if they file for bankruptcy again or reopen a

     18   prior bankruptcy, they will not seek to modify the tenns of this Stipulation in a proposed

     19   reorganization plan, that an additional bankruptcy filing prior to April 1, 2013 would be in bad faith

     20   and that, in the event they file for bankruptcy prior to April 1, 2013, they will not oppose an ex
     21
          application filed by Defendant for relief from the automatic stay in order to enforce the tenns ofthis
     22
          Stipulation.
     23
                  24.     MISCELLANEOUS:
     24
     25                   A. Integration and J,aw. This Stipulation along with the Note and the Deed of Trus

     26                       contains the entire agreement between the parties, and its tenns are contractual

     27
     28
                                         STIPULATION FOR ENTRY OF JUDGMENT
                                                          9




Case: 19-41221      Doc# 26-2         Filed: 06/26/19         Entered: 06/26/19 13:59:16                Page 84
                                                 of 97
                         and not a mere recital. This Stipulation is intended to supenede all prior
      1
      2                  agreements between the parties. This StipuJation may not be modified except by

      3                  a writing signed by an parties. This Stipulation shall be construed and enfoited
      4                  according to lhe laws of the State of California.
      5
                    B.   PreswnDtion of Drafting.     This Stipulation was drafted with the cooperatio
      6
                         counsel for Plaintiffs and Defendant. In the event that there is any ambiguity i
      7
                         any provision thereo~ said ambiguity shall not be construed against one
      8
                         over the other.
      9
     10             C. lnte&ptetation and SevcrabiJity.        It is agreed that if any provision of thi

     11                  Agreement or the appJic:ation of any provision to any person or an
     12                  circumstance shalJ be detennined to be invalid or unenforceable, su
     13
                         dctennination shall not affect any other provisions of this Stipulation or th
     14
                         application of such i>rovision to any other person or circumstance, all of whic         I
                                                                                                                 I
     15
                         other provisions shall remain in full force and effect.   [t   is the intention of th
     16
                                                                                                                 '
     17                  parties that if any provision of this Stipulation is capable of two construction

     18                  one of which would render the provision valid, the provision shall have th              I
     19                  meaning which renders it valid.
     20             D.   Counterparts. This Stipulation may be signed in counterparts and a copy shall b
     21
                         deemed to be an original.
     22
                    E. Expiration. Unless this Agreement is executed by both Plaintiffs and receiv
     23
                         by counsel for Defendant signed on or before close of bminess on March _
     24
     25                  2012, it shall be unenforceable and confer no rights or obligations on either o

     26                  the parties.

     27
     28
                                   STIPULATlON FOR BNTRY OF JUDGMENT
                                                       10



Case: 19-41221   Doc# 26-2       Filed: 06/26/19        Entered: 06/26/19 13:59:16                  Page 85
                                            of 97
                      F. This Stipulation shall be fully binding and enforceable by cntey of a judgment ·
      1

      2                  accordance with Code of Civil Procedure section 664.6. The Superior Court o

      3                  the County of Alameda shall be expressly authorized to enforce the rights

      4                  duties, and obligations of the parties wider this Stipulation. The availability o
      5
                         such remedy shall not alter or limit any other remedy available to the parties, ·
      6
                         !aw or in equity.
      7
      8                                              DAVID M. STERNBERG & ASSOCIATES

      9
     lO   DATED:
                                                     David Sternberg
     11                                              Attorneys for Plaintiff

     12
     13                                              SCHEER LAW GROUP, LLP
                                                       fl /,·; vI
                                                       l.Y        A

     :: DATED: °;     [1{ {t_,                 By: 10NATHAN.SEIGEL
     16                                             Attorneys for Defendant
                                                    PATELCO CREDIT UNION
     17
          AGREED:
     18
     19

     20   DATED:
     21                                             GANICE MORGAN-AUSTIN

     22
     23   DATED:
                                                    DARREN 0. AUSTIN
     24
     25
     26
     27
     28
                                   STJPULATJON FOR ENTRY OF JUDGMENT
                                                       11




Case: 19-41221     Doc# 26-2     Filed: 06/26/19        Entered: 06/26/19 13:59:16              Page 86
                                            of 97
                                                PATELCO CREDIT UNION
      2

      3    DATED:
      4
       s
      6
      7
      8
      9
     10
     11
     12
     13
     14
      IS

     16
     17
     18
     19
     20

     21
     22
     23
     24
     25

     26
     27

     28
                               STIPULATION FOR ENTRY OF JUDGMENT
                                                 12




Case: 19-41221   Doc# 26-2   Filed: 06/26/19     Entered: 06/26/19 13:59:16   Page 87
                                        of 97
         · - - ---------·· . . .
                    .. . . . ·-                    ·--===~~~~
                                   ~:~ . --· - -· -·.-. :~




    2                       accordance with Code of Civil Procedure section 664.6. The Superior Court o

    3                       the County of Alameda shall be expressly authorized to enforce the rights

    4                       duties, and obligations of the parties Wlder this Stipulation. The availability o
    5                       such remedy shall not alter or limit any other remedy available to the parties, ·
    6
                            law or in equity.
    7
     8                                                                                ASSOCIATES

     9
           DATED:    "?, -...1 - '7..ID {J-
    JO                                                 David S ·. er
    11                                                 Attorneys for Plaintiff

    12
    13
                                                       SCHEER LAW GROUP, LLP

    14

    15     DATED:
                                                  By: JONATHAN SEIOEL
    16                                                Attorneys for Defendant
                                                      PATELCO CREDIT UNION
    17
           AGREED:
    18




                                                        GANI~·AUSTIN
    19
    20     DATED:    ~ -/-d.Q\--:::;_
    21

    22
    23     DATED:
                                                        DARREN D. AUSTIN
    24
    25
    26
    27
    28
                                       STIPULATION FOR ENTRY OF ruooMENT
                                                           11




Case: 19-41221        Doc# 26-2        Filed: 06/26/19          Entered: 06/26/19 13:59:16              Page 88
                                                  of 97
- - - - --- - --· ·- · . ···-        .




              SPENCER P. SCHEER #107750
              JOSHUA L. SCHEER #242722
            2 REILLY D. WILKINSON #250086
              JONATHAN SEIGEL #168224
            3 SCHEER LAW GROUP, LLP
              lSS N. REDWOOD DRIVE, SUITE 100
            4 SAN RAFAEL, CA 94903
              Telephone: (415) 491-8900
            S F8CS1mile: (415) 491-8910
              PH.061-136998
            6
                Attorneys for Defendant
            7   PATELCOCREDITUNION
            8
                                              SUPERIOR COURT OF CALIFORNIA
            9
                                                   COUNTY OF ALAMEDA
           10
                                               OAKLAND JUDICIAL DISTRJCT
           JI
                GANICE MORGAN-AUSTIN; DARREN D.
           12   AUSTIN,
           13                   PLAINTIFFS,
           14                            v.                          DENDUM TO STIPULATION FOR
                                                                    NTRY OF IUDGMENT
           15
           16   PATELCO CREDIT UNION; and DOES 1-50,
                INCLUSIVE,
           17
                                DEFENDANTS
           18
           19

           20
           21      Plaintiffs, GANCCE MORGAN-AUSTIN and DARREN D. AUSTIN ("Plaintiffs") and
           22   Defendant PATELCO CREDIT UNION ("Defendant") hereby enter into the Addendum To
           23
                Stipulation for Entry of Judgment ("Addendum") and he~by stipulate as follows:
           24
                                                            RECITALS
           2S
                       A.      This Addendum is incorporated into and made a part of the Stipulation for Entry
           26
           27   ofJudgment ("Stipulation") filed in this action. In the event of any conflict between the tcnns o

           28
                                    ADDENDUM TO STrPULATION FOR ENTRY OF JUDGMENT
                                                                1



        Case: 19-41221       Doc# 26-2        Filed: 06/26/19        Entered: 06/26/19 13:59:16            Page 89
                                                         of 97
        the Stipulation and the terms of this Addendum, the terms of this Addendum shall prevail.

    2   Capitaliud tenns defined in the Stipulation shall retain the same meanings in this Addendum.

    3           B.       Subsequent to the parties entering into the Stipulation, Defendant PATELCO

    4   CREDIT UNION ("PATELCO") provided Alameda County with payment of$114,890.33 whic
    s   was the amount required to pay off all property taxes owing in connection with the real property
    6
        located at the Property. After that payment was made, Alameda County's website stated that
    7
        S15,041.92 was still owing and on May 7, 2012, PATELCO sent Alameda County another check
    8
        (the "Check") in that amount.
    9
   10           c.       Alameda County did not cash the Chee~ but instead sent it to Plaintiffs, not

   11   PATELCO. On May 30, 2012, Plaintiff GANICE MORGAN-AUSTIN deposited the check into

   12   their account at PATELCO and had two checks, one in the amount of$14,297 and the other in
   13
        the amount ofS747, made payable to MORGAN-AUSTIN which have since been cashed.
   14
        PATELCO's teller who allowed the Check to be deposited was unaware of the purpose of the
   IS
        Check, the Stipulation, or the history of the subject loan, this litigation, and the like.
   16
   17
                D.       When others at PATELCO learned that MORGAN-AUSTIN deposited the Check

   18   into her account and withdrew the proceeds, they contacted MORGAN-AUSTIN and demanded

   19 that she immediately repay the funds. MORGAN-AUSTIN, through counsel, advised that she n

   20   longer has the funds, but has agreed to repay the funds as set forth below.
   21
                E.       MORGAN-AUSTIN alleges that she believed the funds were her funds as a
   22
        refund of earlier taxes.
   23
   24                                               AGREEMENT
   25           l.       The terms and conditions contained in Recitals, hereinabovc are incorporated herein
   26
        by reference.
   27
   28
                              ADDENDUM TO STIPULATION FOR ENTRY OF JUDGMENT
                                                           2




Case: 19-41221          Doc# 26-2       Filed: 06/26/19        Entered: 06/26/19 13:59:16             Page 90
                                                   of 97
---------------------------··



                   2.         Plaintiff's shaJI pay to PATELCO the sum of SS,013.97 received by PATELCO

      2    no later than July 30, 2012, SS,013.97 reeetvecl by PATELCO no later than December JO, 2012

      3    and SS,013 .97 reeelvecl by PATELCO no later than April 10, 2013 (the "Payments"). TIME IS

      4 OF THE ESSENCE. If Plaintiffs fail to timely make all of the Payments, Defendant may
      5    immediately proceed to conclude the current Foreclosure (i.e., hold a foreclosure sale of the
      6
           Property under the NOD and the NOS that has been recorded since the parties entered into the
      7
           Stipulation).
      8
                   3.         Plaintiffs' obligation to make the Payments is excluded from the mutual release
      9
     1o entered into as part of the Stipulation.

     11           4.          Other than as set forth herein. all of the terms of the Note, the Deed of Trust, and

      l2   the Stipulation remain the same. The parties agree that the Court retains jurisdiction to enforce
     13    the tcnns of the Stipulation and this Addendum pursuant to C.C.P. Section 664.6.
     14
     15
     16    DATED:        -,   ;~?/ l'l
     17
     18
     19
     20    DATED:       1 (u/f i._
                                                        By: JONATHAN SEIGEL
     21                                                     Attorneys for Defendant
                                                            PATBLCO CREDIT UNION
     22
           AGREED:
     23
     24
           DATED:
     25                                                                          N·AUSTIN

     26
     27
     28
                                    ADDENDUM TO STIPULATION FOR ENTRY OF JUDGMENT
                                                                 3


   Case: 19-41221          Doc# 26-2          Filed: 06/26/19        Entered: 06/26/19 13:59:16              Page 91
                                                         of 97
- - --- - - - - - - - - - - - - - - - - - - - - - -


            DATED:
        1
        2
        3                                    PATELCO CREDIT UNION
        4
                                                                                 . ..
        s   DATED:
        6                             By:
                                      Its:
        7
        8
        9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28
                         ADDBNDUM TO STIPULATION POR BNTRY OF JUDGMBNT
                                               4


    Case: 19-41221   Doc# 26-2   Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 92
                                            of 97
                         Exhibit ''16''


Case: 19-41221   Doc# 26-2   Filed: 06/26/19    Entered: 06/26/19 13:59:16   Page 93
                                        of 97
                          REPAYMENT PLAN AGREEMENT

BANKRUPTCY ADVISEMENT: If your original loan obligation has been discharged in bankruptcy
proceedings, or is currently subject to a bankruptcy automatic stay, this Repayment Plan Agreement
should not be construed as an attempt to collect a debt or to impose personal liability for such
obligation. This Repayment Plan Agreement is being sent at your request to avoid foreclosure and any
payments you make on the referenced loan should be made solely to preserve your rights in the
property given to secure your loan. If you have questions or concerns, please consult your bankruptcy
attorney.

Borrower Name(s): Ganice Morgan-Austin & Darren Austin
Account Number and Suffix: 274325-46

Based on a careful review of the information you provided to us, you have been approved for
Repayment Plan. Under this repayment plan, you are provided with additional time to repay
past due amounts on your mortgage, by making supplemental payments in addition to your
regular semi-monthly payments.

As of 11/28/2018 the total past due amount on your mortgage is $173,335.80. Your total past
due amount is now part of your new total semi-monthly payment amount listed in the
Repayment Plan Terms section below.

Please note that the total amount required to bring your mortgage current noted above includes
$9,876.00 for expenses we have incurred in connection with your mortgage obligations. These
expenses may include attorney fees and costs, property preservation expenses, inspections,
and/or other expenses resulting from your failure to pay your mortgage on time.

Repayment Plan Terms

Under your Repayment Plan, you must make the Total Monthly Payment of $14,399.99 and
divide the payment into 2 semi-monthly payment in the amount of $7 ,200.00 each and every 1st
and 161h of the month beginning on the First Payment Due Date 12/1/2018 then on every 151 and
16th of each month during the term of the Repayment Plan which will last for 48 payments or 24
months.

    ~ Regular Monthly Payment: $5,448.66 until December 2018. Beginning January 1, 2019,
      the regular monthly payment is $7,254.41 because of the negative escrow account. (If
      your mortgage is an adjustable rate mortgage or if your monthly payment changes, this
      amount is subject to change based on the terms of your mortgage.)
    ~ Supplemental Monthly Payment: $7, 145.58. This is the amount you'll pay each month
      toward your total past due amount and is in addition to your Regular Monthly Payment.
    ~ Total Monthly Payment Amount: $14,399.99. This is the new monthly mortgage
      payment amount that you'll pay during the term of the Repayment Plan. The final semi-
      monthly repayment amount will be $7,235.88.


                                                                               Repayment Plan Agreement
                                                                                           Page 1 of4




Case: 19-41221       Doc# 26-2       Filed: 06/26/19      Entered: 06/26/19 13:59:16            Page 94
                                                of 97
   ~ First Payment Due Date: 1211/18. This is the date by which we must receive your first
     new Total Monthly Payment Amount. You must make your Total Semi-Monthly Payment
     Amount every 111 and 15th day of each month during the term of the Repayment Plan.
   ~ Term of Repayment Plan : 48 payments or 24 months. This is the number of months
     that you have to pay off your total past due amount. If you make all of your new Total
     Monthly Payment Amounts on time , you will bring your mortgage current (assuming no
     additional fees or charges accrue during this time).
   ~ The repayment amount is subject to change if your escrow payment changes.



Your payment schedule is as follows


                           Total Payment            Due Date
                              Amount
                         1    $7,200.00              12/1/18
                         2    $7,200.00             12/16/18
                         3    $7,200.00               1/1/19
                         4     $7,200.00             1/16/19
                         5     $7,200.00             2/1/19
                         6     $7,200.00             2/16/19
                         7     $7,200.00             3/1/19
                         8     $7,200.00             3/16/19
                         9     $7,200.00             4/1/19
                        10     $7,200.00            4/16/19
                        11     $7,200.00             5/1/19
                        12     $7,200.00            5/16/19
                        13     $7,200.00             6/1/19
                        14     $7,200.00             6/16/19
                        15     $7,200.00             7/1/19
                        16     $7,200.00            7/16/19
                        17     $7,200.00             8/1/19
                        18     $7,200.00            8/16/19
                        19     $7,200.00             9/1/19
                        20     $7,200.00            9/16/19
                        21     $7,200.00             10/1/19
                        22     $7,200.00            10/16/19
                        23     $7,200.00            11/1/19
                        24     $7,200.00            11/16/19
                        25     $7,200.00            12/1/19
                        26     $7,200.00            12/16/19
                        27     $7,200.00             1/1/20
                        28     $7,200.00            1/16/20
                        29     $7,200.00             2/1/20
                                                                      Repayment Plan Agreement
                                                                                  Page 2 of 4




Case: 19-41221     Doc# 26-2     Filed: 06/26/19    Entered: 06/26/19 13:59:16         Page 95
                                            of 97
                            30      $7,200.00             2/16/20
                            31      $7,200.00              3/1/20
                            32      $7,200.00             3/16/20
                            33      $7,200.00             4/1/20
                            34      $7,200.00             4/16/20
                            35      $7,200.00              5/1/20
                            36      $7,200.00             5/16/20
                            37      $7,200.00              6/1/20
                            38      $7,200.00             6/16/20
                            39      $7,200.00             7/1/20
                            40      $7,200.00             7/16/20
                            41      $7,200.00             8/1/20
                            42      $7,200.00            8/16/20
                            43      $7,200.00             9/1/20
                            44      $7,200.00             9/16/20
                            45      $7,200.00             10/1/20
                            46      $7,200.00            10/16/20
                            47      $7,200.00             11/1/20
                            48      $7,235.88            11/16/20




Additional Repayment Plan Information and Legal Notices

We will not proceed to foreclosure sale during this repayment plan, provided you are
complying with the terms of the repayment plan:

   );>-   Any pending foreclosure action or proceeding that has been suspended may be
          resumed if you fail to comply with the terms of the plan.
   );>-   You agree that we will hold the Supplemental Monthly Payment in your unapplied funds
          account until sufficient funds are in the account to pay your oldest delinquent monthly
          payment. You also agree that we will not pay you interest on the amounts held in the
          account. If any money is left in this account at the end of the repayment plan, those
          funds will be posted to your account to reduce your principal balance.
   );>-   Our acceptance and posting of your payment during the repayment plan will not be
          deemed a waiver of the acceleration of your loan (or foreclosure actions) and related
          activities, and shall not constitute a cure of your default under your loan unless such
          payments are sufficient to completely cure your entire default under your loan.

Your current loan documents remain in effect; however, you may make the repayment
plan payment Instead of the payment required under your loan documents:

                                                                             Repayment Plan Agreement
                                                                                         Page 3 of 4




Case: 19-41221        Doc# 26-2      Filed: 06/26/19     Entered: 06/26/19 13:59:16           Page 96
                                                of 97
     ~      You agree that all terms and provisions of your current mortgage note and mortgage
            security instrument remain in full force and effect and you will comply with those terms;
            and that nothing in the repayment plan shall be understood or construed to be a
            satisfaction or release in whole or in part of the obligations contained in the loan
            documents.
     J;>.   Faxed or electronic signature(s) on this document will have the same legal effect as an
            original signature.




 I have read, understood and agree to the foregoing terms and conditions:


 x
 Borrower's Signature                            Date



x
Co-Borrower's Signature                          Date



x
 Patelco Credit Union Signature                  Date




                                                                                 Repayment Plan Agreement
                                                                                             Page 4 of 4




Case: 19-41221           Doc# 26-2      Filed: 06/26/19      Entered: 06/26/19 13:59:16           Page 97
                                                   of 97
